Exhibit 10.1

 

 

AMENDED AND RESTATED WAREHOUSING

CREDIT AND SECURITY AGREEMENT

 

BY AND AMONG

 

WALKER & DUNLOP, LLC

a Delaware limited liability company

AS BORROWER,

 

WALKER & DUNLOP, INC.

A Maryland corporation

AS PARENT

 

and

 

LENDERS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT

 

DATED AS OF JUNE 25, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

THE CREDIT

2

 

 

 

 

1.1

The Warehousing Commitment

2

 

1.2

Expiration of Warehousing Commitment

2

 

1.3

Warehousing Note

2

 

1.4

Replacement of Warehousing Note

3

 

1.5

Nature of Obligations

3

 

1.6

Amended and Restated Guaranty

3

 

 

 

 

2.

PROCEDURES FOR OBTAINING ADVANCES

3

 

 

 

 

2.1

Warehousing Advances

3

 

2.2

Funding Advances

4

 

2.3

Pro Rata Treatment of Lenders

5

 

2.4

Defaulting Lenders

5

 

2.5

Replacement of a Lender

5

 

 

 

 

3.

INTEREST, PRINCIPAL AND FEES

6

 

 

 

 

3.1

Interest

6

 

3.2

Interest Limitation

7

 

3.3

Principal Payments

7

 

3.4

Facility Fee

9

 

3.5

Administrative Fee

10

 

3.6

Miscellaneous Fees and Charges

10

 

3.7

Overdraft Advances

10

 

3.8

Method of Making Payments

10

 

3.9

Billings

11

 

3.10

Late Charges

11

 

3.11

Additional Provisions Relating to Interest Rate

11

 

3.12

Continuing Authority of Authorized Representatives

13

 

 

 

 

4.

COLLATERAL

14

 

 

 

 

4.1

Grant of Security Interest

14

 

4.2

Maintenance of Collateral Records

15

 

4.3

Release of Security Interest in Pledged Loans and Pledged Securities

16

 

4.4

Collection and Servicing Rights

17

 

4.5

Return of Collateral at End of Warehousing Commitment

18

 

4.6

Delivery of Collateral Documents

18

 

4.7

Borrower Remains Liable

18

 

 

 

 

5.

CONDITIONS PRECEDENT

19

 

 

 

 

5.1

Initial Advance

19

 

5.2

Each Advance

20

 

i

--------------------------------------------------------------------------------


 

 

5.3

Force Majeure

21

 

 

 

 

6.

GENERAL REPRESENTATIONS AND WARRANTIES

21

 

 

 

 

6.1

Place of Business

22

 

6.2

Organization; Good Standing

22

 

6.3

Authorization and Enforceability

22

 

6.4

Approvals

22

 

6.5

Financial Condition

23

 

6.6

Litigation

23

 

6.7

Compliance with Laws

23

 

6.8

Regulation U

23

 

6.9

Investment Company Act

23

 

6.10

Payment of Taxes

24

 

6.11

Agreements

24

 

6.12

Title to Properties

24

 

6.13

ERISA

24

 

6.14

No Retiree Benefits

25

 

6.15

Assumed Names

25

 

6.16

Servicing

25

 

6.17

Foreign Asset Control Regulations

25

 

 

 

 

7.

AFFIRMATIVE COVENANTS

26

 

 

 

 

7.1

Payment of Obligations

26

 

7.2

Financial Statements

26

 

7.3

Other Borrower Reports

26

 

7.4

Maintenance of Existence; Conduct of Business

28

 

7.5

Compliance with Applicable Laws

28

 

7.6

Inspection of Properties and Books; Operational Reviews

28

 

7.7

Notice

28

 

7.8

Payment of Taxes and Other Obligations

29

 

7.9

Insurance

29

 

7.10

Closing Instructions

30

 

7.11

Subordination of Certain Indebtedness

30

 

7.12

Other Loan Obligations

30

 

7.13

ERISA

30

 

7.14

Use of Proceeds of Warehousing Advances

31

 

7.15

Investor Instructions

31

 

7.16

Sale of Mortgage Loan to Investor

31

 

 

 

 

8.

NEGATIVE COVENANTS

31

 

 

 

 

8.1

[Intentionally Deleted]

31

 

8.2

Contingent Liabilities

31

 

8.3

Restrictions on Fundamental Changes

32

 

8.4

Subsidiaries

32

 

8.5

Loss of Eligibility, Licenses or Approvals

32

 

8.6

Accounting Changes

32

 

ii

--------------------------------------------------------------------------------


 

 

8.7

Minimum Adjusted Tangible Net Worth

33

 

8.8

[Intentionally Deleted]

33

 

8.9

[Intentionally Deleted]

33

 

8.10

[Intentionally Deleted]

33

 

8.11

Minimum Cash and Cash Equivalents

33

 

8.12

Servicing Delinquencies

33

 

8.13

Dividends and Distributions

33

 

8.14

Transactions with Affiliates

34

 

8.15

Recourse Servicing Contracts

34

 

8.16

Total Servicing Portfolio and Fannie Mae Servicing Portfolio

34

 

 

 

 

9.

SPECIAL REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING COLLATERAL

34

 

 

 

 

9.1

Special Representations and Warranties Concerning Warehousing Collateral

34

 

9.2

Special Affirmative Covenants Concerning Warehousing Collateral

37

 

9.3

Special Negative Covenants Concerning Warehousing Collateral

38

 

9.4

Special Representations and Warranties Concerning Eligibility as Fannie Mae
Approved Seller/Servicer of Mortgage Loans

39

 

9.5

Special Representation and Warranty Concerning Fannie Mae DUS Program Reserve
Requirements

39

 

9.6

Special Representations and Warranties Concerning FHA Mortgage Loans

39

 

9.7

Special Representations and Warranties Concerning Eligibility as Freddie Mac
Program Plus Seller/Servicer of Mortgage Loans

39

 

 

 

 

10.

DEFAULTS; REMEDIES

40

 

 

 

 

10.1

Events of Default

40

 

10.2

Remedies

42

 

10.3

Insufficiency of Proceeds

45

 

10.4

Administrative Agent Appointed Attorney-in-Fact

45

 

10.5

Right of Set-Off

46

 

10.6

Application of Funds

46

 

 

 

 

11.

THE ADMINISTRATIVE AGENT

47

 

 

 

 

11.1

Appointment and Authority

47

 

11.2

Rights as a Lender

47

 

11.3

Exculpatory Provisions

47

 

11.4

Reliance by Administrative Agent

48

 

11.5

Delegation of Duties

49

 

11.6

Resignation of Administrative Agent

49

 

11.7

Non-Reliance on Administrative Agent and Other Lenders

49

 

11.8

Authorization to Release Collateral

50

 

11.9

No Reliance on Administrative Agent’s Customer Identification Program

50

 

iii

--------------------------------------------------------------------------------


 

12.

MISCELLANEOUS

50

 

 

 

 

12.1

Modifications, Amendments or Waivers

50

 

12.2

No Implied Waivers, Cumulative Remedies

51

 

12.3

Notices

51

 

12.4

Reimbursement Of Expenses; Indemnity

53

 

12.5

Financial Information

54

 

12.6

Terms Binding Upon Successors; Survival of Representations

55

 

12.7

Pledge to Federal Reserve Banks

55

 

12.8

Governing Law

55

 

12.9

Amendments

55

 

12.10

Relationship of the Parties

55

 

12.11

Severability

56

 

12.12

Consent to Credit References

56

 

12.13

Counterparts

56

 

12.14

Headings/Captions

56

 

12.15

Entire Agreement

56

 

12.16

Consent to Jurisdiction

56

 

12.17

Waiver of Jury Trial

57

 

12.18

Waiver of Punitive, Consequential, Special or Indirect Damages

57

 

12.19

U.S. Patriot Act

57

 

12.20

Assignments and Participations

58

 

12.21

Confidentiality

60

 

12.22

No Novation

61

 

12.23

Amendment and Restatement

61

 

 

 

 

13.

DEFINITIONS

61

 

 

 

 

13.1

Defined Terms

61

 

13.2

Other Definitional Provisions; Terms of Construction

76

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Warehousing Note

Exhibit B-1 FNMA/DUS

Procedures and Documentation for Fannie Mae DUS Loans and Other Fannie Mae
Mortgage Loans

Exhibit B-2 FHA/GNMA

Procedures and Documentation for FHA Mortgage Loans and Ginnie Mae Mortgage
Backed Securities

Exhibit B-3 Freddie Mac

 

Program Plus

Loans Procedures and Documentation for Program Plus Loans

Exhibit C

Form of Warehousing Advance Request

Exhibit D

Eligible Loans and Other Assets

Exhibit E

Authorized Representatives

Exhibit F

[Intentionally Omitted]

Exhibit G

Assumed Names

Exhibit H

Servicing Portfolio

Exhibit I

Form of Compliance Certificate

Exhibit J

Lines of Credit

Exhibit K

Foreign Qualifications and Licenses

Exhibit L

Miscellaneous Fees and Charges

Exhibit M

Form of Assignment and Assumption Agreement

Exhibit N-1

Form of Joint Escrow and Bailee Letter

Exhibit N-2

Form of Escrow Letter

Exhibit N-2

Form of Bailee Letter

Exhibit O

Form of Disbursement Request

Exhibit P

Form of Assignment of Mortgage Note and Mortgage

Exhibit Q

[Intentionally Omitted]

Exhibit R

Form of Amended and Restated Guaranty

 

SCHEDULES

 

Schedule I

List of Lenders and Lender Warehouse Commitments

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED WAREHOUSING

CREDIT AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT, dated as of
June 25, 2013, is made by and among WALKER & DUNLOP, LLC, a Delaware limited
liability company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation
(“Parent”), the Lenders (as defined herein) and PNC BANK, NATIONAL ASSOCIATION,
in its capacity as administrative agent for Lenders under this Agreement
(hereinafter referred to in such capacity as the “Administrative Agent”).

 

Preliminary Statement

 

A.            Borrower and PNC Bank, National Association, in its capacity as a
Lender (the “Original Lender”), are parties to that certain Warehousing Credit
and Security Agreement, dated as of June 30, 2010 (the “Original Credit Facility
Agreement”), as amended by that certain First Amendment to Warehousing Credit
and Security Agreement, dated as of May 12, 2011 (the “First Amendment”), that
certain Second Amendment to Warehousing Credit and Security Agreement, dated as
of June 30, 2011 (the “Second Amendment”), that certain Third Amendment to
Warehousing Credit and Security Agreement, dated as of March 8, 2012 (the “Third
Amendment”), that certain Fourth Amendment to Warehousing Credit and Security
Agreement, dated September 4, 2012 (the “Fourth Amendment”), that certain Fifth
Amendment to Warehousing Credit and Security Agreement, dated January 25, 2013
(the “Fifth Amendment”) and that certain Sixth Amendment to Warehousing Credit
and Security Agreement, dated April 2, 2013 (the “Sixth Amendment”) (the
Original Credit Facility Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment
and the Sixth Amendment, is herein the “Original Credit Facility Agreement”),
whereby upon the satisfaction of certain terms and conditions set forth therein,
the Original Lender agreed to make Warehousing Advances from time to time, up to
the Warehousing Credit Limit (as defined in the Original Credit Facility
Agreement).

 

B.            Parent has guaranteed Borrower’s obligations under the Original
Credit Facility Agreement pursuant to that certain Guaranty and Suretyship
Agreement dated as of June 30, 2011 (the “Original Guaranty”).

 

C.            Borrower and Parent have requested, and Original Lender has
agreed, to amend and restate the Original Credit Facility Agreement in order to,
among other things, increase the Warehouse Credit Limit to Six Hundred Fifty
Million Dollars ($650,000,000), to extend the Stated Maturity Date to June 24,
2014, and to permit the participation of the Warehouse Advances with other
lenders, pursuant to the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to amend and restate
the Original Credit Agreement in its entirety as follows:

 

--------------------------------------------------------------------------------


 

1.                                      THE CREDIT

 

1.1                               The Warehousing Commitment

 

1.1(a)                          On the terms and subject to the conditions and
limitations of this Agreement, each Lender severally agrees to make Warehousing
Advances to Borrower from the Closing Date to the fifth (5th) Business Day
immediately preceding the Warehousing Maturity Date, during which applicable
period Borrower may borrow, repay and reborrow in accordance with the provisions
of this Agreement, provided that after giving effect to each such Warehousing
Advance, the aggregate amount of the Warehousing Advances from such Lender shall
not exceed such Lender’s Commitment.  Lenders have no obligation to make or
maintain Warehousing Advances if, after giving effect to each requested
Warehousing Advance, the aggregate outstanding principal amount of all
Warehousing Advances would exceed the Warehousing Credit Limit.  While a Default
or Event of Default exists, each Lender may refuse to make any additional
Warehousing Advances to Borrower.  All Warehousing Advances under this Agreement
constitute a single indebtedness, and all of the Collateral is security for the
Warehousing Note and for the performance of all of the Obligations.

 

1.1(b)                          Each Lender shall be obligated to participate in
each request for Warehousing Advances pursuant to Section 2.1(a) in accordance
with its Ratable Share.  The aggregate of each Lender’s Warehousing Advances
outstanding hereunder to Borrower at any time shall never exceed its
Commitment.  The obligations of each Lender hereunder are several.  The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of Borrower to any other party nor shall any other party be liable
for the failure of such Lender to perform its obligations hereunder.  Lenders
shall have no obligation to make Warehousing Advances hereunder on or after the
Warehousing Maturity Date

 

1.2                               Expiration of Warehousing Commitment

 

Subject to the extension right set forth below in this Section 1.2, the
Warehousing Commitment expires on the earlier of (“Warehousing Maturity Date”):
(a) June 24, 2014 (the “Stated Maturity Date”), on which date the Warehousing
Commitment will expire of its own term and the Warehousing Advances together
with all accrued and unpaid interest and costs and expenses will become due and
payable without the necessity of Notice or action by Lenders; and (b) the date
the Warehousing Commitment is terminated and the Warehousing Advances become due
and payable under Section 10.2(a) or 10.2(b).

 

1.3                               Warehousing Note

 

Warehousing Advances are evidenced by certain Warehousing Notes, payable to each
Lender in the form attached hereto as Exhibit A (each, a “Warehousing Note”) (it
being understood that the Warehousing Note payable to PNC shall be an amendment
and restatement of the original Warehousing Note held prior to the date of this
Agreement).  Borrower shall deliver to each Lender a Warehousing Note in a
maximum principal amount of such Lender’s Warehousing Commitment Amount.  The
term “Warehousing Note” as used in this Agreement includes all

 

2

--------------------------------------------------------------------------------


 

amendments, restatements, renewals or replacements of an original Warehousing
Note and all substitutions for it.  All terms and provisions of the Warehousing
Note are incorporated into this Agreement.

 

1.4                               Replacement of Warehousing Note

 

Upon receipt of an affidavit of an officer of Administrative Agent as to the
loss, theft, destruction or mutilation of the Warehousing Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, upon cancellation of such Warehousing
Note or other security document and receipt by Borrower of customary
indemnification from Administrative Agent, Borrower will issue, in lieu thereof,
a replacement note or other security document in the same principal amount
thereof and otherwise of like tenor.

 

1.5                               Nature of Obligations

 

The aggregate amount of all Warehousing Advances outstanding from time to time
under this Agreement may hereinafter collectively be referred to as the “Loan.”

 

1.6                               Amended and Restated Guaranty

 

Parent shall continue to guaranty to Lenders Borrower’s payment and performance
under this Agreement and the other Loan Documents, and in consideration for
Lenders’ agreement to enter into this Agreement, Parent covenants and agrees to
amend and restate the Original Guaranty by contemporaneously herewith executing
and delivering to Lenders an amended and restated guaranty in the form attached
hereto as Exhibit R (the “Amended and Restated Guaranty”).

 

2.                                      PROCEDURES FOR OBTAINING ADVANCES

 

2.1                               Warehousing Advances

 

Borrower may obtain a Warehousing Advance under this Agreement by delivering to
Administrative Agent a completed and signed request for a Warehousing Advance on
Administrative Agent’s then current form (“Warehousing Advance Request”), not
later than Three O’Clock (3:00) p.m. on the Business Day that is one
(1) Business Day before the Business Day on which Borrower desires the
Warehousing Advance.  Warehousing Advance Requests received by Administrative
Agent after Three O’Clock (3:00) p.m. on a Business Day will be deemed received
on the following Business Day, provided, however, on a case-by-case basis at the
request of Borrower, the Administrative Agent may, in its sole discretion (and
without thereby establishing any course of dealing), extend such Three O’Clock
(3:00) p.m. cut-off time to a later time on the subject Business Day.  Subject
to the delivery of a Warehousing Advance Request and the satisfaction of the
conditions set forth in Sections 5.1 and 5.2, Borrower may obtain a Warehousing
Advance under this Agreement upon compliance with the procedures set forth in
this Section and in the applicable Exhibit B, including delivery to the
Administrative Agent of all Collateral Documents required to be delivered on the
applicable dates specified in this Agreement for such delivery.  Administrative
Agent’s current form of Warehousing Advance Request is set forth in Exhibit C. 
Upon not less than five (5) Business Days’ prior Notice to Borrower,
Administrative Agent may modify its form of Warehousing Advance Request and any
other Exhibit or document referred to in this Section to conform to current
legal

 

3

--------------------------------------------------------------------------------


 

requirements or Administrative Agent’s practices and, as so modified, those
Exhibits and documents will become part of this Agreement.

 

2.2                               Funding Advances

 

2.2(a)                          Administrative Agent shall notify each Lender no
later than Twelve O’Clock (12:00) noon on the date of the of Administrative
Agent’s receipt (or by Nine O’Clock (9:00) a.m. of the immediately following
Business day if such receipt is after Eleven O’Clock (11:00) a.m. of a
Warehousing Advance Request and of such Lender’s Ratable Share of such
Warehousing Advance.  Each such notice is herein a “Funding Notice”.  To make a
Warehousing Advance, each Lender shall wire transfer to the account specified by
Administrative Agent in such notice (i) prior to Ten O’Clock (10:00) a.m. on the
date of such Warehousing Advance (provided that Administrative Agent has
delivered a Funding Notice to such Lender no later than Twelve O’Clock (12:00)
noon of the immediately preceding Business Day of the Warehousing Advance
Request) or (ii) prior to Two O’Clock (2:00) p.m. on the date of such
Warehousing Advance (provided that Administrative Agent has notified such Lender
after Twelve O’Clock (12:00) noon of the immediately preceding Business day and
no later than Nine O’Clock (9:00) a.m. on the date of the Warehousing Advance),
and Administrative Agent shall make such Warehousing Advance available to
Borrower only upon receipt of each Lender’s Ratable Share thereof.  Neither
Administrative Agent nor any Lender shall have any obligation to fund a
non-funding Lender’s Ratable Share of any Warehousing Advance.

 

2.2(b)                          Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Warehousing
Advance that such Lender will not make available to the Administrative Agent
such Lender’s Ratable Share of such Warehousing Advance, the Administrative
Agent may assume that such Lender will make such Ratable Share available on such
date in accordance with Section 2.2(a) and may (but is not obligated to), in
reliance upon such assumption, make available to Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its Ratable Share of
the applicable Warehousing Advance available to the Administrative Agent, then
the applicable Lender and Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Open Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by Borrower, the interest rate applicable to Loans under the
Applicable Base Rate.  If such Lender pays its Ratable Share of the applicable
Warehousing Advance to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Warehousing Advance.  Any payment by Borrower shall be
without prejudice to any claim Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

2.3                               Pro Rata Treatment of Lenders.

 

Each borrowing of a Warehousing Advance shall be allocated to each Lender
according to its Ratable Share, and each payment or prepayment by Borrower with
respect to principal, interest, facility fee and Miscellaneous Fees and Charges
(but specifically excluding the administrative fee which shall remain payable to
Administrative Agent) shall (except as otherwise may be provided with respect to
a Defaulting Lender) be payable ratably among Lenders entitled to such payment
in accordance with the amount of principal, interest, facility fees and
Miscellaneous Fees and Charges as set forth in this Agreement.

 

2.4                               Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

2.4(a)                          The Commitment and outstanding Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 12.1); provided,
that this Section 2.4(a) shall not apply to the vote of a Defaulting Lender in
the case of an amendment, waiver or other modification requiring the consent of
such Lender or each Lender directly affected thereby.

 

2.4(b)                          In the event that Administrative Agent,
Borrower, and the non-defaulting Lenders agree in writing that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Administrative Agent will so notify the parties
hereto, and the Ratable Share of Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Ratable Share.

 

2.5                               Replacement of a Lender.

 

2.5(a)                          In the event any Lender (i) is a Defaulting
Lender, or (ii) becomes subject to the control of a Governmental Authority
(other than normal and customary supervision), then in any such event Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the conditions set forth in Section 12.21(a)),
all of its interests, rights (other than existing rights to payments pursuant
Section 12.4) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(i)                           such Lender shall have received payment of an
amount equal to the outstanding principal, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under

 

5

--------------------------------------------------------------------------------


 

Section 12.2) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts); and

 

(ii)                        such assignment does not conflict with applicable
Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

3.                                      INTEREST, PRINCIPAL AND FEES

 

3.1                               Interest

 

3.1(a)                          Except as otherwise provided in this Section,
Borrower must pay interest on the unpaid amount of each Warehousing Advance from
the date the Warehousing Advance is made until it is paid in full at the
Applicable Rate as in effect from time to time.  For the avoidance of doubt, a
Warehousing Advance is deemed to be made as of the date the title company or
escrow agent handling the closing of the subject Mortgage Loan receives such
Warehousing Advance.  Borrower must pay Administrative Agent on behalf of
Lenders and for the benefit of Lenders, accrued interest on each Warehousing
Advance on the Warehousing Advance Due Date or upon prepayment of such
Warehousing Advance.

 

3.1(b)                          Administrative Agent computes interest on the
basis of the actual number of days in each month and a year of Three Hundred
Sixty (360) days.  Borrower must pay interest on outstanding Warehouse Advances
in arrears on the Warehousing Advance Due Date and on the Warehousing Maturity
Date.

 

3.1(c)                           If, for any reason, (i) Borrower repays a
Warehousing Advance on the same day that it was made, or (ii) Borrower instructs
the Administrative Agent not to make a previously requested Warehousing Advance
after Lenders have reserved funds or made other arrangements necessary to enable
Lenders to fund that Warehousing Advance, Borrower agrees to pay to the
Administrative Agent, without limiting the provisions of Section 3.11, for the
account of Lenders, interest thereon at the Applicable Rate for one day
notwithstanding repayment prior to the cut-off time specified in
Section 3.8(a) (unless the reason for such repayment is due to the failure of
the underlying transaction to close).  Borrower must pay all such interest
within five (5) Business Days after the date of the Administrative Agent’s
notice thereof.

 

3.1(d)                          After an Event of Default occurs, the unpaid
amount of each Warehousing Advance will bear interest at the Default Rate until
paid in full.

 

3.1(e)                           The Administrative Agent will adjust the rates
of interest provided for in this Agreement as of the effective date of each
change in the applicable Reference Rate.  The Administrative Agent’s
determination of such rates of interest as of any date of determination is
conclusive and binding, absent manifest error.

 

6

--------------------------------------------------------------------------------


 

3.2                               Interest Limitation

 

If, at any time, the rate of interest, together with all amounts which
constitute or are deemed under any applicable law to constitute interest and
which are reserved, charged or taken by the Administrative Agent as compensation
for fees, services or expenses incidental to the making, negotiating or
collecting of Warehousing Advances, shall be deemed by any competent court of
law, governmental agency or tribunal to exceed the maximum rate of interest
permitted to be charged by the Administrative Agent to Borrower under applicable
law, then, during such time as such rate of interest would be deemed excessive,
that portion of each sum paid attributable to that portion of such interest rate
that exceeds the maximum rate of interest so permitted shall be deemed a
voluntary prepayment of principal (or, if no Obligations are then outstanding,
shall be repaid to Borrower).  As used herein, the term “applicable law” shall
mean the law in effect as of the date hereof; provided, however, that in the
event there is a change in the law which results in a higher permissible rate of
interest, then this Agreement shall be governed by such new law as of its
effective date.

 

3.3                               Principal Payments

 

3.3(a)                          Borrower must pay Administrative Agent on behalf
of Lenders, the outstanding principal amount of each Warehousing Advance,
together with all accrued and unpaid interest thereon, on the applicable
Warehousing Advance Due Date.  Notwithstanding the foregoing, Borrower must pay
Administrative Agent on behalf of Lenders the outstanding principal amount of
all Warehousing Advances together with all accrued and unpaid interest thereon,
and any unpaid costs and expenses, on the Warehousing Maturity Date.

 

3.3(b)                          Except as otherwise provided in Section 3.1,
Borrower may prepay any portion of the Warehousing Advances, together with all
accrued and unpaid interest on the portion so prepaid, without premium or
penalty at any time.

 

3.3(c)                           Borrower must pay to Administrative Agent on
behalf of Lenders, and Borrower authorizes Administrative Agent to charge its
Operating Accounts for, the amount of any outstanding Warehousing Advance,
together with all accrued and unpaid interest thereon, against a specific
Pledged Loan or Pledged Security upon the earliest occurrence of any of the
following events:

 

(i)                           On the date a Warehousing Advance was made if the
Pledged Loan to be funded by that Warehousing Advance has not closed and funded.

 

(ii)                        Three (3) Business Days elapse from the date a
Warehousing Advance was made against a Pledged Loan, without receipt of the
Collateral Documents relating to that Pledged Loan required to be delivered on
that date, or if such Collateral Documents, upon examination by the
Administrative Agent, are found not to be in compliance with the requirements of
this Agreement or the related Purchase Commitment and Borrower has not delivered
Collateral Documents in compliance with the requirements of this Agreement or
the related Purchase

 

7

--------------------------------------------------------------------------------


 

Commitment within three (3) Business Days of receipt by Borrower of Notice from
the Administrative Agent specifying the non-compliant items.

 

(iii)                     Ten (10) Business Days elapse without the return of a
Collateral Document delivered by the Administrative Agent to Borrower under a
Trust Receipt for correction or completion.

 

(iv)                    On the date on which a Pledged Loan is determined to
have been originated based on untrue, incomplete or inaccurate information or to
be subject to fraud, whether or not Borrower had knowledge of the
misrepresentation, incomplete or inaccurate information or fraud.

 

(v)                       On the date on which Borrower knows, has reason to
know, or receives Notice from Administrative Agent, that (A) one or more of the
representations and warranties set forth in Article 9 were inaccurate or
incomplete in any material respect on any date when made or deemed made or
became inaccurate or incomplete in any material respect after any such date, or
(B) Borrower has failed to perform or comply with any covenant, term or
condition applicable to it set forth in Article 9.

 

(vi)                    On the date on which a Pledged Loan or an obligation
secured by a Lien senior to the Mortgage securing repayment of the Pledged Loan
has been in default for a period of sixty (60) days or more (it being understood
that, as provided in Section 9.1(q), no Warehousing Advance will be made against
any Mortgage Loan which is in default).

 

(vii)                 On the mandatory delivery date of the related Purchase
Commitment if the specific Pledged Loan has not been delivered under the
Purchase Commitment on or prior to such mandatory delivery date, or on the date
the related Purchase Commitment expires or is terminated.

 

(viii)              Three (3) Business Days after the date a Pledged Loan is
rejected for purchase by an Investor unless another Purchase Commitment is
provided within that three (3) Business Day period.

 

(ix)                    Upon the sale, other disposition or prepayment of any
Pledged Loan or Pledged Security or, with respect to a Pledged Loan included in
an Eligible Mortgage Pool, upon the sale or other disposition of the related
Agency Security.

 

(x)                       With respect to any Pledged Loan, any of the
Collateral Documents, upon examination by Administrative Agent, are found not to
be in compliance with the requirements of this Agreement or the related Purchase
Commitment.

 

(xi)                    If, after giving effect to a new Warehousing Advance
against a Pledged Loan or to the payment of existing Warehousing Advances
against Pledged Loans, any of the limitations set forth in Exhibit D have been
exceeded.

 

8

--------------------------------------------------------------------------------


 

3.3(d)                          In addition to the payments required by Sections
3.3(a) and 3.3(c), if the principal amount of any Pledged Loan is prepaid in
whole or in part while a Warehousing Advance is outstanding against the Pledged
Loan, Borrower must pay to Administrative Agent, without the necessity of prior
demand or Notice from the Administrative Agent, and Borrower authorizes the
Administrative Agent to charge its Operating Accounts for, the amount of the
prepayment, to be applied against the Warehousing Advance.

 

3.3(e)                           The proceeds of the sale or other disposition
of any Pledged Loan or Pledged Security must be paid directly by the Investor to
Borrower’s Cash Collateral Account.  Borrower must give Notice to the
Administrative Agent in writing of the Pledged Loan or Pledged Security for
which proceeds have been received (including Notice to the Administrative Agent
in writing of any prepayment).  Upon receipt of such Notice, the Administrative
Agent will apply any proceeds deposited into the applicable Cash Collateral
Account to the payment of the Warehousing Advances related to the Pledged Loan
or Pledged Security identified by Borrower in its Notice, and such Pledged Loan
or Pledged Security will be considered to have been redeemed from pledge to the
extent the related Warehousing Advance has been paid in full.  The
Administrative Agent is entitled to rely upon a Borrower’s affirmation that
deposits in the applicable Cash Collateral Account represent payments from
Investors for the purchase of the Pledged Loan or Pledged Security specified by
Borrower in its Notice.  If the payment from an Investor for the purchase of a
Pledged Loan or Pledged Security is less than the outstanding Warehousing
Advances against such Pledged Loan or Pledged Security identified by Borrower in
its Notice, Borrower must pay to the Administrative Agent, and Borrower
authorizes the Administrative Agent to charge Borrower’s Operating Accounts for,
an amount equal to that deficiency.  As long as no Default or Event of Default
exists, the Administrative Agent will return to Borrower any excess payment from
an Investor for such Pledged Loan or Pledged Security.

 

3.3(f)                            The Administrative Agent reserves the right at
any time to revalue any Pledged Loan or Pledged Security.  Borrower must pay to
the Administrative Agent, without the necessity of prior demand or Notice from
the Administrative Agent, and Borrower authorizes the Administrative Agent to
charge Borrower’s Operating Accounts for, any amount required after any such
revaluation to reduce the principal amount of the Warehousing Advance
outstanding against the revalued Pledged Loan or Pledged Security to an amount
equal to the Advance Rate for the applicable type of Pledged Loan or Pledged
Security multiplied by the Fair Market Value of the Pledged Loan or Pledged
Security.

 

3.4                               Facility Fee

 

Borrower shall pay to the Administrative Agent, on behalf of the Lenders, an
annual facility fee in an amount equal to two-tenths of one percent (.2%) of the
Warehousing Credit Limit (the “Facility Fee”), to be paid quarterly in arrears,
commencing on the first Business Day of each Calendar Quarter following the
Closing Date during the term of the Loan.  The Facility Fee shall be paid by the
Administrative Agent to the Lenders in proportion to each Lender’s Ratable
Share; provided, however, that the Facility Fee shall not be payable to a
Defaulting Lender.

 

9

--------------------------------------------------------------------------------


 

3.5                               Administrative Fee

 

In connection with each Warehousing Advance, Borrower shall pay to the
Administrative Agent, an administrative fee in an amount to be agreed upon
between Borrower and Administrative Agent.

 

3.6                               Miscellaneous Fees and Charges

 

Borrower must pay or reimburse the Administrative Agent, as applicable, for all
Miscellaneous Fees and Charges.  Borrower must pay all Miscellaneous Fees and
Charges within five (5) Business Days after the date of the Administrative
Agent’s notice thereof.

 

3.7                               Overdraft Advances

 

If, under the authorization given by Borrower pursuant to this Agreement, the
Administrative Agent debits Borrower’s Operating Account to honor an item
presented against an Operating Account and that debit or direction results in an
overdraft, the Administrative Agent may make an additional advance to fund that
overdraft (without seeking a Ratable Share of such advance from each Lender)
(“Overdraft Advance”).  Borrower must pay (a) the outstanding amount of any
Overdraft Advance, within three (3) Business Days after the date of the
Overdraft Advance, and (b) interest on the amount of the Overdraft Advance, at a
rate per annum equal to the Applicable Rate plus Two percent (2%), within three
(3) Business Days after the date of the Administrative Agent’s notice thereof.

 

3.8                               Method of Making Payments

 

3.8(a)                          (i)                           All payments of
interest, principal and fees shall be made in lawful money of the United States
in immediately available funds, without counterclaim or setoff and free and
clear of, and without any deduction or withholding for, any taxes or other
payments by wire transfer to Administrative Agent, or as otherwise provided in
this Agreement.  Payments shall be credited on the Business Day on which
immediately available funds are received prior to Three O’clock (3:00) p.m.;
payments received after Three O’Clock (3:00) p.m. shall be credited on the next
Business Day.  All payments (regardless of whether such payment is sufficient to
pay fully all Obligations then due and payable) shall be applied (A) first to
the payment of all fees, expenses, and other amounts due to Administrative Agent
(excluding principal and interest), then (B) second to the payment of all fees,
expenses and other amounts due to Lenders (excluding principal and interest),
distributed ratably on the basis of each Lender’s Ratable Share, then (C) third
to accrued interest, distributed ratably among the Lenders entitled thereto
based on their Ratable Share, and then (D) fourth to outstanding principal,
distributed ratably among the Lenders entitled thereto based on their Ratable
Share.  If the due date is not a Business Day, payment is due on, and interest
will accrue to, the next Business Day.

 

(ii)                        All distributions from Administrative Agent to each
Lender shall be made by the Administrative Agent’s initiating a federal funds
wire by 4:00 p.m. on the Business Day when such funds were received as provided
in Section 3.8(a)(i) above, in immediately available funds, directly to such
account designated by each Lender in writing.  If Administrative Agent shall
fail or refuse to initiate such wire by 5:00 p.m. or provide

 

10

--------------------------------------------------------------------------------


 

Lender(s) with a federal wire reference number on the same Business Day as the
payment was received, then, as agreed full and adequate compensation therefor,
Administrative Agent shall pay the affected Lender(s) interest on the
undistributed funds at the Federal Funds Open Rate.

 

3.8(b)                          Subject to Section 3.8(c) below, Borrower
authorizes the Administrative Agent to charge Borrower’s Operating Accounts for
any interest or fees due and payable to Administrative Agent after giving at
least two (2) Business Days’ Notice to Borrower.

 

3.8(c)                           While a Default or Event of Default exists,
Borrower authorizes the Administrative Agent to charge Borrower’s Operating
Accounts for any Obligations due and payable to the Administrative Agent,
without the necessity of prior demand or Notice from the Administrative Agent.

 

3.8(d)                          All payments made on account of the Obligations
shall be made by Borrower to the Administrative Agent.  No principal payments
resulting from the refinancing, sale or other disposition of Pledged Loans or
Pledged Securities shall be deemed to have been received by the Administrative
Agent until the Administrative Agent has also received the Notice required under
Section 3.3(e).

 

3.9                               Billings

 

Any changes in the interest rate and in the outstanding amount of the
Obligations which occur between the date of any billing and the due date of any
payment may be reflected in adjustments in the billing for a subsequent month. 
Neither the failure of the Administrative Agent to submit a bill, nor any error
in any such bill shall excuse Borrower from the obligation to make full payment
of all Borrower’s payment obligations when due.

 

3.10                        Late Charges

 

Borrower shall pay, upon billing therefor, a “Late Charge” equal to three
percent (3%) of the amount of any payment of principal (other than principal due
at the Warehousing Maturity Date or the date on which the Administrative Agent
accelerates the time for payment of the Loan after the occurrence of an Event of
Default), interest, or fees, which fees are not paid within ten (10) days of the
due date thereof.  Late Charges are: (a) payable in addition to, and not in
limitation of, the Default Rate; (b) intended to compensate the Administrative
Agent for administrative and processing costs incident to late payments; (c) not
interest; and (d) not subject to refund or rebate or credit against any other
amount due.

 

3.11                        Additional Provisions Relating to Interest Rate

 

3.11(a)                   If any Recipient has determined, after the date
hereof, that the adoption or the becoming effective of, or any change in, or any
change by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof in the interpretation or
administration of, any applicable law, rule or regulation regarding capital
adequacy, or compliance by such Recipient with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing

 

11

--------------------------------------------------------------------------------


 

the rate of return such Recipient’s capital or assets as a consequence of its
commitments or obligations hereunder to a level below that which such Recipient
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Recipient’s policies with respect to capital
adequacy), then, upon notice from such Recipient to Borrower and delivery by
such Recipient of a statement setting forth the reduction in the rate of return
experienced by such Recipient and the amount necessary to compensate such
Recipient under this Section 3.11(a), Borrower shall be obligated to pay to such
Recipient such additional amount or amounts as will compensate such Recipient
for such reduction.  Each determination by such Recipient of amounts owing under
this Section shall, absent manifest error, be conclusive and binding on the
parties hereto.

 

3.11(b)                   If Administrative Agent determines (which
determination shall be conclusive) that (i) by reason of circumstances affecting
the relevant market, adequate and reasonable means do not exist for ascertaining
the Applicable Daily Floating LIBO Rate for any day; or (ii) the Daily LIBO Rate
will not adequately and fairly reflect the cost to Lenders of funding (including
maintaining) Warehousing Advances, then Administrative Agent shall give Borrower
prompt notice thereof, and, so long as such condition remains in effect, the
Loan (and all outstanding and future Warehousing Advances under the Loan) shall
bear interest at the Applicable Base Rate.

 

3.11(c)                    Any and all payments by Borrower to or for the
account of Lenders hereunder shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on each Lender’s income, and franchise taxes imposed on
it, by the jurisdiction under the laws of which each Lender is organized or any
political subdivision thereof (all such non-excluded taxes, duties, levies,
imposts, deductions, charges, withholdings, and liabilities being hereinafter
referred to as “Taxes”).  If Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable under this Agreement to
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.11(c)) Administrative
Agent or such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) Borrower shall make such deductions,
(iii) Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law, and
(iv) Borrower shall furnish to the Administrative Agent the original or a
certified copy of a receipt evidencing payment thereof.

 

3.11(d)                   Borrower also agrees to pay any and all present or
future stamp or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under this Agreement
or from the execution or delivery of, or otherwise with respect to, this
Agreement (hereinafter referred to as “Other Taxes”).  Further, if Borrower
shall be required to deduct or pay any Taxes or Other Taxes from or in respect
of any sum payable under this Agreement to Administrative Agent or Lenders,
Borrower shall also pay to Administrative Agent, at the time interest is paid,
such additional amount that Administrative Agent specifies is necessary to
preserve the after-

 

12

--------------------------------------------------------------------------------


 

tax yield (after factoring in all taxes, including taxes imposed on or measured
by net income) that Administrative Agent or Lenders would have received if such
Taxes or Other Taxes had not been imposed.

 

3.11(e)                    Borrower agrees to indemnify the Administrative Agent
and Lenders for (i) the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.11) paid by any of them and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto; (ii) any other amounts payable under Section 3.11; and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Payment under this Section 3.11(e) shall be made within
30 days after the date that the Administrative Agent makes a demand therefor.

 

3.11(f)                     In the event that Borrower is required to pay or
withhold any amount pursuant to Sections 3.11(c), 3.11(d), or 3.11(e), which
results in Borrower paying more than would have been the case without regard to
such Sections (an “Excess Payment”), Borrower shall have the option to terminate
the Warehousing Commitment in its entirety (but not in part) and this Agreement
(other than as to those provisions which by their terms survive the termination
of this Agreement), by giving Notice to the Administrative Agent specifying the
effective date of such termination, which Notice may be given no earlier than
three (3) Business Days after making an Excess Payment and no later than thirty
(30) days after making an Excess Payment.  Upon the effective date of the
termination of this Agreement by Borrower pursuant to this Section, Borrower
shall pay all of the Obligations in full.

 

3.11(g)                    Notwithstanding anything to the contrary contained
elsewhere in this Agreement, if (x) any change in law shall make it unlawful for
Lenders to make Warehousing Advances as LIBOR Loans, or to maintain outstanding
Warehousing Advances as LIBOR Loans or to give effect to its obligations as
contemplated hereby with respect to the Loan or any particular Warehousing
Advance as a LIBOR Loan or (y) at any time Administrative Agent reasonably
determines that the making or continuance of LIBOR Loans has become
impracticable as a result of a contingency occurring after the date hereof which
adversely affects the London interbank market, the Administrative Agent may, by
written notice to Borrower (i) declare that LIBOR Loans will not thereafter be
made by any Lender hereunder, whereupon all subsequent Warehousing Advances will
be made as Base Rate Loans unless such declaration shall be subsequently
withdrawn; and/or (ii) require that any then outstanding Warehousing Advances be
converted to Base Rate Loans (and thereby bear interest at the Applicable Base
Rate), as of the effective date of such notice.

 

3.12                        Continuing Authority of Authorized Representatives

 

The Administrative Agent and Lenders are authorized to rely upon the continuing
authority of the Persons hereafter designated by Borrower (“Authorized
Representatives”) to bind Borrower with respect to all matters pertaining to the
Loan and the Loan Documents, including, but not

 

13

--------------------------------------------------------------------------------


 

limited to, the submission of requests for Warehousing Advances, and
certificates with regard thereto, instructions with regard to the Operating
Accounts and, to the extent permitted under this Agreement, the Collateral, and
matters pertaining to the procedures and documentation for Warehousing
Advances.  Such authorization may be changed only upon written notice to
Administrative Agent accompanied by evidence, reasonably satisfactory to
Administrative Agent, of the authority of the person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent.  The Authorized Representatives as of
the Closing Date are listed on Exhibit E.  Administrative Agent shall have a
right of approval, not to be unreasonably withheld or delayed, over the identity
of the Authorized Representatives so as to assure Administrative Agent that each
Authorized Representative is a responsible and senior official of Borrower.

 

4.                                      COLLATERAL

 

4.1                               Grant of Security Interest

 

As security for the payment of its obligations under the Warehousing Note and
for the payment and performance of all of the Obligations, Borrower grants a
security interest to Administrative Agent, as agent for of each Lender, in all
of Borrower’s right, title and interest in and to the following described
property, whether now owned or whether acquired or arising after the date of
this Agreement (“Collateral”):

 

4.1(a)                          All amounts advanced by Administrative Agent or
any Lender to or for the account of Borrower under this Agreement to fund a
Mortgage Loan until that Mortgage Loan is closed and those funds disbursed.

 

4.1(b)                          All Mortgage Loans, including all Mortgage
Notes, Mortgages and Security Agreements evidencing or securing those Mortgage
Loans, that are delivered or caused to be delivered to Administrative Agent
(including delivery to a third party on behalf of Administrative Agent), or that
otherwise come into the possession, custody or control of Administrative Agent
(including the possession, custody or control of a third party on behalf of
Administrative Agent), in each case in respect of which Administrative Agent or
any Lender has made a Warehousing Advance under this Agreement (collectively,
“Pledged Loans”).

 

4.1(c)                           All Mortgage-backed Securities that are created
in whole or in part on the basis of Pledged Loans or that are delivered or
caused to be delivered to Administrative Agent or that otherwise come into the
possession, custody or control of Administrative Agent, or its agent, bailee or
custodian as assignee, or that are pledged to Administrative Agent or, for such
purpose are registered by book-entry in the name of Administrative Agent
(including registration in the name of a third party on behalf of Administrative
Agent), in each case in respect of which a Warehousing Advance has been made by
Administrative Agent or any Lender under this Agreement (collectively, “Pledged
Securities”).

 

4.1(d)                          All private mortgage insurance and all
commitments issued by the FHA to insure or guarantee any Pledged Loan; all
Purchase Commitments held by Borrower covering

 

14

--------------------------------------------------------------------------------


 

Pledged Loans or Pledged Securities, and all proceeds from the sale of Pledged
Loans or Pledged Securities to Investors pursuant to those Purchase Commitments;
and all personal property, contract rights, servicing rights or contracts and
servicing fees and income or other proceeds, amounts and payments payable to
Borrower as compensation or reimbursement, accounts, payments, intangibles and
general intangibles of every kind relating to Pledged Loans, Pledged Securities,
Purchase Commitments, FHA commitments and private mortgage insurance and
commitments relating to Pledged Loans and Pledged Securities, and all other
documents or instruments relating to Pledged Loans and Pledged Securities,
including any interest of Borrower in any fire, casualty or hazard insurance
policies and any awards made by any public body or decreed by any court of
competent jurisdiction for a taking or for degradation of value in any eminent
domain proceeding as the same relate to Pledged Loans.

 

4.1(e)                           All escrow accounts, documents, instruments,
files, surveys, certificates, correspondence, appraisals, computer programs,
tapes, discs, cards, accounting records (including all information, records,
tapes, data, programs, discs and cards) necessary or helpful in the
administration or servicing of the Collateral) and other information and data of
Borrower relating to the Collateral.

 

4.1(f)                            The Operating Accounts, the Cash Collateral
Accounts, and all cash, whether now existing or acquired after the date of this
Agreement, delivered to or otherwise in the possession of Administrative Agent,
or Administrative Agent’s agent, bailee or custodian or designated on the books
and records of Borrower as assigned and pledged to Administrative Agent,
including all cash deposited in the Cash Collateral Account.

 

4.1(g)                           All Hedging Arrangements related to the
Collateral (“Pledged Hedging Arrangements”) and Borrower’s accounts in which
those Hedging Arrangements are held (“Pledged Hedging Accounts”), including all
rights to payment arising under the Pledged Hedging Arrangements and the Pledged
Hedging Accounts, except that Administrative Agent’s security interest in the
Pledged Hedging Arrangements and Pledged Hedging Accounts applies only to
benefits, including rights to payment, related to the Collateral.

 

4.1(h)                          All cash and non-cash proceeds of the
Collateral, including all dividends, distributions and other rights in
connection with, and all additions to, modifications of and replacements for,
the Collateral, and all products and proceeds of the Collateral, together with
whatever is receivable or received when the Collateral or proceeds of Collateral
are sold, collected, exchanged or otherwise disposed of, whether such
disposition is voluntary or involuntary, including all rights to payment with
respect to any cause of action affecting or relating to the Collateral or
proceeds of Collateral.

 

4.2                               Maintenance of Collateral Records

 

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed under this Agreement or under any other Loan
Document, Borrower must preserve and maintain, at its chief executive office and
principal place of business or in a regional office approved by Administrative
Agent, and, promptly upon request, make available to Administrative Agent the
originals, or copies in any case where the originals have been

 

15

--------------------------------------------------------------------------------


 

delivered to Administrative Agent or to an Investor, of the Mortgage Notes,
Mortgages and Security Agreements included in Pledged Loans, Mortgage-backed
Securities delivered to Administrative Agent as Pledged Securities, Purchase
Commitments, and all related Mortgage Loan documents and instruments, and all
files, surveys, certificates, correspondence, appraisals, computer programs,
tapes, discs, cards, accounting records and other information and data relating
to the Collateral.

 

4.3                               Release of Security Interest in Pledged Loans
and Pledged Securities

 

4.3(a)                          Except as provided in Section 4.3(b),
Administrative Agent will release its security interest in a Pledged Loan and
all of the Collateral related to such Pledged Loan, as such Collateral is
described in Section 4.1, only against payment to Administrative Agent of the
Release Amount in connection with such Pledged Loan.  If a Pledged Loan is
transferred to a pool custodian or an Investor for inclusion in a Mortgage Pool
and Administrative Agent’s security interest in such Pledged Loan and all of the
Collateral related to the Pledged Loan, as such Collateral is described in
Section 4.1 is not released before the issuance of the related Mortgage-backed
Security, then that Mortgage-backed Security, when issued, is a Pledged
Security, Administrative Agent’s security interest continues in such Pledged
Loan and all of the Collateral related to such Pledged Loan, as such Collateral
is described in Section 4.1, backing that Pledged Security and Administrative
Agent is entitled to possession of the Pledged Security in the manner provided
in this Agreement.

 

4.3(b)                          If a Pledged Loan is transferred to an Approved
Custodian and included in an Eligible Mortgage Pool, Administrative Agent’s
security interest in such Pledged Loan and all of the Collateral related to such
Pledged Loan, as such Collateral is described in Section 4.1, included in the
Eligible Mortgage Pool will be released upon the delivery of the Agency Security
to Administrative Agent (including delivery to or registration in the name of a
third party on behalf of Administrative Agent) and that Agency Security is a
Pledged Security.  Administrative Agent’s security interest in that Pledged
Security will be released only against payment to Administrative Agent of the
Release Amount in connection with the Mortgage Loans backing that Pledged
Security.

 

4.3(c)                           Administrative Agent has the exclusive right to
possession of all Pledged Securities or, if Pledged Securities are issued in
book-entry form or issued in certificated form and delivered to a clearing
corporation (as that term is defined in the Uniform Commercial Code of
Pennsylvania) or its nominee, Administrative Agent has the right to have the
Pledged Securities registered in the name of a securities intermediary (as that
term is defined in the Uniform Commercial Code of Pennsylvania) in an account
containing only customer securities and credited to an account of Administrative
Agent.  Administrative Agent has no duty or obligation to deliver Pledged
Securities to an Investor or to credit Pledged Securities to the account of an
Investor or an Investor’s designee except against payment for those Pledged
Securities.  Borrower acknowledges that Administrative Agent may enter into one
or more standing arrangements with securities intermediaries with respect to
Pledged Securities issued in book entry form or issued in certificated form and
delivered to a clearing corporation or its designee, under which the Pledged
Securities are registered in the name of the securities intermediary,

 

16

--------------------------------------------------------------------------------


 

and Borrower agrees, upon request of Administrative Agent, to execute and
deliver to those securities intermediaries their respective written concurrence
in any such standing arrangements.

 

4.3(d)                          If no Default or Event of Default occurs (or, if
a Default or Event of Default has occurred, such Default or Event of Default has
been cured or waived), Borrower may redeem a Pledged Loan and all of the
Collateral related to a Pledged Loan, as such Collateral is described in
Section 4.1, or Pledged Security from Administrative Agent’s security interest
by notifying Administrative Agent of its intention to redeem the Pledged Loan or
Pledged Security from pledge and paying, or causing an Investor to pay, to
Administrative Agent, for application as a prepayment on the principal balance
of the Warehousing Note, the Release Amount in connection with such Pledged Loan
or the Pledged Loans backing that Pledged Security.

 

4.3(e)                           After a Default or Event of Default occurs,
Administrative Agent may, with no liability to Borrower or any other Person,
continue to release its security interest in any Pledged Loan and all of the
Collateral related to such Pledged Loan, as such Collateral is described in
Section 4.1, or Pledged Security against payment of the Release Amount for such
Pledged Loan or for the Pledged Loans backing that Pledged Security.

 

4.3(f)                            The amount to be paid by Borrower to obtain
the release of Administrative Agent’s security interest in a Pledged Loan and
all of the Collateral related to such Pledged Loan, as such Collateral is
described in Section 4.1 (“Release Amount”) will be (1) in connection with the
sale of a Pledged Loan by Administrative Agent while an Event of Default exists,
the amount paid to Administrative Agent in a commercially reasonable disposition
of that Pledged Loan and (2) otherwise, the principal amount of the Warehousing
Advance outstanding against the Pledged Loan together with all accrued and
unpaid interest thereon.

 

4.4                               Collection and Servicing Rights

 

4.4(a)                          If no Event of Default exists, Borrower may
service and receive and collect directly all sums payable to Borrower in respect
of the Collateral other than proceeds of any Purchase Commitment or proceeds of
the sale of any Collateral.  All proceeds of any Purchase Commitment or any
other sale of Collateral must be paid directly to the Cash Collateral Account
for application as provided in this Agreement.

 

4.4(b)                          After an Event of Default occurs and remains
continuing, Administrative Agent or its designee is entitled to service and
receive and collect all sums payable to Borrower in respect of the Collateral,
and in such case, subject to any applicable requirements of the relevant Federal
Agency, (1) Administrative Agent or its designee in its discretion may, in its
own name, in the name of Borrower or otherwise, demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for any of the Collateral, but Administrative Agent has no
obligation to do so, (2) Borrower must, if Administrative Agent requests it to
do so, hold in trust for the benefit of Administrative Agent and immediately pay
to Administrative Agent at its office designated by Notice, all amounts received
by Borrower upon or in respect of any

 

17

--------------------------------------------------------------------------------


 

of the Collateral, advising Administrative Agent as to the source of those
funds, and (3) all amounts so received and collected by Administrative Agent
will be held by it as part of the Collateral and applied by Administrative Agent
as provided in this Agreement.

 

4.5                               Return of Collateral at End of Warehousing
Commitment

 

If (a) the Warehousing Commitment has expired or has been terminated, and (b) no
Warehousing Advances, interest or other Obligations are outstanding and unpaid,
Administrative Agent will release its security interest and will deliver all
Collateral in its possession to Borrower at Borrower’s expense.  Borrower’s
acknowledgement or receipt for any Collateral released or delivered to Borrower
under any provision of this Agreement is a complete and full acquittance for the
Collateral so returned, and the Administrative Agent is discharged from any
liability or responsibility for that Collateral.

 

4.6                               Delivery of Collateral Documents

 

4.6(a)                          The Administrative Agent may deliver documents
relating to the Collateral to Borrower for correction or completion under a
Trust Receipt.

 

4.6(b)                          If no Default or Event of Default exists, upon
delivery by Borrower to Administrative Agent of shipping instructions pursuant
to the applicable Exhibit B, Administrative Agent will deliver the Mortgage
Notes evidencing Pledged Loans or Pledged Securities together with all related
loan documents and pool documents previously received by Administrative Agent
under the requirements of the applicable Exhibit B to the designated Investor or
Approved Custodian or to another party designated by Borrower and acceptable to
Administrative Agent in its sole discretion.

 

4.6(c)                           If a Default or Event of Default exists,
Administrative Agent may, without liability to Borrower or any other Person,
continue to deliver Pledged Loans or Pledged Securities, together with all
related loan documents and pool documents in Administrative Agent’s possession,
to the applicable Investor or Approved Custodian or to another party acceptable
to Administrative Agent in its sole discretion.

 

4.7                               Borrower Remains Liable

 

Anything herein to the contrary notwithstanding, Borrower shall remain liable
under each item of the Collateral granted by it to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms thereof and any other agreement giving rise thereto,
and in accordance with and pursuant to the terms and provisions thereof. 
Whether or not the Administrative Agent has exercised any rights in any of the
Collateral, the Administrative Agent shall not have any obligation or liability
(other than for gross negligence or willful misconduct) under any of the
Collateral (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent of any payment
relating thereto, nor shall the Administrative Agent be obligated in any manner
to perform any of the obligations of Borrower under or pursuant to any of the
Collateral (or any agreement giving rise thereto) to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any of the
Collateral (or any agreement giving rise thereto), to present or file any

 

18

--------------------------------------------------------------------------------


 

claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

5.                                      CONDITIONS PRECEDENT

 

5.1                               Initial Advance

 

The effectiveness of this Agreement is subject to the satisfaction, in the sole
discretion of Administrative Agent, of the following conditions precedent:

 

5.1(a)                          Administrative Agent must receive the following,
all of which must be satisfactory in form and content to Administrative Agent,
in its sole discretion:

 

(i)                           The Warehousing Notes, this Agreement and any
other Loan Document, duly executed by Borrower and/or Parent, as applicable.

 

(ii)                        Each Loan Party’s organizational documents,
certified as true and complete by an appropriate officer or other Person.

 

(iii)                     Certificates of legal existence and good standing from
the Secretary of State of Delaware for each Loan Party, dated within thirty (30)
days of the date of this Agreement.

 

(iv)                    Such certificates of resolutions or other action,
incumbency certificates and/or other certificates of responsible officers of
each Loan Party as Administrative Agent may require evidencing (A) the authority
of each Loan Party to enter into this Agreement and the other Loan Documents and
(B) the identity, authority and capacity of each Authorized Representative
thereof authorized to act as an Authorized Representative in connection with
this Agreement and the other Loan Documents.

 

(v)                       Uniform Commercial Code, tax lien and judgment
searches of the appropriate public records for Borrower that do not disclose the
existence of any Lien on the Collateral other than in favor of Administrative
Agent.

 

(vi)                    Copies of Borrower’s errors and omissions insurance
policy or mortgage impairment insurance policy, and blanket bond coverage
policy, or certificates in lieu of policies, showing compliance by Borrower as
of the date of this Agreement with the related provisions of Section 7.9.

 

(vii)                 An opinion from counsel for the Loan Parties in form and
substance satisfactory to Administrative Agent concerning, among other matters
(i) the legal existence, good standing and qualification to do business of each
Loan Party, (ii) the power and authority of each Loan Party to enter into and
perform the Loan Documents, (iv) the authorization of the individuals executing
and delivering Loan Documents on behalf of each Loan Party to do so, (v) the
enforceability of each Loan Party’s obligations under the Loan Documents,
(vi) the absence of any pending or threatened material litigation against
Borrower, (vii) the validity and perfection of

 

19

--------------------------------------------------------------------------------


 

the Administrative Agent’s security interest in the Collateral, (viii) the
non-contravention of each Loan Party’s obligations under the Loan Documents,
under each Loan Party’s charter documents or under any material agreements or
legal proceedings to which it is a party or by which it is bound, and (ix) such
other matters as Administrative Agent reasonably shall request consistent with
loan facilities similar to the loan facility established by this Agreement. 
Such opinion shall be addressed to Administrative Agent and the Lenders and
their permitted successors and assigns.

 

(viii)              Such financial statements and other information as
Administrative Agent shall have reasonably requested.

 

(ix)                    Such other documents as Administrative Agent reasonably
may require, duly executed and delivered, and evidence satisfactory to
Administrative Agent of the occurrence of any further conditions precedent to
the closing of the credit facility established hereby.

 

5.1(b)                          Administrative Agent shall have filed Uniform
Commercial Code financing statements in such jurisdictions as Administrative
Agent shall have determined to be appropriate in order to perfect the security
interest in the Collateral granted by Borrower pursuant to this Agreement or any
other Loan Document.

 

5.1(c)                           Borrower shall have (i) paid to the
Administrative Agent and the Lenders, as applicable, all amounts due as of the
Closing Date, and (ii) paid or reimbursed the Administrative Agent and each
Lender, as applicable, for all its attorneys’ fees and expenses incurred in
connection with this Agreement and the other Loan Documents.

 

5.2                               Each Advance

 

The effectiveness of this Agreement, including each Lender’s obligation to make
Warehousing Advances is subject to the satisfaction, in the sole discretion of
Administrative Agent, as of the date of each Warehousing Advance, of the
following additional conditions precedent:

 

5.2(a)                          Borrower must have delivered to Administrative
Agent the Warehousing Advance Request and the Collateral Documents required by,
and must have satisfied the procedures and substantive requirements set forth
in, Article 2 and the Exhibits described in that Article.  All items delivered
to Administrative Agent must be satisfactory to Administrative Agent in form and
content, and Administrative Agent may reject any item that does not satisfy the
requirements of this Agreement or the applicable Purchase Commitment. 
Confirmation of the date of the requested Warehousing Advance will constitute a
representation by Borrower that all necessary actions have been taken to qualify
the Mortgage Loan for purchase by the Investor and that the borrowing hereunder
is permitted by Investor regulations.

 

5.2(b)                          Administrative Agent must have received evidence
satisfactory to it as to the making or continuation of any book entry or the due
filing and recording in all appropriate offices of all financing statements and
other instruments necessary to perfect the security

 

20

--------------------------------------------------------------------------------


 

interest of Administrative Agent in the Collateral under the Uniform Commercial
Code or other applicable law.

 

5.2(c)                           The representations and warranties of Borrower
contained in Article 6 and Article 9 must be accurate and complete in all
material respects as if made on and as of the date of each Warehousing Advance.

 

5.2(d)                          Borrower must have performed all agreements to
be performed by them under this Agreement, and after giving effect to the
requested Warehousing Advance, no Default or Event of Default will exist under
this Agreement.

 

5.2(e)                           There shall not have been any material adverse
change in the financial condition, business, or affairs of Borrower since the
date of this Agreement which in Administrative Agent’s good faith judgment may
jeopardize in a material manner the ability of Borrower to perform fully its
obligations under each applicable Loan Document.

 

5.2(f)                            Administrative Agent shall have received and
approved such other documents, and certificates as Administrative Agent
reasonably may request (including without limitation the documents to be
executed by the Mortgagor and Borrower), in form and substance reasonably
satisfactory to Administrative Agent.

 

5.2(g)                           Prior to any Warehousing Advance being made
against any otherwise Eligible Loan, Borrower shall have provided to
Administrative Agent copies of all documents, agreements and other materials and
information concerning Borrower’s status as an originator and seller of such
type of Mortgage Loan for the applicable Federal Agency as Administrative Agent
may require.

 

Delivery of a Warehousing Advance Request by Borrower will be deemed a
representation by Borrower that all conditions set forth in this Section have
been satisfied as of the date of the Warehousing Advance.

 

5.3                               Force Majeure

 

Notwithstanding Borrower’s satisfaction of the conditions set forth in this
Agreement, no Lender has any obligation to make a Warehousing Advance if
Administrative Agent or any Lender is prevented from obtaining the funds
necessary to make a Warehousing Advance, or is otherwise prevented from making a
Warehousing Advance as a result of any fire, flood or other casualty, failure of
power, strike, lockout or other labor trouble, banking moratorium, embargo,
sabotage, confiscation, condemnation, riot, civil disturbance, insurrection, act
of terrorism, war or other activity of armed forces, act of God or other similar
reason beyond the control of Administrative Agent or any Lender.  Lenders will
make the requested Warehousing Advance as soon as reasonably possible following
the occurrence of such an event (provided that all applicable terms and
conditions relating to such Warehousing Advance continue to be satisfied).

 

21

--------------------------------------------------------------------------------


 

6.                                      GENERAL REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to the Administrative Agent and the Lenders, as
of the date of this Agreement and as of the date of each Warehousing Advance
Request and the making of each Warehousing Advance, that:

 

6.1                               Place of Business

 

Borrower’s chief executive office and principal place of business is 7501
Wisconsin Avenue, Suite 1200, Bethesda, Maryland 20814.

 

6.2                               Organization; Good Standing

 

Borrower is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware, and has the full legal
power and authority to own its property and to carry on its business as
currently conducted.  Borrower is duly qualified as a limited liability company
to do business and is in good standing in each jurisdiction in which the
transaction of its business makes qualification necessary, except in
jurisdictions, if any, where a failure to be in good standing has no material
adverse effect on Borrower’s business, operations, assets or financial condition
as a whole.  For the purposes of this Agreement, good standing includes
qualification for all licenses and payment of all taxes required in the
jurisdiction of its formation and in each jurisdiction in which Borrower
transacts business.  Exhibit K hereto sets forth all foreign qualifications and
mortgage lender and mortgage servicer licenses held by Borrower as of the date
of this Agreement.

 

6.3                               Authorization and Enforceability

 

Borrower has the power and authority to execute, deliver and perform this
Agreement, the Warehousing Note and the other Loan Documents and Borrower has
the power and authority to obtain the Warehousing Advances under this
Agreement.  The execution, delivery and performance by Borrower of this
Agreement, the Warehousing Note and the other Loan Documents and the Warehousing
Advances requested and made under this Agreement and the Warehousing Note have
been duly and validly authorized by all necessary limited liability company
action on the part of Borrower (which action has been modified or rescinded, and
is in full force and effect) and does not and will not conflict with or violate
any applicable provision of law, of any judgments binding upon Borrower, or the
certificate of formation and limited liability company operating agreement of
Borrower, conflict with or result in a breach of, constitute a default or
require any consent under, or result in or require or allow the acceleration of
any indebtedness of Borrower under any agreement, instrument or indenture to
which it is a party or by which it or its property may be bound or affected, or
result in the creation of any Lien upon any property or assets of Borrower
(other than the Lien on the Collateral granted under this Agreement).  This
Agreement, the Warehousing Note and the other Loan Documents constitutes the
legal, valid and binding obligations of Borrower, enforceable in accordance with
their respective terms, except that enforceability may be limited by bankruptcy,
insolvency or other such laws affecting the enforcement of creditors’ rights and
general principles of equity.

 

6.4                               Approvals

 

The execution and delivery of this Agreement, the Warehousing Note and the other
Loan Documents and the performance of Borrower’s obligations under this
Agreement, the

 

22

--------------------------------------------------------------------------------


 

Warehousing Note and the other Loan Documents and the validity and
enforceability of this Agreement, the Warehousing Note and the other Loan
Documents do not require any license, consent, approval or other action of any
agency, commission, instrumentality or other regulatory body or authority (in
each case, whether federal, state or local, domestic or foreign) other than
those that have been obtained and remain in full force and effect or those with
respect to which the failure to obtain may reasonably be expected to result in a
material adverse change in Borrower’s business, operations, assets or financial
conditions as a whole.

 

6.5                               Financial Condition

 

The balance sheet of Borrower as of December 31, 2012 for the twelve (12) month
period then ended, and the related statements of income and cash flows furnished
to Administrative Agent, fairly present the financial condition of Borrower as
of such date and the results of its operations for the month and twelve (12)
month period then ended.

 

6.6                               Litigation

 

Except as listed on Schedule 6.6, as of the date hereof, there are no actions,
claims, suits or proceedings pending or, to Borrower’s knowledge, threatened or
reasonably anticipated against or affecting Borrower in any court or before any
arbitrator or before any agency, board, bureau, commission, instrumentality or
other administrative or regulatory body (in each case, whether federal, state or
local, domestic or foreign) that, if adversely determined, may reasonably be
expected to result in a material adverse change in Borrower’s business,
operations, assets or financial condition as a whole, or that would affect the
validity or enforceability of this Agreement, the Warehousing Note or any other
Loan Document.

 

6.7                               Compliance with Laws

 

Borrower is not in violation of any provision of any law, or of any judgment,
award, rule, regulation, order, decree, writ or injunction of any court or
public regulatory body or authority that could result in a material adverse
change in Borrower’s business, operations, assets or financial condition as a
whole or that would affect the validity or enforceability of this Agreement, the
Warehousing Note or any other Loan Document.

 

6.8                               Regulation U

 

Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock, and no part of the proceeds of any Warehousing Advance made under
this Agreement will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.

 

6.9                               Investment Company Act

 

Borrower is not an “investment company” or controlled by an “investment company”
within the meaning of the Investment Company Act.

 

23

--------------------------------------------------------------------------------


 

6.10                        Payment of Taxes

 

Borrower has filed or caused to be filed all federal, state and local income,
excise, property and other tax returns that are required to be filed with
respect to the operations of Borrower, all such returns are true and correct and
Borrower has paid or caused to be paid all taxes shown on those returns or on
any assessment, to the extent that those taxes have become due, including all
FICA payments and withholding taxes, if appropriate.  The amounts reserved as a
liability for income and other taxes payable in the financial statements
described in Section 6.5 are sufficient for payment of all unpaid federal, state
and local income, excise, property and other taxes, whether or not disputed, of
Borrower accrued for or applicable to the period and on the dates of those
financial statements and all years and periods prior to those financial
statements and for which Borrower may be liable in its own right or as
transferee of the assets of, or as successor to, any other Person.  No tax Liens
have been filed and no material claims are being asserted against Borrower or
any property of Borrower with respect to any taxes, fees or charges.

 

6.11                        Agreements

 

Borrower is not a party to any agreement, instrument or indenture or subject to
any restriction materially and adversely affecting its business, operations,
assets or financial condition.  Borrower is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement, instrument, or indenture which default could result
in a material adverse change in Borrower’s business, operations, assets or
financial condition as a whole.  No holder of any indebtedness of Borrower has
given notice of any asserted default under that indebtedness, and no liquidation
or dissolution of Borrower and no receivership, insolvency, bankruptcy,
reorganization or other similar proceedings relative to Borrower or any of its
properties is pending or to the knowledge of Borrower threatened.

 

6.12                        Title to Properties

 

Borrower has good, valid, insurable and (in the case of real property)
marketable title to all of its properties and assets (whether real or personal,
tangible or intangible) reflected on the financial statements described in
Section 6.5, except for those properties and assets that Borrower has disposed
of since the date of those financial statements either in the ordinary course of
business or because they were no longer used or useful in the conduct of
Borrower’s business.  All of Borrower’s properties and assets are free and clear
of all Liens except as disclosed in Borrower’s financial statements.

 

6.13                        ERISA

 

Each Plan is in compliance with all applicable requirements of ERISA and the
Internal Revenue Code and with all material applicable rulings and regulations
issued under the provisions of ERISA and the Internal Revenue Code setting forth
those requirements, except where any failure to comply would not result in a
material loss to Borrower or any ERISA Affiliate.  All of the minimum funding
standards or other contribution obligations applicable to each Plan have been
satisfied.  No Plan is a Multiemployer Plan or a defined-benefit pension plan
subject to Title IV of ERISA.

 

24

--------------------------------------------------------------------------------


 

6.14                        No Retiree Benefits

 

Except as required under Section 4980B of the Internal Revenue Code, Section 601
of ERISA or applicable state law, Borrower is not obligated to provide
post-retirement medical or insurance benefits with respect to employees or
former employees.

 

6.15                        Assumed Names

 

Borrower does not originate Mortgage Loans or otherwise conduct business under
any names other than its legal name and the assumed names set forth on
Exhibit G.  Borrower has made all filings and taken all other action as may be
required under the laws of any jurisdiction in which it originates Mortgage
Loans or otherwise conducts business under any assumed name.  Borrower’s use of
the assumed names set forth on Exhibit G does not conflict with any other
Person’s legal rights to any such name, nor otherwise give rise to any liability
by Borrower to any other Person.  Borrower may amend Exhibit G to add or delete
any assumed names used by Borrower to conduct business.  An amendment to
Exhibit G to add an assumed name is not effective until a Borrower has delivered
to Administrative Agent an assumed name certificate in the jurisdictions in
which the assumed name is to be used, which must be satisfactory in form and
content to Administrative Agent in its sole discretion.  In connection with any
amendment to delete a name from Exhibit G, Borrower represents and warrants that
it has ceased using that assumed name in all jurisdictions.

 

6.16                        Servicing

 

Exhibit H is a true and complete list of Borrower’s Servicing Portfolio as of
March 31, 2013.  All of the Servicing Contracts of Parent and all of its
Affiliates, including, without limitation, Borrower, involving aggregate
consideration paid to Borrower in an amount greater than or equal to Five
Hundred Thousand Dollars ($500,000.00) for each of the two most recent fiscal
years of Borrower are in full force and effect, and are unencumbered by Liens. 
No event of default or event that, with notice or lapse of time or both, would
become an event of default, exists under any of Borrower’s Servicing Contracts
involving aggregate consideration paid to Borrower in an amount greater than or
equal to Five Hundred Thousand Dollars ($500,000.00) for each of the two most
recent fiscal years of Borrower.

 

6.17                        Foreign Asset Control Regulations.

 

Neither the making of the Warehousing Advances nor the use of the proceeds of
any thereof (or any other Loan) will violate the Trading With the Enemy Act (50
U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to
(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56).  Furthermore,
neither Borrower nor any of its affiliates (a) is or will become a “blocked
person”

 

25

--------------------------------------------------------------------------------


 

as described in the Executive Order, the Trading With the Enemy Act or the
Foreign Assets Control Regulations or (b) engages or will engage in any dealings
or transactions, or be otherwise associated, with any such “blocked person.”

 

7.                                      AFFIRMATIVE COVENANTS

 

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed under this Agreement or under any other Loan
Document, Borrower must, unless the Administrative Agent consents in writing:

 

7.1                               Payment of Obligations

 

Punctually pay or cause to be paid all Obligations, including the Obligations
payable under this Agreement and the Warehousing Note in accordance with their
terms.

 

7.2                               Financial Statements

 

Deliver to Administrative Agent, in form and detail reasonably satisfactory to
Administrative Agent:

 

7.2(a)                          As soon as available and in any event within one
hundred twenty (120) days after the end of each Fiscal Year of the Parent,
audited consolidated, and consolidating with respect to Borrower, Fiscal
Year-end statements of income and cash flows of the Parent for that year, and
the related consolidated, and consolidating with respect to Borrower, audited
balance sheet as of the end of that year (setting forth in comparative form the
corresponding figures for the preceding Fiscal Year), all in reasonable detail
and accompanied by (1) an opinion as to those financial statements in form and
substance reasonably satisfactory to Administrative Agent and prepared by an
independent  certified public accounting firm reasonably acceptable to
Administrative Agent (it being acknowledged that KPMG LLP currently is an
acceptable independent certified public accounting firm),  and (2) if then
available or otherwise within fifteen (15) days of receipt by the Parent, any
management letters, management reports or other supplementary comments or
reports delivered by those accountants to the Parent;

 

7.2(b)                          As soon as available and in any event within
sixty (60) days after the end of each Calendar Quarter of the Parent, including
its last Calendar Quarter, consolidated, and consolidating with respect to
Borrower, interim statements of income for that fiscal quarter and the period
from the beginning of the Fiscal Year to end of that Calendar Quarter, and the
related consolidated and consolidating balance sheet (including contingent
liabilities) as at the end of that Calendar Quarter, all in reasonable detail,
subject, however, to year-end audit adjustments; and

 

7.2(c)                           Together with each delivery of financial
statements required by this Section, a Compliance Certificate substantially in
the form of Exhibit I.

 

7.3                              Other Borrower Reports

 

Deliver to Administrative Agent:

 

26

--------------------------------------------------------------------------------


 

7.3(a)                          As soon as available and in any event within
sixty (60) days after the end of each Calendar Quarter, a consolidated report
(“Servicing Report”) as of the end of the Calendar Quarter, as to all Mortgage
Loans the servicing rights to which are owned by the Parent or its Affiliates,
and separately for Borrower (in each case, specified by investor type, recourse
and non-recourse) regardless of whether the Mortgage Loans are Pledged Loans.
The Servicing Report must be in similar summary form as previously presented to
the Administrative Agent (or as the Administrative Agent otherwise may agree),
and must, at a minimum, indicate which Mortgage Loans (1) are current and in
good standing, (2) are more than thirty (30), sixty (60) or ninety (90) days
past due, (3) are the subject of pending bankruptcy or foreclosure proceedings,
or (4) have been converted (through foreclosure or other proceedings in lieu of
foreclosure) into real estate owned by a member of the Parent’s consolidated
group, and include, by Mortgage Loan type (x) weighted average coupon,
(y) weighted average maturity, and (z) weighted average servicing fee.

 

7.3(b)                          As soon as available and in any event within
sixty (60) days after the end of each calendar quarter, a loan production report
as of the end of that quarter, presenting (i) the total dollar volume and the
number of Mortgage Loans originated and closed or purchased during that quarter
and for the fiscal year-to-date, specified by property type, loan type and
(ii) as to any Mortgage Loans sold in such quarter, the Investor to whom each
Mortgage Loan was sold.

 

7.3(c)                           As soon as available, but in any event at least
sixty (60) days before the end of each Fiscal Year, preliminary forecasts
prepared by management of Borrower, in form satisfactory to the Administrative
Agent, of the balance sheets and statements of income or operations and cash
flows of Borrower on a calendar quarterly basis for the immediately following
Fiscal Year (including the fiscal year in which the Maturity Date occurs).

 

7.3(d)                          Other reports in respect of Pledged Loans or
Pledged Securities, including, without limitation, copies of purchase
confirmations issued by Investors purchasing Pledged Loans from Borrower, in
such detail and at such times as Administrative Agent in its discretion may
reasonably request.

 

7.3(e)                           With reasonable promptness, all further
information regarding the business, operations, assets or financial condition of
Borrower as Administrative Agent may reasonably request, including copies of any
audits completed by Fannie Mae, FHA or Ginnie Mae.

 

7.3(f)                            As soon as available and in any event within
thirty (30) days after the end of each Calendar Quarter, a report as of the end
of such Calendar Quarter detailing all requests that Borrower repurchase
Mortgage Loans and the status of each such request and any indemnification or
similar agreement to which Borrower is a party in connection with any such
request.

 

27

--------------------------------------------------------------------------------


 

7.4                               Maintenance of Existence; Conduct of Business

 

Preserve and maintain its existence as a limited liability company in good
standing and all of its rights, privileges, licenses and franchises necessary or
desirable in the normal conduct of its business, including its eligibility as
lender, seller/servicer or issuer as described under Section 9.4; conduct its
business in an orderly and efficient manner; maintain a net worth of acceptable
assets as required for maintaining Borrower’s eligibility as lender,
seller/servicer or issuer as described under Section 9.4; and make no material
change in the nature or character of its business or engage in any business in
which it was not engaged on the date of this Agreement.

 

7.5                               Compliance with Applicable Laws

 

Comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority, a breach of which could result in a
material adverse change in Borrower’s business, operations, assets, or financial
condition as a whole or on the enforceability of this Agreement, the Warehousing
Note, any other Loan Document or any Collateral, except where contested in good
faith and by appropriate proceedings.

 

7.6                               Inspection of Properties and Books;
Operational Reviews

 

Permit Administrative Agent, any Lender, any Assignee or Participant (and their
authorized representatives) to discuss the business, operations, assets and
financial condition of Borrower with Borrower’s senior officers, and other
management officials, agents and employees, and to examine and make copies or
extracts of Borrower’s books of account, all at such reasonable times as
Administrative Agent, any Lender, any Assignee or any Participant may request. 
Provide their accountants with a copy of this Agreement promptly after its
execution and authorize and instruct them to answer candidly all questions that
the officers of Administrative Agent, any Lender, any Assignee or Participant or
any authorized representatives thereof may address to them in reference to the
financial condition or affairs of Borrower.  Borrower may have representatives
in attendance at any meetings held between the officers or other representatives
of Administrative Agent, any Lender, any Assignee or Participant and Borrower’s
accountants under this authorization.  Permit Administrative Agent, any Lender,
any Assignee or Participant (and their authorized representatives) access upon
reasonable Notice and during normal business hours to Borrower’s premises and
records for the purpose of conducting a review of Borrower’s general mortgage
business methods, policies and procedures, auditing its loan files and reviewing
the financial and operational aspects of Borrower’s business.

 

7.7                               Notice

 

Give prompt Notice to Administrative Agent of (a) any action, suit or proceeding
instituted by or against Borrower in any federal or state court or before any
agency, board, bureau, commission, instrumentality or other administrative or
regulatory body (in each case, whether federal, state or local, domestic or
foreign), which action, suit or proceeding has at issue in excess of One Million
Dollars ($1,000,000.00) or any such proceedings threatened against Borrower in a
writing containing the details of that action, suit or proceeding; (b) the
filing, recording or assessment of any Lien for any federal, state or local
taxes, assessments or other governmental charges against Borrower, any of its
assets, other than a Lien for taxes, assessments or other governmental

 

28

--------------------------------------------------------------------------------


 

charges on real property securing or that previously secured an individual
Mortgage Loan that is not a Pledged Loan; (c) the occurrence of a Default or an
Event of Default; (d) the suspension, revocation or termination of Borrower’s
eligibility, in any respect, as lender, seller/servicer or issuer as described
under Section 9.4 or the suspension, revocation or termination of any other
license or approval required for Borrower to engage in the business of
originating, acquiring and, if applicable, servicing Mortgage Loans; (e) the
imposition of any other adverse regulatory or administrative action or sanction
on or against Borrower by any agency, board, bureau, commission, instrumentality
or other administrative or regulatory body (in each case, whether federal, state
or local, domestic or foreign) that could result in a material adverse change in
Borrower’s business, operations, assets or financial condition as a whole or
that could affect the validity or enforceability of any Pledged Loan or Pledged
Security; (f) the transfer, loss, nonrenewal or termination of any Servicing
Contracts to which Borrower is a party, or which is held for the benefit of
Borrower, involving aggregate consideration paid to Borrower in an amount
greater than or equal to Five Hundred Thousand Dollars ($500,000.00) for each of
the two most recent fiscal years of Borrower, and the reason for that transfer,
loss, nonrenewal or termination; (g) any Prohibited Transaction with respect to
any Plan, specifying the nature of the Prohibited Transaction and what action
Borrower or such Guarantor’s proposes to take with respect to it; and (h) any
other action, event or condition of any nature that could lead to or result in a
material adverse change in the business, operations, assets or financial
condition of Borrower.

 

7.8                               Payment of Taxes and Other Obligations

 

Pay, perform and discharge, or cause to be paid, performed and discharged, all
taxes, assessments and governmental charges or levies imposed upon Borrower or
upon its income, receipts or properties before those taxes, assessments and
governmental charges or levies become past due, and all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, could become a Lien or
charge upon any of their respective properties or assets.  Borrower is not
required to pay, however, any taxes, assessments and governmental charges or
levies or claims for labor, materials or supplies for which Borrower has
obtained an adequate bond or insurance or that are being contested in good faith
and by proper proceedings that are being reasonably and diligently pursued and
for which proper reserves have been created.

 

7.9                               Insurance

 

(a)                                 Maintain blanket bond coverage and errors
and omissions insurance with such companies and in such amounts as satisfy
prevailing requirements applicable to a lender, seller/servicer or issuer as
described under Section 9.4, including all applicable Federal Agency insurance
requirements, and liability, fire and other hazard insurance on its properties,
in each case with responsible insurance companies acceptable to Administrative
Agent, in such amounts and against such risks as is customarily carried by
similar businesses operating in the same location.  Within thirty (30) days
after Notice from Administrative Agent, obtain such additional insurance as
Administrative Agent may reasonably require, all at the sole expense of
Borrower.  Copies of such policies must be furnished to Administrative Agent
without charge upon request of Administrative Agent.  Borrower agrees to use its
best efforts to obtain and deliver to Administrative

 

29

--------------------------------------------------------------------------------


 

Agent a certificate issued by said insurers to the effect that they will use
their best efforts to give Administrative Agent at least thirty (30) days prior
written notification prior to cancellation of coverage under any such policy.

 

(b)                                 Maintain a fidelity bond of an incorporated
surety company in an amount acceptable to the Administrative Agent and
consistent with Borrower’s past practice securing protection and indemnity to
Borrower against loss of any money or other property entrusted to Borrower or
Borrower’s officers, employees or agents or coming into their control, caused by
any dishonest, fraudulent or criminal act, direct or indirect, of Borrower or of
its officers, employees or agents.  Borrower shall furnish a certificate
evidencing such fidelity bond to Administrative Agent, upon request, and shall
notify Administrative Agent if such fidelity bond coverage is decreased or
exhausted.

 

7.10                        Closing Instructions

 

Indemnify and hold Administrative Agent and each Lender harmless from and
against any loss, including reasonable attorneys’ fees and costs, attributable
to the failure of any title insurance company, agent or attorney to comply with
Borrower’s disbursement or instruction letter relating to any Mortgage Loan. 
The Administrative Agent has the right to pre-approve Borrower’s choice of title
insurance company, agent or attorney, unless already approved by a relevant
Federal Agency, as applicable, and Borrower’s disbursement or instruction letter
to them in any case in which Borrower intends to obtain a Warehousing Advance
against the Mortgage Loan to be created at settlement or to pledge that Mortgage
Loan as Collateral under this Agreement.

 

7.11                        Subordination of Certain Indebtedness

 

Cause any indebtedness of Borrower for borrowed money to any Affiliate or any
member, shareholder, director or officer of any Affiliate of Borrower, to be
subordinated to the Obligations by the execution and delivery to Administrative
Agent of a Subordination of Debt Agreement, on the form prescribed by the
Administrative Agent, certified by the corporate secretary of Borrower to be
true and complete and in full force and effect.

 

7.12                        Other Loan Obligations

 

Perform all material obligations under the terms of each loan agreement, note,
mortgage, security agreement or debt instrument by which Borrower is bound or to
which any of its property is subject, and promptly notify the Administrative
Agent in writing of a declared default under or the termination, cancellation,
reduction or nonrenewal of any of its other lines of credit or agreements with
any other lender.  Exhibit J is a true and complete list of all such revolving
lines of credit or revolving credit agreements as of the date of this Agreement.

 

7.13                        ERISA

 

Maintain and cause each ERISA Affiliate to maintain each Plan in compliance with
all material applicable requirements of ERISA and of the Internal Revenue Code
and with all applicable rulings and regulations issued under the provisions of
ERISA and of the Internal Revenue Code, and not, and not permit any ERISA
Affiliate to, (a) engage in any transaction in connection with

 

30

--------------------------------------------------------------------------------


 

which Borrower or any ERISA Affiliate would be subject to either a civil penalty
assessed pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of
the Internal Revenue Code, in either case in an amount exceeding Five Hundred
Thousand Dollars ($500,000.00) or (b) fail to make full payment when due of all
amounts that, under the provisions of any Plan, Borrower or any ERISA Affiliate
is required to pay as contributions to that Plan, or permit to exist any
accumulated funding deficiency (as such term is defined in Section 302 of ERISA
and Section 412 of the Internal Revenue Code), whether or not waived, with
respect to any Plan in an aggregate amount exceeding Five Hundred Thousand
Dollars ($500,000.00).

 

7.14                        Use of Proceeds of Warehousing Advances

 

Use the proceeds of each Warehousing Advance solely for the purpose of funding
Eligible Loans and against the pledge of those Eligible Loans as Collateral.

 

7.15                        Investor Instructions.

 

Upon any Event of Default prior to purchase of a Mortgage Loan by the Investor,
and upon direction by the Administrative Agent, Borrower shall immediately
direct the Investor to provide any documents in its possession related to such
Mortgage Loan to the Administrative Agent.

 

7.16                        Sale of Mortgage Loan to Investor.

 

Provide status reports of its efforts to sell each Mortgage Loan to the
applicable Investor on the earlier of: (a) within five (5) days after Borrower
becomes aware of any fact or circumstance that causes Borrower to believe that
the Investor may not purchase the Mortgage Loan within sixty (60) days after the
date of the related Warehousing Advance, in which case such status report shall
include Borrower’s plan for repaying the Administrative Agent the amount of the
Mortgage Loan, or (b) fifty-five (55) days after the date of the applicable
Warehousing Advance.  In addition, if the Investor has not purchased, and
Borrower has not repaid, the Mortgage Loan within fifty-five (55) days after the
date of the related Warehousing Advance, Borrower shall immediately cause the
Administrative Agent to be named as an additional insured under the property
insurance policy covering the property which is collateral for the Mortgage
Loan.

 

8.                                      NEGATIVE COVENANTS

 

As long as any Lender shall have any Warehousing Commitment or there remain any
Obligations to be paid or performed, Borrower must not, either directly or
indirectly, without the prior written consent of Administrative Agent and each
Lender:

 

8.1                               [Intentionally Deleted]

 

8.2                               Contingent Liabilities

 

Assume, guarantee, endorse or otherwise become contingently liable for the
obligation of any Person except (a) for the Acquisition Term Loan and
obligations arising in connection therewith, (b) by endorsement of negotiable
instruments for deposit or collection in the ordinary course of business and
(c) for obligations arising in connection with the sale of Mortgage Loans in the
ordinary course of a Borrower’s business.

 

31

--------------------------------------------------------------------------------


 

8.3                               Restrictions on Fundamental Changes

 

8.3(a)                          Reorganize, spin-off, consolidate with, merge
with or into, or enter into any analogous reorganization or transaction with any
Person except that WD Capital and ARA Finance each may merge with and into the
Borrower.

 

8.3(b)                          Amend or otherwise modify Borrower’s certificate
of formation or operating agreement in any manner which is materially adverse to
Administrative Agent or any Lender.

 

8.3(c)                           Liquidate, wind up or dissolve (or suffer any
liquidation or dissolution).

 

8.3(d)                          Make any material change in the nature or scope
of the business in which Borrower engages as of the date of this Agreement and
cease actively to engage in the business of originating or acquiring Mortgage
Loans, or if applicable, servicing Mortgage Loans.

 

8.3(e)                           Sell, assign, lease, convey, transfer or
otherwise dispose of (whether in one transaction or a series of transactions)
all or any substantial part of Borrower’s business or assets, whether now owned
or acquired after the Closing Date, other than, in the ordinary course of
business and to the extent not otherwise prohibited by this Agreement, sales by
Borrower of (1) Mortgage Loans, (2) Mortgage-backed Securities and (3) Servicing
Contracts.

 

8.3(f)                            Acquire by purchase or in any other
transaction all or substantially all of the business or property, or stock or
other ownership interests of any Person.

 

8.3(g)                           Permit any Subsidiary of the Borrower or a
Guarantor (other than WD Capital or ARA Finance) to do or take any of the
foregoing actions.

 

8.4                               Subsidiaries

 

Form or acquire any Subsidiary of Borrower.

 

8.5                               Loss of Eligibility, Licenses or Approvals

 

Take any action, or fail or omit to take any action, that would (a) cause
Borrower to lose all or any part of its status as an eligible lender,
seller/servicer or issuer as described under Sections 9.4, 9.5, 9.6 or 9.7, or
all or any part of any other license or approval required for Borrower to engage
in the business of originating, acquiring and servicing Mortgage Loans or
(b) result in the imposition of any other adverse regulatory or administrative
action or sanction on or against Borrower by any agency board, bureau,
commission, instrumentality or other administrative or regulatory body (in each
case, whether federal, state or local, domestic or foreign) that could result in
a material adverse change in Borrower’s business, operations, assets or
financial condition as a whole or that could affect the validity or
enforceability of any Pledged Loan.

 

8.6                               Accounting Changes

 

Make any significant change in accounting treatment or reporting practices,
except as required by GAAP, or change its fiscal year.  If any changes in GAAP
would result in any material

 

32

--------------------------------------------------------------------------------


 

deviation in the method of calculating and results of testing compliance with
any financial covenant hereunder, such financial covenant shall continue to be
calculated and tested as if such change in GAAP had not occurred, unless
otherwise specifically agreed in writing by Administrative Agent after full
disclosure by Borrower.

 

8.7                               Minimum Adjusted Tangible Net Worth

 

(a) Permit the Parent’s Tangible Net Worth shall at any time to be less than the
sum of: (A) Two Hundred Million Dollars ($200,000,000.00), plus (B) an amount
equal to seventy-five percent (75%) of the Net Proceeds of any Equity Issuances
by the Parent or any Subsidiary occurring after the Closing Date, to be tested
on the last day of each Calendar Quarter, or (ii) permit the Parent or any
applicable Subsidiary to otherwise not be in compliance with applicable net
worth requirements of HUD, Fannie Mae and Freddie Mac.

 

8.8                               [Intentionally Deleted]

 

8.9                               [Intentionally Deleted]

 

8.10                        [Intentionally Deleted]

 

8.11                        Minimum Cash and Cash Equivalents

 

Permit the Parent’s Liquid Assets, determined on a consolidated basis, at any
time to be less than $15,000,000, or permit the Parent or any applicable
Subsidiary otherwise not to be in compliance with applicable liquidity
requirements of HUD, Fannie Mae and Freddie Mac.

 

8.12                        Servicing Delinquencies

 

Permit the aggregate unpaid principal amount of Fannie Mae DUS Mortgage Loans
within the Parent’s consolidated Servicing Portfolio which are sixty (60) or
more days past due or otherwise in default at any time to exceed three and
one-half percent (3 1/2%) of the aggregate unpaid principal balance of all
Fannie Mae DUS Mortgage Loans within the Parent’s consolidated Servicing
Portfolio at such time, calculated as of the last day of each Calendar Quarter;
provided, however, that solely for purposes of determining compliance with this
Section 8.12 Fannie Mae DUS Mortgage Loans shall be adjusted to exclude: (1) any
No Risk Mortgage Loans under the Fannie Mae DUS Program and (2)  with respect to
any At Risk Mortgage Loans under a modified risk sharing arrangement under the
Fannie Mae DUS Program, any loan balances which are not subject to any loss
sharing or recourse thereunder.

 

8.13                        Dividends and Distributions

 

So long as any Default or Event of Default is then outstanding or would be
outstanding after taking into effect a dividend, redemption or setting aside of
funds, cause or permit, directly or indirectly: declare, pay, authorize or make
any form of dividend (except for stock dividends or stock splits) or return any
capital, in cash or property, to its shareholders, their successors or assigns
or repurchase, redeem or retire any of the capital stock of such Person.

 

33

--------------------------------------------------------------------------------


 

8.14                        Transactions with Affiliates

 

Directly or indirectly (a) make any loan, advance, extension of credit or
capital contribution to any of the Borrower’s Affiliates, (b) sell, transfer,
pledge or assign any of its assets to or on behalf of those Affiliates except
for pledges made in connection with the Acquisition Term Loan, (c) merge or
consolidate with or purchase or acquire assets from those Affiliates except for
a merger by the Borrower with, or the purchase or acquisition by the Borrower of
assets of WD Capital or of ARA Finance, or (d) pay management fees to or on
behalf of those Affiliates, other than (i) payments attributable to reasonable
overhead and administrative charges allocated to the Borrower by the Affiliates,
(ii) reasonable subservicing fees payable to Affiliates for their servicing of
the Servicing Portfolio and (iii) other transactions in the ordinary course of
business (but still in compliance with the terms of this Section 8.14) and on
terms not less favorable to the Borrower than could be obtained from an
unaffiliated third party on an arm’s length basis.

 

8.15                        Recourse Servicing Contracts

 

Except for Servicing Contracts involving Fannie Mae DUS Mortgage Loans, and
conduit originations for which Borrower notifies Administrative Agent pursuant
hereto, acquire or enter into Servicing Contracts under which Borrower must
repurchase or indemnify the holder of the Mortgage Loans as a result of defaults
on the Mortgage Loans at any time during the term of those Mortgage Loans.

 

8.16                        Total Servicing Portfolio and Fannie Mae Servicing
Portfolio

 

Permit the aggregate unpaid principal amount of (i) all Mortgage Loans
comprising the Parent’s consolidated Servicing Portfolio (exclusive of such
Mortgage Loans which (A) are sixty (60) or more days past due or are otherwise
in default, or (B) have been transferred to Fannie Mae for resolution) to be
less than Twenty billion ($20,000,000,000.00) at any time, or (ii) all Fannie
Mae DUS Mortgage Loans comprising the Parent’s consolidated Servicing Portfolio
(exclusive of such Mortgage Loans which (A) are sixty (60) or more days past due
or are otherwise in default, or (B) have been transferred to Fannie Mae for
resolution) to be less than ten  billion ($10,000,000,000.00) at any time,
calculated as of the last day of each Calendar Quarter.

 

9.                                      SPECIAL REPRESENTATIONS, WARRANTIES AND
COVENANTS CONCERNING COLLATERAL

 

9.1                               Special Representations and Warranties
Concerning Warehousing Collateral

 

Borrower represents and warrants to Administrative Agent and each Lender, as of
the date of this Agreement and as of the date of each Warehousing Advance
Request and the making of each Warehousing Advance, that:

 

9.1(a)                          Borrower has selected the Collateral in a manner
so as to not affect adversely Administrative Agent’s or any Lender’s interests.

 

9.1(b)                         Borrower is the legal and equitable owner and
holder, free and clear of all Liens (other than Liens granted under this
Agreement), of the Pledged Loans and the Pledged Securities.  All Pledged Loans,
Pledged Securities and related Purchase Commitments

 

34

--------------------------------------------------------------------------------


 

have been duly authorized and validly issued to Borrower, and all of the
foregoing items of Collateral comply with all of the requirements of this
Agreement, and have been and will continue to be validly pledged or assigned to
Administrative Agent, subject to no other Liens.

 

9.1(c)                           Borrower has, and will continue to have, the
full right, power and authority to pledge the Collateral pledged and to be
pledged by it under this Agreement.

 

9.1(d)                          Each Mortgage Loan and each related document
included in the Pledged Loans (1) has been duly executed and delivered by the
parties to that Mortgage Loan and that related document, (2) has been made in
compliance with all applicable laws, rules and regulations (including all laws,
rules and regulations relating to usury), (3) is and will continue to be a
legal, valid and binding obligation, enforceable in accordance with its terms,
without setoff, counterclaim or defense in favor of the mortgagor under the
Mortgage Loan or any other obligor on the Mortgage Note, (4) has not been
modified, amended or any requirements of which waived, except in a writing that
is part of the Collateral Documents, and (5) complies and will continue to
comply with the terms of this Agreement, the related Purchase Commitment, and
the standard practices of the applicable Investor.

 

9.1(e)                           Each Pledged Loan is secured by a Mortgage on
real property and improvements located in one of the states of the United States
or the District of Columbia.

 

9.1(f)                            Each Pledged Loan has been closed or will be
closed and funded with the Warehousing Advance made against it.

 

9.1(g)                           Each Pledged Loan against which a Warehousing
Advance has been or will be made on the basis of a Purchase Commitment, meets
all of the requirements of that Purchase Commitment, and each Pledged Security
against which a Warehousing Advance is outstanding meets all of the requirements
of the related Purchase Commitment.

 

9.1(h)                          Pledged Loans that are intended to be exchanged
for Agency Securities comply or, prior to the issuance of the Agency Securities
will comply, with the requirements of any governmental instrumentality,
department or agency issuing or guaranteeing the Agency Securities.

 

9.1(i)                              Except for FHA Construction Mortgage Loans,
each Mortgage Loan has been fully advanced in the face amount of its Mortgage
Note.

 

9.1(j)                             Each Pledged Loan is a First Mortgage Loan,
unless permitted to be a Subordinate Mortgage Loan under Exhibit D (in which
case such Pledged Loan may only be a Second Mortgage Loan or a Third Mortgage
Loan).

 

9.1(k)                          Each First Mortgage Loan is secured by a First
Mortgage on the real property and improvements described in or covered by that
Mortgage.

 

9.1(l)                             Each First Mortgage Loan has or will have a
title insurance policy, in ALTA form or equivalent, from a recognized title
insurance company, insuring the priority of the Lien

 

35

--------------------------------------------------------------------------------


 

of the Mortgage and meeting the usual requirements of Investors purchasing those
Mortgage Loans.

 

9.1(m)                      The real property securing each Pledged Loan has
been evaluated or appraised in accordance with Title XI of FIRREA, USPAP, and
the requirements of the applicable Investor.

 

9.1(n)                          Each Subordinate Mortgage Loan (to the extent
Subordinate Mortgage Loans are permitted by Exhibit D) is a Second Mortgage Loan
or a Third Mortgage Loan on the premises described in that Mortgage.  With
respect to each Second Mortgage Loan and Third Mortgage Loan, Borrower shall be
the servicer, and Lender with respect to such Second Mortgage Loan and Third
Mortgage Loan shall also be Lender with respect to the senior Mortgage Loan on
such Property.

 

9.1(o)                          To the extent required by the related Purchase
Commitment or by Investors generally for similar Mortgage Loans, each
Subordinate Mortgage Loan has or will have a title insurance policy, in ALTA
form or equivalent, from a recognized title insurance company, insuring the
appropriate priority of the Lien of the Mortgage and meeting the usual
requirements of Investors purchasing those Mortgage Loans.

 

9.1(p)                          The Mortgage Note for each Pledged Loan is
(1) payable or endorsed to the order of Borrower, (2) an “instrument” within the
meaning of Article 9 of the Uniform Commercial Code of all applicable
jurisdictions and (3) is denominated and payable in United States dollars.

 

9.1(q)                          No default exists under any Mortgage Loan when
such Mortgage Loan first is included as a Pledged Loan, and no default has
existed for sixty (60) days or more under any such Mortgage Loan at any time
thereafter.

 

9.1(r)                             No party to a Mortgage Loan or any related
document is in violation of any applicable law, rule or regulation that would
impair the collectability of the Mortgage Loan or the performance by the
mortgagor or any other obligor of his or her obligations under the Mortgage Note
or any related document.

 

9.1(s)                            All fire and casualty policies covering the
real property and improvements encumbered by each Mortgage included in the
Pledged Loans (1) name and will continue to name Borrower and its successors and
assigns as the insured under a standard mortgagee clause, (2) are and will
continue to be in full force and effect and (3) afford and will continue to
afford insurance against fire and such other risks as are usually insured
against in the broad form of extended coverage insurance generally available.

 

9.1(t)                             Pledged Loans secured by real property and
improvements located in a special flood hazard area designated as such by the
Director of the Federal Emergency Management Agency are and will continue to be
covered by special flood insurance under the National Flood Insurance Program.

 

9.1(u)                          The real property and improvements securing each
Pledged Loan are free of damage or waste and are in good repair, and no
improvement located on or being a part of such

 

36

--------------------------------------------------------------------------------


 

real property violates any applicable zoning law or regulation (unless
constituting a legal non-conforming use or improvement).

 

9.1(v)                          No notice of any partial or total condemnation
has been given with respect to the real property and improvements securing any
Pledged Loan.

 

9.1(w)                        None of the Pledged Loans is a graduated payment
Mortgage Loan or has a shared appreciation or other contingent interest feature,
and each Pledged Loan provides for periodic payments of all accrued interest on
the Mortgage Loan on at least a monthly basis.

 

9.1(x)                          Neither Borrower nor any of Borrower’s
Affiliates has any ownership interest, right to acquire any ownership interest
or equivalent economic interest in any property securing a Pledged Loan or the
mortgagor under the Pledged Loan or any other obligor on the Mortgage Note for
such Pledged Loan.

 

9.1(y)                          The original assignments of Mortgage delivered
to Administrative Agent for each Pledged Loan are in recordable form and comply
with all applicable laws and regulations governing the filing and recording of
such documents.

 

9.1(z)                           None of the mortgagors, guarantors or other
obligors of any Pledged Loan is a Person named in any Restriction List and to
whom the provision of financial services is prohibited or otherwise restricted
by applicable law.

 

9.2                               Special Affirmative Covenants Concerning
Warehousing Collateral

 

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed under this Agreement or under any other Loan
Document, Borrower must, unless the Administrative Agent consents in writing:

 

9.2(a)                          Warrant and defend the right, title and interest
of Administrative Agent in and to the Collateral against the claims and demands
of all Persons.

 

9.2(b)                          Service or cause to be serviced all Pledged
Loans in accordance with the standard requirements of the issuers of Purchase
Commitments covering them and all applicable Federal Agency requirements,
including taking all actions necessary to enforce the obligations of the
obligors under such Mortgage Loans; service or cause to be serviced all Mortgage
Loans backing Pledged Securities in accordance with applicable governmental
requirements and requirements of issuers of Purchase Commitments covering them;
hold all escrow funds collected in respect of Pledged Loans and Mortgage Loans
backing Pledged Securities in trust, without commingling the same with
non-custodial funds, and apply them for the purposes for which those funds were
collected.

 

9.2(c)                           Execute and deliver to Administrative Agent,
with respect to the Collateral, those further instruments of sale, pledge,
assignment or transfer, and those powers of attorney, as reasonably required by
Administrative Agent, and do and perform all matters and things necessary or
reasonably desirable to be done or observed, for the purpose of

 

37

--------------------------------------------------------------------------------


 

effectively creating, maintaining and preserving the security and benefits
intended to be afforded Administrative Agent and Lenders under this Agreement.

 

9.2(d)                          Notify Administrative Agent within three
(3) Business Days of any default under, or of the termination of, any Purchase
Commitment relating to any Pledged Loan, Eligible Mortgage Pool or Pledged
Security.

 

9.2(e)                           Promptly comply in all respects with the terms
and conditions of all Purchase Commitments, and all extensions, renewals and
modifications or substitutions of or to all Purchase Commitments; deliver or
cause to be delivered to the Investor the Pledged Loans and Pledged Securities
to be sold under each Purchase Commitment not later than the mandatory delivery
date of the Pledged Loans or Pledged Securities under the Purchase Commitment.

 

9.2(f)                            Compare the names of every mortgagor,
guarantor and other obligor of every Mortgage Loan, together with appropriate
identifying information concerning those Persons obtained by Borrower, against
every Restriction List, and make certain that none of the mortgagors, guarantors
or other obligors of any Mortgage Loan is a Person named in any Restriction List
and to whom the provision of financial services is prohibited or otherwise
restricted by applicable law.

 

9.2(g)                           Other than with respect to Fannie Mae DUS
Mortgage Loans, prior to the origination by Borrower of any Mortgage Loans for
sale to a Federal Agency, Borrower shall have entered into an agreement among
Administrative Agent, the Investor under the applicable Purchase Commitment, and
Borrower, pursuant to which such Investor agrees to send all cash proceeds of
Mortgage Loans sold by Borrower to such Investor to the applicable Cash
Collateral Account.

 

9.3                               Special Negative Covenants Concerning
Warehousing Collateral

 

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed, Borrower must not, either directly or
indirectly, without the prior written consent of Administrative Agent:

 

9.3(a)                          Amend, modify, or waive any of the terms and
conditions of, or settle or compromise any claim in respect of, any Pledged
Loans or Pledged Securities.

 

9.3(b)                          Sell, transfer or assign, or grant any option
with respect to, or pledge (except under this Agreement and, with respect to
each Pledged Loan or Pledged Security, the related Purchase Commitment) any of
the Collateral or any interest in any of the Collateral.

 

9.3(c)                           Make any compromise, adjustment or settlement
in respect of any of the Collateral or accept any consideration other than cash
in payment or liquidation of the Collateral.

 

38

--------------------------------------------------------------------------------


 

9.4                               Special Representations and Warranties
Concerning Eligibility as Fannie Mae Approved Seller/Servicer of Mortgage Loans

 

Borrower represents and warrants to Administrative Agent and each Lender, as of
the date of this Agreement and as of the date of each Warehousing Advance
Request and the making of each Warehousing Advance, that Borrower is approved,
qualified and in good standing as a Fannie Mae-approved seller/servicer of
Mortgage Loans, eligible to originate, purchase, hold, sell and service Mortgage
Loans to be sold to Fannie Mae under the Fannie Mae DUS Program.

 

9.5                               Special Representation and Warranty Concerning
Fannie Mae DUS Program Reserve Requirements

 

Borrower represents and warrants to Administrative Agent and each Lender that
Borrower will have met the Fannie Mae DUS Program requirements for lender
reserves for each Fannie Mae DUS Mortgage Loan to be funded by a Warehousing
Advance, at such time as required by Fannie Mae under the Fannie Mae DUS
Program.

 

9.6                               Special Representations and Warranties
Concerning FHA Mortgage Loans

 

Borrower represents and warrants to Administrative Agent and each Lender, as of
the date of each Advance Request and the making of each Warehousing Advance,
that:

 

9.6(a)                          Each FHA-insured Mortgage Loan included in the
Pledged Loans meets all applicable governmental requirements for such
insurance.  Borrower has complied and will continue to comply with all laws,
rules and regulations with respect to the FHA insurance of each Pledged Loan
designated by Borrower as an FHA-insured Mortgage Loan, and such insurance is
and will continue to be in full force and effect.

 

9.6(b)                          For FHA-insured Pledged Loans that will be used
to back Ginnie Mae Mortgage-backed Securities, Borrower has received from Ginnie
Mae the Confirmation Notice for Request of Additional Commitment Authority and
Confirmation Notice for Request of Pool Numbers, and there remains available
under those agreements a commitment on the part of Ginnie Mae sufficient to
permit the issuance of Ginnie Mae Mortgage-backed Securities in an amount at
least equal to the amount of the Pledged Loans designated by Borrower as the
Mortgage Loans to be used to back those Ginnie Mae Mortgage-backed Securities;
each of those Confirmation Notices is in full force and effect; each of those
Pledged Loans has been assigned by Borrower to one of those Pool Numbers and a
portion of the available Ginnie Mae Commitment has been allocated to this
Agreement by Borrower, in an amount at least equal to those Pledged Loans; and
each of those assignments and allocations has been reflected in the books and
records of Borrower.

 

9.7                               Special Representations and Warranties
Concerning Eligibility as Freddie Mac Program Plus Seller/Servicer of Mortgage
Loans

 

9.7(a)                         Borrower represents and warrants to
Administrative Agent and each Lender, as of the date of this Agreement and as of
the date of each Warehousing Advance Request and

 

39

--------------------------------------------------------------------------------


 

the making of each Warehousing Advance, that Borrower is approved, qualified and
in good standing as a Freddie Mac Program Plus seller/servicer of Mortgage Loans

 

10.                               DEFAULTS; REMEDIES

 

10.1                        Events of Default

 

The occurrence of any of the following is an event of default (“Event of
Default”):

 

10.1(a)                   Borrower fails to pay the principal of any Warehousing
Advance when due, whether at stated maturity, by acceleration, or otherwise; or
fails to pay interest on any Warehousing Advance when due hereunder; or fails to
pay, within any applicable grace period, any other amount due under this
Agreement or any other Obligation of Borrower to Administrative Agent or any
Lender.

 

10.1(b)                   Borrower fails to perform or comply with any term or
condition applicable to it contained in any Section of Article 7 or Article 8.

 

10.1(c)                    The suspension, revocation or termination of
Borrower’s eligibility, in any respect, as lender, seller/servicer or issuer as
described under Sections 9.4, 9.5, 9.6 or 9.7, or of any other license or
approval required for Borrower to engage in the business of originating,
acquiring and, if applicable, servicing Mortgage Loans; or the imposition of any
other adverse regulatory or administrative action or sanction on or against
Borrower by any agency, board, bureau, commission, instrumentality or other
administrative or regulatory body (in each case, whether federal, state or
local, domestic or foreign), that in each such case could result in a material
adverse change in Borrower’s business, operations, assets or financial condition
as a whole or that could affect the validity or enforceability of any Pledged
Loan.

 

10.1(d)                   Any representation or warranty made or deemed made by
Borrower under this Agreement, in any other Loan Document or in any written
statement or certificate at any time given by Borrower is inaccurate or
incomplete in any material respect on the date as of which it is made or deemed
made.

 

10.1(e)                    Borrower defaults in the performance of or compliance
with any term contained in this Agreement or any other Loan Document other than
those referred to in Sections 10.1(a), 10.1(b), 10.1(c) or 10.1(d) and such
default has not been remedied or waived in writing within thirty (30) days after
the earliest of (1) receipt by Borrower of Notice from Administrative Agent of
that default, (2) receipt by Administrative Agent of Notice from Borrower of
that default or (3) the date Borrower should have notified Administrative Agent
of that default under the applicable clause of Section 7.7.

 

10.1(f)                     Borrower defaults under any other Indebtedness in
excess of Five Hundred Thousand Dollars ($500,000.00) (individually or in the
aggregate) and such default continues beyond any applicable grace period
provided in the relevant agreement with respect thereto.

 

40

--------------------------------------------------------------------------------


 

10.1(g)                    An “event of default” (however defined) occurs under
any agreement between Borrower, Administrative Agent or any Lender or its
affiliates other than this Agreement and the other Loan Documents.

 

10.1(h)                   A case (whether voluntary or involuntary) is filed by
or against Borrower under any applicable bankruptcy, insolvency or other similar
federal or state law; or a court of competent jurisdiction appoints a receiver
(interim or permanent), liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Borrower, or over all or a substantial part
of its properties or assets, and, if filed against Borrower, such action is not
dismissed within sixty (60) days; or Borrower (1) consents to the appointment of
or possession by a receiver (interim or permanent), liquidator, sequestrator,
trustee, custodian or other officer having similar powers over Borrower or over
all or a substantial part of its properties or assets, (2) makes an assignment
for the benefit of creditors, or (3) fails, or admits in writing its inability,
to pay its debts as those debts become due.

 

10.1(i)                       Borrower fails to perform any contractual
obligation to repurchase Mortgage Loans.

 

10.1(j)                      Any money judgment, writ or warrant of attachment
or similar process involving an amount in excess of Five Hundred Thousand
Dollars ($500,000.00) is entered or filed against Borrower or any of its
properties or assets and remains undischarged, unvacated, unbonded or unstayed
for a period of thirty (30) days or five (5) days before the date of any
proposed sale under that money judgment, writ or warrant of attachment or
similar process.

 

10.1(k)                   Any order, judgment or decree decreeing the
dissolution of Borrower is entered and remains undischarged or unstayed for a
period of twenty (20) days.

 

10.1(l)                       Borrower purports to disavow any of its
Obligations or contests the validity or enforceability of any Loan Document.

 

10.1(m)               The Administrative Agent’s security interest on any
portion of the Collateral becomes unenforceable or otherwise impaired.

 

10.1(n)                   A material adverse change occurs in Borrower’s
financial condition, business, properties or assets, operations or prospects, or
in Borrower’s ability to repay the Obligations.

 

10.1(o)                   Any Lien for any tax, assessment or other governmental
charge (i) is filed or is otherwise enforced against Borrower or any of its
property, including any of the Collateral, other than a Lien for taxes,
assessments or other governmental charges on real property securing or that
previously secured an individual Mortgage Loan that is not a Pledged Loan, or
(ii) obtains priority that is equal to or greater than the priority of
Administrative Agent’s security interest in any of the Collateral.

 

41

--------------------------------------------------------------------------------


 

10.2                        Remedies

 

10.2(a)                   If an Event of Default described in
Section 10.1(h) occurs with respect to Borrower, the Warehousing Commitment will
automatically terminate and the unpaid principal amount of and accrued interest
on the Warehousing Note and all other Obligations will automatically become due
and payable, without presentment, demand or other Notice or requirements of any
kind, all of which Borrower expressly waives.

 

10.2(b)                   If an Event of Default described in
Section 10.1(a) occurs with respect to Borrower, Administrative Agent may, and
at the direction of Required Lenders, shall terminate the Warehousing Commitment
and declare the Obligations to be immediately due and payable.

 

10.2(c)                    If any other Event of Default occurs, Administrative
Agent may, and at the direction of Required Lenders, shall by Notice to
Borrower, terminate the Warehousing Commitment and declare the Obligations to be
immediately due and payable.

 

10.2(d)                   If any Event of Default occurs, Administrative Agent
may, and at the direction of Required Lenders, shall also take any of the
following actions:

 

(i)                           Foreclose upon or otherwise enforce its security
interest in and Lien on the Collateral to secure all payments and performance of
the Obligations in any manner permitted by law or provided for in the Loan
Documents.

 

(ii)                        Notify all obligors under any of the Collateral that
the Collateral has been assigned to Administrative Agent (or to another Person
designated by Administrative Agent) and that all payments on that Collateral are
to be made directly to Administrative Agent (or such other Person); settle,
compromise or release, in whole or in part, any amounts any obligor or Investor
owes on any of the Collateral on terms acceptable to Administrative Agent (with
the Required Lenders’ consent in the case of the release of any Pledged Loan or
Pledged Security of an amount less than the outstanding Warehouse Advance
against such Pledged Loan or Pledged Security); enforce payment and prosecute
any action or proceeding involving any of the Collateral; and where any
Collateral is in default, foreclose on and enforce any Liens securing that
Collateral in any manner permitted by law and sell any property acquired as a
result of those enforcement actions.

 

(iii)                     Prepare and submit for filing Uniform Commercial Code
amendment statements evidencing the assignment to Administrative Agent or its
designee of any Uniform Commercial Code financing statement filed in connection
with any item of Collateral.

 

(iv)                    Act, or contract with a third party to act at Borrower’s
expense, as servicer or subservicer of Collateral requiring servicing and
perform all obligations required under any Collateral, including Servicing
Contracts and Purchase Commitments.

 

42

--------------------------------------------------------------------------------


 

(v)                       Require Borrower to assemble and make available to the
Administrative Agent the Collateral and all related books and records at a place
designated by the Administrative Agent.

 

(vi)                    Enter onto property where any Collateral or related
books and records are located and take possession of those items with or without
judicial process; and obtain access to Borrower’s respective data processing
equipment, computer hardware and software relating to the Collateral and use all
of the foregoing and the information contained in the foregoing in any manner
the Administrative Agent deems necessary for the purpose of effectuating its
rights under this Agreement and any other Loan Document.

 

(vii)                 Before the disposition of the Collateral, prepare it for
disposition in any manner and to the extent the Administrative Agent deems
appropriate.

 

(viii)              Exercise all rights and remedies of a secured creditor under
the Commercial Code of Pennsylvania or other applicable law, including selling
or otherwise disposing of all or any portion of the Collateral at one or more
public or private sales, whether or not the Collateral is present at the place
of sale, for cash or credit or future delivery, on terms and conditions and in
the manner as the Administrative Agent may determine, including sale under any
applicable Purchase Commitment.  Borrower waives any right it may have to prior
notice of the sale of all or any portion of the Collateral to the extent allowed
by applicable law.  If notice is required under applicable law, the
Administrative Agent will give Borrower not less than ten (10) days’ notice of
any public sale or of the date after which any private sale may be held. 
Borrower agrees that ten (10) days’ notice is reasonable notice.  Administrative
Agent may, without notice or publication, adjourn any public or private sale one
or more times by announcement at the time and place fixed for the sale, and the
sale may be held at any time or place announced at the adjournment.  In the case
of a sale of all or any portion of the Collateral on credit or for future
delivery, the Collateral sold on those terms may be retained by the
Administrative Agent until the purchaser pays the selling price or takes
possession of the Collateral.  Administrative Agent has no liability to Borrower
if a purchaser fails to pay for or take possession of Collateral sold on those
terms, and in the case of any such failure, Administrative Agent may sell the
Collateral again upon notice complying with this Section.

 

(ix)                    Administrative Agent may proceed by suit at law or in
equity to collect all amounts due on the Collateral, or to foreclose the
Administrative Agent’s Lien on and sell all or any portion of the Collateral
pursuant to a judgment or decree of a court of competent jurisdiction.

 

(x)                       Proceed against Borrower on the Warehousing Note.

 

10.2(e)                    Neither the Administrative Agent nor any Lender will
incur any liability as a result of the commercially reasonable sale or other
disposition of all or any portion of the Collateral at any public or private
sale or other disposition.  Borrower waives (to the

 

43

--------------------------------------------------------------------------------


 

extent permitted by law) any claims it may have against Administrative Agent or
any Lender arising by reason of the fact that the price at which the Collateral
may have been sold at a private sale was less than the price that might have
been obtained at a public sale, or was less than the aggregate amount of the
outstanding Warehousing Advances, accrued and unpaid interest on those
Warehousing Advances, and unpaid fees, even if the Administrative Agent accepts
the first offer received and does not offer the Collateral to more than one
offeree.  Borrower agrees that any sale of Collateral under the terms of a
Purchase Commitment, or any other disposition of Collateral arranged by
Borrower, whether before or after the occurrence of an Event of Default, will be
deemed to have been made in a commercially reasonable manner.

 

10.2(f)                     Borrower acknowledges that the Mortgage Loans are
collateral of a type that are the subject of widely distributed standard price
quotations and that Mortgage-backed Securities are collateral of a type that are
customarily sold on a recognized market.  Borrower waives any right it may have
to prior notice of the sale of Pledged Securities, and agrees that
Administrative Agent or any Lender may purchase Pledged Loans and Pledged
Securities at a private sale of such Collateral.

 

10.2(g)                    Borrower specifically waives and releases (to the
extent permitted by law) any equity or right of redemption, stay or appraisal
that Borrower has or may have under any rule of law or statute now existing or
adopted after the date of this Agreement, and any right to require
Administrative Agent or any Lender to (1) proceed against any Person,
(2) proceed against or exhaust any of the Collateral or pursue its rights and
remedies against the Collateral in any particular order or (3) pursue any other
remedy within its power.  Administrative Agent is not required to take any
action to preserve any rights of Borrower against holders of mortgages having
priority to the Lien of any Mortgage or Security Agreement included in the
Collateral or to preserve Borrower’s rights against other prior parties.

 

10.2(h)                   Administrative Agent or any Lender may, but is not
obligated to, advance any sums or do any act or thing necessary to uphold or
enforce the Lien and priority of, or the security intended to be afforded by,
any Mortgage or Security Agreement included in the Collateral, including payment
of delinquent taxes or assessments and insurance premiums.  All advances,
charges, costs and expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by Administrative Agent or any Lender in
exercising any right, power or remedy conferred by this Agreement, or in the
enforcement of this Agreement, together with interest on those amounts at the
Default Rate, from the time paid by Administrative Agent or any Lender until
repaid by Borrower, are deemed to be principal outstanding under this Agreement
and the Warehousing Note.

 

10.2(i)                       No failure or delay on the part of Administrative
Agent or any Lender to exercise any right, power or remedy provided in this
Agreement or under any other Loan Document, at law or in equity, will operate as
a waiver of that right, power or remedy.  No single or partial exercise by the
Administrative Agent or any Lender of any right, power or remedy provided under
this Agreement or any other Loan Document, at law or in equity, precludes any
other or further exercise of that right, power or remedy by

 

44

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender, or the Administrative Agent’s or any
Lender’s exercise of any other right, power or remedy.  Without limiting the
foregoing, Borrower waives all defenses based on the statute of limitations to
the extent permitted by law.  The remedies provided in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any remedies
provided at law or in equity.

 

10.2(j)                      Borrower grants the Administrative Agent on behalf
of the Lenders, a license or other right to use, without charge, Borrower’s
computer programs, other programs, labels, patents, copyrights, rights of use of
any name, trade secrets, trade names, trademarks, service marks and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in advertising for sale and selling any of the Collateral and Borrower’s rights
under all licenses and all other agreements related to the foregoing inure to
the Administrative Agent’s and each Lender’s benefit until the Obligations are
paid in full.

 

10.3                        Insufficiency of Proceeds

 

If the proceeds realized from any sale, disposition or other enforcement rights
with respect to the Collateral are insufficient to cover the costs and expenses
of such sale, disposition or other enforcement rights with respect to the
Collateral and payment in full of all Obligations, then Borrower shall be liable
for the deficiency.  Nothing herein shall require Administrative Agent or any
Lender to look to all or any portion of the Collateral prior to, or in lieu of,
pursuing any other right or remedy, any or all of which may be pursued in any
order and at any time, including at the same time.

 

10.4                        Administrative Agent Appointed Attorney-in-Fact

 

Borrower appoints the Administrative Agent its attorney-in-fact, with full power
of substitution, for the purpose of carrying out the provisions of this
Agreement, the Warehousing Note and the other Loan Documents and taking any
action and executing any instruments that the Administrative Agent deems
necessary or advisable on behalf of the Lenders, to accomplish that purpose. 
Borrower’s appointment of the Administrative Agent as attorney-in-fact is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Administrative Agent may give notice, on behalf of the
Lenders, of the security interest in and Lien on the Collateral to any Person,
either in Borrower’s name or in its own name, endorse all Pledged Loans or
Pledged Securities payable to the order of Borrower, change or cause to be
changed the book-entry registration or name of subscriber or Investor on any
Pledged Security, prepare and submit for filing Uniform Commercial Code
amendment statements with respect to any Uniform Commercial Code financing
statements filed in connection with any item of Collateral or receive, endorse
and collect all checks made payable to the order of Borrower representing
payment on account of the principal of or interest on, or the proceeds of sale
of, any of the Pledged Loans or Pledged Securities and give full discharge for
those transactions.  The foregoing appointment shall be effective immediately
with respect to ministerial matters, and upon the occurrence of an Event of
Default with respect to all other matters.

 

45

--------------------------------------------------------------------------------


 

10.5                        Right of Set-Off

 

Borrower hereby grants to Administrative Agent and each Lender, a continuing
lien, security interest and right of setoff as security for all liabilities and
obligations to Administrative Agent and each Lender, whether now existing or
hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody safekeeping or control of
Administrative Agent or any Lender or any entity under the control of
Administrative Agent or any Lender, and their respective successors and assigns
or in transit to any of them, other than third-party custodial accounts
maintained by Borrower at Administrative Agent or any each Lender.  Upon
occurrence of an  Event of Default with respect to the payment of any Obligation
or in the performance of any of its duties under the Loan Documents,
Administrative Agent or any Lender may, as determined in such party’s sole
discretion, without Notice to or demand on Borrower (which Notice or demand
Borrower expressly waives), set-off, appropriate or apply any property of
Borrower held at any time by Administrative Agent or such Lender, or any
indebtedness at any time owed by Administrative Agent or such Lender to or for
the account of a Borrower, against the Obligations, whether or not those
Obligations have matured and irrespective of whether or not such Administrative
Agent or such Lender shall have made any demand under this Agreement or any
other Loan Document; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with this Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender and the
Administrative Agent under this Section 10.5 are in addition to other rights and
remedies (including other rights of setoff) that such Lender or Administrative
Agent may have.  Each Lender and the Administrative Agent agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.  ANY AND ALL RIGHTS TO REQUIRE
ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH NON-CUSTODIAL DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

10.6                        Application of Funds.

 

After the exercise of remedies provided for in this Section 10 (or after the
Loans have automatically become immediately due and payable as set forth in this
Section 10), any amounts received on account of the Obligations shall be applied
by Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent) payable to Administrative
Agent in its capacity as such;

 

46

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents, ratably among them in proportion to
the Ratable Share of each Lender.

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and the other Obligations arising under the Loan
Documents, ratably among them in proportion to the Ratable Share of each Lender;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among them in proportion to the Ratable Share of
each Lender; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by law.

 

11.                               THE ADMINISTRATIVE AGENT

 

11.1        Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints PNC Bank, National Association to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Section 11 (other than as permitted in
Section 11.6) are solely for the benefit of Administrative Agent and Lenders,
and Borrower shall have no rights as a third party beneficiary of any of such
provisions.  The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.

 

11.2        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

11.3                        Exculpatory Provisions.

 

11.3(a)                  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

47

--------------------------------------------------------------------------------


 

(i)         shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing;

 

(ii)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(iii)       shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

11.3(b)                   The Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 12.1) or (ii) in the
absence of its own gross negligence or willful misconduct.

 

11.3(c)                    The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth herein, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

11.4        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Warehousing Advance, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Administrative

 

48

--------------------------------------------------------------------------------


 

Advance.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

11.5        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 11 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

11.6        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with approval from Borrower (so long as no Event of Default has occurred
and is continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify Borrower and Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of Lenders under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 11.6.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Section 11 and Section 12.4 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

11.7        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or

 

49

--------------------------------------------------------------------------------


 

any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

11.8        Authorization to Release Collateral.  The Lenders authorize the
Administrative Agent, at Borrower’s expense, to release any Collateral pursuant
to and in compliance with the terms of  Section 4.3.

 

11.9        No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

12.                               MISCELLANEOUS

 

12.1        Modifications, Amendments or Waivers.  With the written consent of
Required Lenders, the Administrative Agent, acting on behalf of all Lenders, and
Borrower and Guarantor may from time to time enter into written agreements
amending or changing any provision of this Agreement or any other Loan Document
or the rights of Lenders or the Borrower or Guarantor, or may grant written
waivers or consents hereunder or thereunder.  Any such agreement, waiver or
consent made with such written consent shall be effective to bind all the
Lenders, Borrower and Guarantor; provided, that no such agreement, waiver or
consent may be made which will:

 

(i)                           Increase of Commitment.  Increase the amount of
any Lender’s Warehousing Commitment Amount without the written consent of such
Lender;

 

(ii)                        Extension of Payment; Reduction of
Principal, Interest or Fees; Modification of Terms of Payment.  Whether or not
any Warehousing Advances are outstanding, extend the Warehousing Maturity Date
or the time for payment of principal or interest of any Loan (excluding the due
date of any mandatory prepayment of a Loan), the Commitment Fee or any other fee
payable to any Lender, or reduce the principal amount of or the rate of interest
borne by any Loan or reduce the Commitment Fee or any other fee payable to any
Lender, without the written consent of each Lender directly affected thereby;

 

50

--------------------------------------------------------------------------------


 

(iii)                     Conditions Precedent.  Waive any condition set forth
in Section 5.1 and 5.2 and Exhibit B, without the written consent of each
Lender;

 

(iv)                    Collateral Release.  Except as set forth in
Section 11.8, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(v)                       Guaranty Release.  Release, whether in part or in
whole, the Parent from any obligations arising under or evidenced by the Amended
and Restated Guaranty, without the written consent of each Lender;

 

(vi)                    Pro Rata Share.  Amend, alter or modify any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the written consent of all
of the Lenders (other than Defaulting Lenders);

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative may be made without the written
consent of such Administrative Agent.

 

12.2                        No Implied Waivers, Cumulative Remedies.

 

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege.  The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

 

12.3                        Notices

 

Except where telephonic, facsimile notice or other electronic transmission is
expressly authorized by this Agreement, all communications required or permitted
to be given or made under this Agreement (“Notices”) must be in writing and must
be sent by manual delivery, overnight courier or United States mail (postage
prepaid), addressed as follows:

 

If to Borrower or Parent:

Walker & Dunlop, LLC

 

7501 Wisconsin Avenue, Suite 1200E

 

Bethesda, Maryland 20814

 

Attention:

Stephen Theobald

 

Facsimile:

(301) 500-1223

 

E-mail:

stheobald@walkerdunlop.com

 

 

In each case with a copy to:

Walker & Dunlop, LLC

 

7501 Wisconsin Avenue, Suite 1200E

 

Bethesda, Maryland 20814

 

51

--------------------------------------------------------------------------------


 

 

Attention:

Richard M. Lucas

 

Facsimile:

(301) 500-1223

 

Email:

rlucas@walkerdunlop.com

 

 

 

In each case with a copy to:

Morgan, Lewis & Bockius LLP

 

1701 Market Street

 

Philadelphia, Pennsylvania  19103

 

Attention:

Michael J. Pedrick

 

Telephone:

215-963-4808

 

Facsimile:

215-963-5001

 

Email:

mpedrick@morganlewis.com

 

 

 

If to the Administrative Agent:

PNC Real Estate Finance

 

One PNC Plaza, 19th Floor

 

P1 — POPP — 19-2

 

Pittsburgh, Pennsylvania 15222

 

Attention:

Terri Wyda, Senior Vice President

 

Telephone:

(412) 768-8782

 

Facsimile:

(412) 762-6500

 

Email:

terri.wyda@pnc.com

 

 

 

In each case with a copy to:

PNC Bank NA

 

500 First Avenue, 4th Floor

 

Mail Stop: P7-PFSC-04-V

 

Pittsburgh, PA 15219

 

Attention:

Sara L. Fischer

 

Telephone:

(412) 762-7916

 

Facsimile:

(412) 705-2124

 

Email:

sara.fischer@pnc.com

 

 

 

In each case with a copy to:

Ballard Spahr LLP

 

300 East Lombard Street, 18th Floor

 

Baltimore, Maryland 21202

 

Attention:

Thomas A. Hauser, Esquire

 

Telephone:

(410) 528-5691

 

Facsimile:

(410) 528-5650

 

Email:

hauser@ballardspahr.com

 

All periods of Notice will be measured from the date of delivery if delivered
manually or by facsimile, from the first Business Day after the date of sending
if sent by overnight courier or from four (4) days after the date of mailing if
sent by United States mail, except that Notices to the Administrative Agent
under Article 2 and Section 3.3(e) will be deemed to have been given only when
actually received by the Administrative Agent.  Borrower authorizes the
Administrative Agent to accept Borrower’s Warehousing Advance Requests, shipping
requests, wire transfer instructions, security delivery instructions and other
routine communications concerning the Warehousing Commitment and the Collateral
transmitted to the Administrative

 

52

--------------------------------------------------------------------------------


 

Agent by electronic transmission (including facsimile or e-mail) and those
documents, when transmitted to the Administrative Agent by electronic
transmission have the same force and effect as the originals.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article 2 if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

12.4                        Reimbursement Of Expenses; Indemnity

 

12.4(a)                   Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to pay promptly: (i) all the actual and
reasonable out-of-pocket costs and expenses of Administrative Agent and each
Lender for preparation of the Loan Documents and any consents, amendments,
waivers, or other modifications thereto; (ii) the reasonable fees, expenses, and
disbursements of counsel to Administrative Agent and each Lender in connection
with the negotiation, preparation, execution, and administration of the Loan
Documents and any consents, amendments, waivers, or other modifications thereto
and any other documents or matters requested by Borrower; (iii) all other actual
and reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent and each Lender in connection with the establishment of the facility, and
the negotiation, preparation, and execution of the Loan Documents and any
consents, amendments, waivers, or other modifications thereto and the
transactions contemplated thereby; and (iv) all reasonable out-of-pocket
expenses (including reasonable attorneys fees and costs, which attorneys may be
employees of the Administrative Agent or any Lender and the fees and costs of
appraisers, brokers, investment bankers or other experts retained by Lender)
incurred by Administrative Agent and each Lender in connection with (x) the
enforcement of or preservation of rights under any of the Loan Documents against
Borrower or any other Person, or the administration thereof, (y) any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or pursuant to any insolvency or bankruptcy proceedings,
and (z) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to Administrative Agent’s or any Lender’s
relationship with Borrower, except to the extent arising out of such Person’s
gross negligence or willful misconduct as finally determined by a court of

 

53

--------------------------------------------------------------------------------


 

competent jurisdiction.  The covenants of this Section shall survive payment or
satisfaction of payment of amounts owing with respect to the Warehousing Note. 
The amount of all such expenses shall, until paid, bear interest at the rate
applicable to principal hereunder (including the Default Rate) and be an
Obligation secured by any Collateral.

 

12.4(b)                   Borrower shall indemnify and hold harmless
Administrative Agent and each Lender and their respective parents, affiliates,
officers, directors, employees, attorneys, and agents (“Indemnified Party”) from
and against any and all claims, actions and suits whether groundless or
otherwise, and from and against any and all liabilities, losses, damages and
expenses of every nature and character arising out of this Agreement or any of
the other Loan Documents or the transactions contemplated hereby (“Damages”)
including, without limitation (i) any actual or proposed use by Borrower of the
proceeds of the Loan, (ii) Borrower entering into or performing this Agreement
or any of the other Loan Documents, or (iii) with respect to Borrower and its
properties and assets, the violation of any applicable law, in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other proceeding; provided, however, that no
Indemnified Party shall be entitled to indemnification if a court of competent
jurisdiction finally determines (all appeals having been exhausted or waived)
that such Indemnified Party acted with willful misconduct or gross negligence. 
In litigation, or the preparation therefor, Administrative Agent and each Lender
shall be entitled to select their respective own counsel and, in addition to the
foregoing indemnity, Borrower agrees to pay promptly the reasonable fees and
expenses of such counsel.  If, and to the extent that the obligations of
Borrower under this Section 12.4(b) are unenforceable for any reason, Borrower
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law.  The provisions of this
Section 12.4(b) shall survive the repayment of the Loan and the termination of
the obligations of Administrative Agent and each Lender hereunder.

 

12.4(c)                    To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under Sections 12.4(a) or 12.4(b) to be
paid by it to the Administrative Agent, each Lender severally agrees to pay to
the Administrative Agent, such Lender’s Ratable Share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in connection with such capacity.

 

12.5                        Financial Information

 

All financial statements and reports furnished to the Administrative Agent under
this Agreement must be prepared in accordance with GAAP, applied on a basis
consistent with that applied in preparing the most recent Audited Financial
Statement of Borrower provided to Administrative Agent.

 

54

--------------------------------------------------------------------------------


 

12.6                        Terms Binding Upon Successors; Survival of
Representations

 

The terms and provisions of this Agreement are binding upon and inure to the
benefit of Borrower, Administrative Agent, each Lender, and their respective
successors and permitted assigns.  All of Borrower’s representations,
warranties, covenants and agreements survive the making of any Warehousing
Advance, and, except where a longer period is set forth in this Agreement,
remain effective for as long as the Warehousing Commitment is outstanding or
there remain any Obligations to be paid or performed.

 

12.7                        Pledge to Federal Reserve Banks

 

Each Lender may at any time pledge or assign all or any portion of its rights
under the Loan Documents (including, without limitation, any portion of its
Warehousing Note) to any of the Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. Section 341.  No such pledge or assignment
or enforcement thereof shall release a Lender from its obligations under any of
the Loan Documents.

 

12.8                        Governing Law

 

This Agreement and the rights and obligations of the parties hereunder shall be
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania (excluding the laws applicable to conflicts or choice of law).

 

12.9                        Amendments

 

This Agreement may not be amended, modified, or supplemented except by a written
agreement signed by Borrower, Parent, Administrative Agent and each Lender.

 

12.10                 Relationship of the Parties

 

This Agreement provides for the making of Warehousing Advances by Lenders, the
requirement of Warehousing Advances by Borrower, the payment of interest on
those Warehousing Advances, and the payment of certain fees by Borrower to
Administrative Agent and Lenders.  The relationship between Administrative
Agent, Lenders and Borrower is limited to that of creditor and secured party on
the part of Administrative Agent and each Lender and of debtor on the part of
Borrower.  The provisions of this Agreement and the other Loan Documents for
compliance with financial covenants and the delivery of financial statements and
other operating reports are intended solely for the benefit of Administrative
Agent and each Lender to protect their interests as creditors and secured
party.  Nothing in this Agreement creates or may be construed as permitting or
obligating Administrative Agent or any Lender to act as a financial or business
advisor or consultant to Borrower, as permitting or obligating Administrative
Agent or any Lender to control Borrower or to conduct Borrower’s operations, as
creating any fiduciary obligation on the part of Administrative Agent or any
Lender or to Borrower, or as creating any joint venture, partnership, agency or
other similar relationship between Administrative Agent, any Lender and
Borrower.  Borrower acknowledges that it has had the opportunity to obtain the
advice of experienced counsel of its own choice in connection with the
negotiation and execution of the Loan Documents and to obtain the advice of that
counsel with respect to all matters contained in the Loan Documents, including
the waivers of jury trial and of punitive,

 

55

--------------------------------------------------------------------------------


 

consequential, special or indirect damages contained in Sections 12.18. 
Borrower further acknowledges that it is experienced with respect to financial
and credit matters and has made its own independent decisions to apply to
Lenders for credit and to execute and deliver this Agreement.

 

12.11                 Severability

 

If any provision of this Agreement or any other Loan Document is declared to be
illegal or unenforceable in any respect, that provision is null and void and of
no force and effect to the extent of the illegality or unenforceability, and
does not affect the validity or enforceability of any other provision of the
Agreement or such other Loan Document.

 

12.12                 Consent to Credit References

 

Borrower and Parent each consents to the disclosure of information regarding
Borrower, Parent and their relationship with Administrative Agent and Lenders to
Persons making credit inquiries to Lender.  This consent is revocable by
Borrower or Parent at any time upon Notice to Administrative Agent as provided
in Section 12.3.

 

12.13                 Counterparts

 

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together constitute but one and the same
instrument.

 

12.14                 Headings/Captions

 

The captions or headings in this Agreement and the other Loan Documents are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Agreement or any other Loan Document.

 

12.15                 Entire Agreement

 

This Agreement, the Warehousing Note and the other Loan Documents are intended
by the parties as the final, complete and exclusive statement of the
transactions evidenced by thereby.  All prior or contemporaneous promises,
agreements and understandings, whether oral or written, are deemed to be
superseded by this Agreement, the Warehousing Note and the other Loan Documents,
and no party is relying on any promise, agreement or understanding not set forth
in this Agreement, the Warehousing Note or the other Loan Documents.

 

12.16                 Consent to Jurisdiction

 

BORROWER AND PARENT EACH AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
COMMONWEALTH OF PENNSYLVANIA OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY
SUCH SUIT BEING MADE UPON BORROWER AND PARENT BY MAIL AT THE ADDRESS SET FORTH
HEREIN.  BORROWER AND PARENT EACH HEREBY WAIVES

 

56

--------------------------------------------------------------------------------


 

ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.

 

12.17                 Waiver of Jury Trial

 

BORROWER, PARENT, ADMINISTRATIVE AGENT AND EACH LENDER (BY ACCEPTANCE OF THIS
AGREEMENT) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF ADMINISTRATIVE AGENT OR EACH LENDER RELATING TO THE
ADMINISTRATION OF THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

 

12.18                 Waiver of Punitive, Consequential, Special or Indirect
Damages

 

BORROWER AND PARENT EACH WAIVES ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES FROM ADMINISTRATIVE AGENT AND EACH
LENDER OR ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, OR
AGENTS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM BROUGHT BY BORROWER OR PARENT AGAINST ADMINISTRATIVE AGENT
AND EACH LENDER OR ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, OR AGENTS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THIS WAIVER OF THE RIGHT TO
SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES IS KNOWINGLY AND
VOLUNTARILY GIVEN BY BORROWER AND PARENT, AND IS INTENDED TO ENCOMPASS EACH
INSTANCE AND EACH ISSUE FOR WHICH THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL OR INDIRECT DAMAGES WOULD OTHERWISE APPLY.  THE ADMINISTRATIVE AGENT AND
EACH LENDER IS AUTHORIZED AND DIRECTED TO SUBMIT THIS AGREEMENT TO ANY COURT
HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES TO THIS AGREEMENT AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL OR INDIRECT DAMAGES.

 

12.19                 U.S. Patriot Act

 

Each of Administrative Agent and each Lender hereby notifies Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies

 

57

--------------------------------------------------------------------------------


 

Borrower, which information includes the name and address of Borrower and other
information that will allow such Administrative Agent and such Lenders to
identify Borrower in accordance with the Act.

 

12.20                 Assignments and Participations

 

12.20(a)            Each Lender may assign all or any part of, or any interest
in, such Lender’s rights and benefits hereunder and under the other Loan
Documents, as well as all obligations related to such assigned rights and
interest (including all or a portion of its Commitment and the Loans at the time
owing to it), provided that any such assignment shall be subject to the
following conditions:

 

(i)                           Minimum Amounts.

 

(a)           In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or Loans at the time owing to it, no minimum
amount shall be assigned;

 

(b)           In any case not described in (1) above, the aggregate amount of
the Commitment shall not be less than Five Million Dollars ($5,000,000.00).

 

(ii)                        Proportionate Amounts.     Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the
Commitment assigned.

 

(iii)                     Consent of Administrative Agent.    The consent of
Administrative Agent (not to be unreasonably withheld or delayed) and the
Borrower (not to be unreasonably withheld or delayed, and provided that no Event
of Default shall have occurred and be continuing) shall be required for an
assignment of any or part of a Lender’s Commitment, except an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)                    Assignment and Assumption.  The parties to each
assignment shall execute and deliver to Administrative Agent an Assignment
Agreement in the form of Exhibit M attached hereto and made a part hereof,
together with a processing fee in the amount of Two Thousand Five Hundred
Dollars ($2,500);

 

(v)                       No Assignment to Certain Persons.  No assignment shall
be mate to (A) the Borrower, Guarantor or any Affiliate of Borrower or
Guarantor, (B) any Defaulting Lender, or (C) any natural Person.

 

Subject to acceptance thereof by Administrative Agent pursuant to clause
(iii) of this Section 12.20, from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement (and
in the case of an Assignment Agreement

 

58

--------------------------------------------------------------------------------


 

covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Section 12.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment,
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 12.20(b) below.

 

12.20(b)            Each Lender may at any time enter into participation
agreements with one or more participating lenders whereby such Lender may
allocate certain percentages of such Lender’s Warehousing Credit Limit to such
participant(s), provided that no participant shall have, except as provided
below, any voting or consent rights on any issue with respect to this Agreement
or the other Loan Documents.  No participant shall be entitled to require the
Administrative Agent or other Lenders to take or refrain from taking any action
under this Agreement or any other Loan Document.  Notwithstanding the foregoing,
any such participant shall be considered to be a “Lender” for purposes of
Sections 3.11, 10.5, and 12.4 with respect to its participation; provided,
however, that no participant shall be entitled to receive any greater amount
than such Lender would have been entitled to receive in respect of the
participation effected by such Lender had no participation occurred.  Borrower
acknowledges that, for the convenience of all parties, this Agreement is being
entered into with Lenders only and that its obligations under this Agreement
are, to the extent expressly provided for in this Section 12.20, undertaken for
the benefit of, and as an inducement to, any such participating lenders as well
as Lenders.  Any grant of a participation by any Lender shall not discharge,
reduce or otherwise affect such Lender’s obligation under this Agreement to fund
Warehousing Advances, which obligation shall remain primary and absolute.  Such
grants of participations shall not affect or diminish the rights of the granting
Lender to reimbursement or other payments which may become due to such Lender
under this Agreement and such reimbursements and other payments will be
calculated as if said Lender had not granted any such participation.  Except as
provided for herein, no participant shall have, by virtue of any participation,
any rights or benefits under this Agreement or claims of any kind against
Borrower.

 

12.20(c)             Borrower authorizes Lenders to disclose to any participant
or assignee (each, a “Participant”) and any prospective Participant any and all
information in the Administrative Agent’s or any Lender’s possession concerning
Borrower which has been delivered to Administrative Agent or such Lender by
Borrower in connection with the Administrative Agent’s or such Lender’s credit
evaluation of Borrower.  Borrower shall assist such Lender in effectuating any
assignment or participation pursuant to this Section 12.20 (including during
syndication) in whatever manner Lender reasonably deems necessary, including the
participation in meetings with prospective Participants.

 

59

--------------------------------------------------------------------------------


 

12.20(d)            No Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under the Loan Documents without the prior
written consent of the Administrative Agent and each Lender.

 

12.20(e)             Notwithstanding anything in this Section 12.20 to the
contrary, PNC hereby covenants and agrees with Wells Fargo that in the event PNC
assigns or participates any part of its Warehousing Commitment, PNC shall retain
a minimum Warehousing Commitment Amount equal to Wells Fargo’s then Warehousing
Commitment Amount.

 

12.21                 Confidentiality

 

Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates in connection with the administration of
this Agreement and the preservation, exercise or enforcement of the rights of
the Administrative Agent and the Lenders under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and with the applicable Lender or Administrative Agent
being responsible for such Affiliates’ and employees’ compliance with this
Section); (b) to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
provided, unless specifically prohibited by applicable law or court order,
Administrative Agent and each Lender shall use reasonable efforts to notify the
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with an examination of such Lender by
such governmental agency) for disclosure of any such Information prior to
disclosure of such Information; (d) to any other party hereto; (e) in connection
with the exercise of any remedies hereunder or under any this Agreement or any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its
Affiliates) to any swap, derivative or other transaction under which payments
are to be made by reference to the Borrower and its obligations, this Agreement
or payments hereunder; (g) on a confidential basis to any rating agency in
connection with rating the Borrower or the Guarantor; (h) with the consent of
the Borrower and/or Guarantor, as applicable; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender,
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or Guarantor.

 

60

--------------------------------------------------------------------------------


 

For purposes of this Section, “Information” means all information received from
the Borrower or the Guarantor relating to the Borrower or Guarantor or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or the Guarantor; provided that, in the case of
information received from the Borrower or the Guarantor after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

12.22                 No Novation.

 

The parties hereto have entered into this Agreement solely to amend and restate
the terms of the Original Credit Facility Agreement.  The parties hereto do not
intend this Agreement nor the transactions contemplated hereby to be, and this
Agreement and the transactions contemplated hereby shall not be construed to be,
a novation of any of the obligations owing by Borrower or any other Loan Party
under or in connection with the Original Credit Facility Agreement or any of the
other Loan Documents.  The parties agree that (a) all of the Loan Documents not
otherwise expressly terminated or amended and restated in connection with the
execution and delivery of  this Agreement constitute, and shall be deemed to be,
Loan Documents; (b) all such Loan Documents remain in full force and effect and
(c) any reference to the Original Credit Facility Agreement in any such Loan
Document shall be deemed to be a reference to this Agreement.

 

12.23                 Amendment and Restatement.

 

It is the intention of each of the parties hereto that the Original Credit
Facility Agreement be amended and restated so as to preserve the perfection and
priority of all security interests securing all indebtedness and obligations of
the Loan Parties under the Original Credit Facility Agreement, and that all
indebtedness and obligations of Borrower hereunder and thereunder be secured by
the Liens credited by the Security Documents.  The parties hereto further
acknowledge and agree that this Agreement constitutes an amendment and
restatement of the Original Credit Facility Agreement.

 

13.                               DEFINITIONS

 

13.1                        Defined Terms

 

In addition to terms defined elsewhere in this Agreement, when used in this
Agreement and, unless otherwise defined therein, in any other Loan Document (and
including, unless otherwise defined therein, in any Schedules or Exhibits to
this Agreement and to the other Loan Documents), capitalized terms defined below
or elsewhere in this Agreement have the following meanings:

 

“Acquisition Term Loan” means the term loan made by the lenders pursuant to the
Acquisition Term Loan Agreement.

 

61

--------------------------------------------------------------------------------


 

“Acquisition Term Loan Agreement” means the certain Credit Agreement dated as of
September 4, 2012, among the Parent, as borrower, Walker & Dunlop
Multifamily, Inc., the Borrower, and WD Capital, as guarantors, and Bank of
America, National Association, as administrative agent and collateral agent, and
the lenders party thereto, as from time to time amended, modified, supplemented,
restated and extended.

 

“Adjusted Tangible Net Worth” shall mean Tangible Net Worth, minus Restricted
Cash, plus commercial mortgage servicing rights (to the extent otherwise
included in Intangible Assets).

 

“Administrative Agent” shall mean PNC Bank, National Association, and its
successors and assigns.

 

“Advance Rate” means, with respect to any Eligible Loan, the Advance Rate set
forth in Exhibit D for that type of Eligible Loan.

 

“Affiliate” means, when used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person that beneficially owns or holds,
directly or indirectly, five percent (5%) or more of any class of voting Equity
Interests of the Person referred to, (c) each Person, five percent (5%) or more
of the voting Equity Interests of which is beneficially owned or held, directly
or indirectly, by the Person referred to, and (d) each of such Person’s
officers, directors and joint venturers.  For these purposes, the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the Person in question.

 

“Agency Security” means a Mortgage-backed Security issued or guaranteed by
Fannie Mae, Freddie Mac, or Ginnie Mae.

 

“Agreement” means this Amended and Restated Warehousing Credit and Security
Agreement, either as originally executed or as it may be amended, restated,
renewed or replaced, and including all Exhibits and Schedules hereto.

 

“Applicable Base Rate” means for any day, a fluctuating per annum rate of
interest equal to the sum of (a) the higher of (i) the Prime Rate and (ii) the
Federal Funds Open Rate plus fifty basis points (0.50%), and (b) one and
one-half percent (1.5%).  The calculation and determination of the Applicable
Base Rate shall be made daily by the Administrative Agent and such determination
shall, absent manifest error, be final, conclusive and binding upon Borrower and
the Administrative Agent.  Changes in the Applicable Base Rate shall become
effective on the same day as the Administrative Agent changes its Prime Rate or
a change occurs in the Federal Funds Open Rate, depending upon which rate is
applicable on that day to the determination of the Base Rate.

 

“Applicable Daily Floating LIBO Rate” means, for any day, a rate per annum equal
to the Daily LIBO Rate for such day, plus one and 50/100th percent (1.50%).

 

“Applicable Rate” means, for any day (a) except as otherwise required from time
to time pursuant to Section 3.11(b) or 3.11(g), the Applicable Daily Floating
LIBO Rate for such day, or

 

62

--------------------------------------------------------------------------------


 

(b) if, and only for as long as, required from time to time pursuant to
Section 3.11(b) or 3.11(g), the Applicable Base Rate for each applicable day.

 

“Approved Custodian” means Fannie Mae, Freddie Mac, FHA and any pool custodian
or other Person that the Administrative Agent deems acceptable, in its sole
discretion, to hold Mortgage Loans for inclusion in a Mortgage Pool or to hold
Mortgage Loans as agent for an Investor that has issued a Purchase Commitment
for those Mortgage Loans.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“ARA Finance” means ARA Finance LLC, a Delaware limited liability company in
which WD Capital holds a 50% membership interest.

 

“At Risk Mortgage Loans” means Mortgage Loans as to which either Borrower or, as
may be applicable, WD Capital has any loss sharing arrangement or otherwise is
with recourse to Borrower or WD Capital, respectively.

 

“Authorized Representatives” has the meaning set forth in Section 3.12.

 

“Base Rate Loan” means the Loan (or any particular Warehousing Advance) at any
time while it bears interest at the Applicable Base Rate.

 

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

 

“Business Day” means any (a) day other than Saturday or Sunday, or (b) day of
the year on which offices of Administrative Agent are not required or authorized
by law to be closed for business in Pittsburgh, Pennsylvania.  If any day on
which a payment is due is not a Business Day, then the payment shall be due on
the next day following which is a Business Day.  Further, if there is no
corresponding day for a payment in the given calendar month (e.g., there is no
“February 30th”), the payment shall be due on the last Business Day of the
calendar month.

 

“Calendar Quarter” means the 3 month period beginning on each January 1,
April 1, July 1 or October 1.

 

“Cash Collateral Account” means the Administrative Agent access only deposit
accounts maintained at Administrative Agent and designated for receipt of the
proceeds of the sale or other disposition of Collateral (account no.
130760016803 for Borrower).

 

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition (“Government Obligations”), (ii) U.S. dollar
denominated (or foreign currency fully hedged) time deposits, certificates of
deposit, Eurodollar time deposits and Eurodollar certificates of deposit of
(y) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (z) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent

 

63

--------------------------------------------------------------------------------


 

thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 364
days from the date of acquisition, (iii) commercial paper and variable or fixed
rate notes rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the
equivalent thereof) or better by Moody’s and maturing within twelve months of
the date of acquisition (other than paper or notes issued by the Parent or an
Affiliate of the Parent), (iv) repurchase agreements with a bank or trust
company (including a Lender) or a recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America, (v) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, and
(vi) U.S. dollar denominated time and demand deposit accounts or money market
accounts with those domestic banks meeting the requirements of item (y) or
(z) of clause (ii) above and any other domestic commercial banks insured by the
FDIC with an aggregate balance not to exceed in the aggregate at any time at any
such bank such amount as may be fully insured by the FDIC from time to time.

 

“C&D System” means Fannie Mae’s Commitments and Deliveries system.

 

“Closing Date” means, subject to Borrower’s satisfaction of the conditions set
forth in Article 5, the date as of which this Agreement is executed as first
above written.

 

“Collateral” has the meaning set forth in Section 4.1.

 

“Collateral Documents” means, with respect to each Mortgage Loan, (a) the
documents set forth in the applicable Exhibit B attached hereto and (b) all
other documents including, if applicable, any Security Agreement, executed in
connection with or relating to the Mortgage Loan.

 

“Commitment” shall mean as to any Lender, its Warehousing Commitment, and
“Commitments” shall mean the aggregate of the Warehousing Commitments of all of
Lenders.

 

“Compliance Certificate” means a certificate executed on behalf of Borrower by
its chief financial officer or other management official having principal
financial accounting responsibilities, substantially in the form of Exhibit I.

 

“Daily LIBO Rate” for any day shall mean, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the LIBOR Reserve Percentage.

 

“Damages” has the meaning set forth in Section 12.4(b).

 

“Default” means the occurrence of any event or existence of any condition that,
but for the giving of Notice, the lapse of time or both would constitute an
Event of Default.

 

“Default Rate” means, on any day, a rate per annum equal to the Applicable Rate
on such day plus four percent (4%).

 

64

--------------------------------------------------------------------------------


 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Advance or (ii) pay over to the Administrative Agent or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding an Advance under this Agreement cannot be
satisfied), (c) has failed, within two Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Advances under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance satisfactory to the
Administrative Agent, (d) has become the subject of a Bankruptcy Event.

 

As used in this definition and in Section 2.4, the term “Bankruptcy Event”
means, with respect to any Person, such Person or such Person’s direct or
indirect parent company becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person’s direct or indirect parent
company by an Official Body or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Eligible Loan” means a Mortgage Loan that satisfies the conditions and
requirements set forth in Exhibit D and meets the following criteria: (a) such
Mortgage Loan has not been previously sold or pledged to obtain financing
(whether or not such financing constitutes Indebtedness) under another
warehousing financing arrangement or gestation agreement, (b) Administrative
Agent believes that such Mortgage Loan is not based on untrue, incomplete,
inaccurate or fraudulent information and is not otherwise subject to fraud, and
(c) the Warehousing Advance on such Mortgage Loan will not exceed the Advance
Rate applicable to that type of Eligible Loan at the time it is pledged.

 

“Eligible Mortgage Pool” means a Mortgage Pool for which (a) an Approved
Custodian has issued its initial certification, (b) there exists a Purchase
Commitment covering the Agency Security to be issued on the basis of that
certification and (c) the Agency Security will be delivered to the
Administrative Agent.

 

65

--------------------------------------------------------------------------------


 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership, profit or other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of the issuing Person (including, without limitation,
partnership, membership or trust interests therein) whether voting or nonvoting,
and whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person (and includes any capital contribution from any Person other than
the Borrower or a Subsidiary).

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and all
rules and regulations promulgated under that statute, as amended, and any
successor statute, rules, and regulations.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which a Borrower is a member and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

 

“Escrow Deposits” shall mean escrow deposits maintained by Borrower at the
Administrative Agent, which shall be interest bearing or non-interest bearing as
designated by Borrower.

 

“Event of Default” means any of the conditions or events set forth in
Section 10.1.

 

“Excess Payment” has the meaning set forth in Section 3.11(f).

 

“Fair Market Value” means, at any time for an Eligible Loan or a related Pledged
Security (if the Eligible Loan is to be used to back a Pledged Security) as of
any date of determination, the market price for such Eligible Loan or Pledged
Security, determined by Administrative Agent based on market data for similar
Mortgage Loans or Pledged Securities and such other criteria as Administrative
Agent deems appropriate in its sole discretion.

 

“Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States, and any successor corporation or other entity.

 

“Fannie Mae DUS Mortgage Loan” has the meaning specified in Exhibit D.

 

“Fannie Mae DUS Program” means Fannie Mae’s program for the purchase of Mortgage
Loans originated under Fannie Mae’s Delegated Underwriting and Servicing Guide,
as amended from time to time.

 

“Fannie Mae Loan Loss Reserves” means reserves established by Borrower to absorb
estimated future losses related to Fannie Mae DUS Mortgage Loans.

 

66

--------------------------------------------------------------------------------


 

“Federal Agency” means FHA, Freddie Mac, Fannie Mae, Ginnie Mae or any other
instrumentality or agency of the United States of America or corporation
organized under the laws of the United States of America which insures,
guaranties or purchases Mortgage Loans.

 

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed) which is the
daily federal funds open rate as quoted by ICAP North America, Inc.  (or any
successor) as set forth on the Bloomberg Screen BTMM for that day opposite the
caption “OPEN” (or on such other substitute Bloomberg Screen that displays such
rate), or as set forth on such other recognized electronic source used for the
purpose of displaying such rate as selected by the Administrative Agent (an
“Alternate Federal Funds Source”) (or if such rate for such day does not appear
on the Bloomberg Screen BTMM (or any substitute screen) or on any Alternate
Federal Funds Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Federal Funds Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided, that if such day is not a Business Day, the
Federal Funds Open Rate for such day shall be the Federal Funds Open Rate on the
immediately preceding Business Day.

 

“FHA” means the Federal Housing Administration and any successor agency or other
entity.

 

“FHA Construction Mortgage Loan” means an FHA fully-insured Mortgage Loan for
the construction or substantial rehabilitation of a multifamily property.

 

“FHA Mortgage Loan” means an FHA Construction Mortgage Loan or an FHA Permanent
Mortgage Loan.

 

“FHA Permanent Mortgage Loan” means an FHA fully-insured Mortgage Loan secured
by a Mortgage on a Multi-Family Property.

 

“FICA” means the Federal Insurance Contributions Act and all rules and
regulations promulgated under that statute, as amended, and any successor
statute, rules and regulations.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 and all rules and regulations promulgated under that statute, as
amended, and any successor statute, rules, and regulations.

 

“First Mortgage” means a Mortgage that constitutes a first Lien on the real
property and improvements described in or covered by that Mortgage.

 

“First Mortgage Loan” means a Mortgage Loan secured by a First Mortgage.

 

“Fiscal Year” means any period of twelve consecutive months ending on
December 31 of any calendar year.

 

“Freddie Mac” means Freddie Mac, or other Federal Agency to which the powers and
duties of Freddie Mac have been transferred.

 

“Freddie Mac Program Plus” means Freddie Mac’s Program Plus Seller/Servicer
program.

 

67

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extension of credit in the ordinary course of its activities.

 

“Funding Notice” has the meaning set forth in Section 2.2(a).

 

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and in statements and pronouncements of the
Financial Accounting Standards Board, or in opinions, statements or
pronouncements of any other entity approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.

 

“Ginnie Mae” means the Government National Mortgage Association or other Federal
Agency as to which the powers and duties of the Governmental National Mortgage
Association have been transferred.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Hedging Arrangements” means, with respect to any Person, any agreements or
other arrangements (including interest rate swap agreements, collars,
derivatives, interest rate cap agreements and forward sale agreements) entered
into to protect that Person against changes in interest rates or the market
value of assets.

 

“HUD” means the Department of Housing and Urban Development, and any successor
agency or other entity.

 

“Indebtedness” means, as to any Person, all obligations, contingent and
otherwise, that in accordance with GAAP should be classified upon the
consolidated balance sheet of such Person and such Person’s Subsidiaries as
liabilities, or to which reference should be made by footnotes thereto,
including in any event and whether or not so classified: (a) all obligations for
borrowed money or other extensions of credit whether secured or unsecured,
absolute or contingent, including, without limitation, unmatured reimbursement
obligations with respect to letters of credit or guarantees issued for the
account of or on behalf of such Person and its Subsidiaries and all obligations
representing the deferred purchase price of property; (b) all obligations
evidenced by bonds, notes, debentures or other similar instruments; (c) all
liabilities secured by any mortgage, pledge, security interest, lien, charge, or
other encumbrance existing on property owned or acquired subject thereto,
whether or not the liability secured thereby shall have been assumed; (d) all
guarantees, endorsements and other contingent obligations whether direct or
indirect, in respect of indebtedness of others or otherwise, including any
obligations under Hedging Arrangements and otherwise with respect to puts,
swaps, and other similar undertakings, any obligation to supply funds to or in
any manner to invest in, directly or

 

68

--------------------------------------------------------------------------------


 

indirectly, the debtor, to purchase indebtedness, or to assure the owner of
indebtedness against loss, through an agreement to purchase goods, supplies, or
services for the purpose of enabling the debtor to make payment of the
indebtedness held by such owner or otherwise, and the obligations to reimburse
the issuer in respect of any letters of credit; and (e) that portion of all
obligations arising under capital leases that is required to be capitalized on
the consolidated balance sheet of such Person and its Subsidiaries; but
excluding, in all events obligations arising under operating leases and accounts
payable arising in the ordinary course of business.

 

“Indemnified Party” has the meaning set forth in Section 12.2(b).

 

“Intangible Assets” shall mean all assets which would be classified as
intangible assets under GAAP consistently applied, including, without
limitation, goodwill (whether representing the excess of cost over book value of
assets acquired or otherwise), patents, trademarks, trade names, copyrights,
franchises and deferred charges (including, without limitation, unamortized debt
discount and expense, organization costs, and research and development costs).

 

“Interest Expense” for any period shall mean, the sum of (a) the amount of
interest accrued on, or with respect to, Indebtedness for such period,
including, without limitation, imputed interest on capital leases and imputed or
accreted interest in respect of deep discount or zero coupon obligations, plus
(b) the net amount payable under all Hedging Arrangements in respect of such
period (or minus the net amount receivable under all Hedging Arrangements in
respect of such period) plus (c) commitment fees payable during such period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, Title 26 of the
United States Code, and all rules, regulations and interpretations issued under
those statutory provisions, as amended, and any subsequent or successor federal
income tax law or laws, rules, regulations and interpretations.

 

“Investment Company Act” means the Investment Company Act of 1940 and all
rules and regulations promulgated under that statute, as amended, and any
successor statute, rules and regulations.

 

“Investor” means (a) a Federal Agency, or (b) a financially responsible private
institution that the Administrative Agent deems acceptable from time to time, in
its sole discretion, to issue Purchase Commitments with respect to a particular
category of Eligible Loans.

 

“Late Charge” has the meaning set forth in Section 3.10.

 

“Lenders” shall mean the financial institutions named on Schedule I and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to Lenders or to
the Administrative Agent for the benefit of Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

 

“LIBOR Loan” means the Loan (or any particular Warehousing Advance) at any time
it is being maintained at a rate of interest based upon the Daily LIBO Rate (the
Applicable Rate for which shall be the Applicable Daily Floating LIBO Rate).

 

69

--------------------------------------------------------------------------------


 

“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever and (b) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

 

“Liquid Assets” means the following unrestricted and unencumbered assets owned
by a Person (and, if applicable, that Person’s Subsidiaries, on a consolidated
basis) as of any date of determination: (a) cash, (b) Cash Equivalents, and
(c) Borrower’s and, as may be applicable, WD Capital’s self-funded Mortgage
Loans which are covered by binding purchase commitments from Fannie Mae, Freddie
Mac, or another investor approved by the Administrative Agent in its sole
discretion, and are not subject to any Liens or Negative Pledge in favor of any
Person other than the Administrative Agent.

 

“Loan” shall have the meaning set forth in Section 1.5.

 

“Loan Documents” means this Agreement, the Warehousing Note, and each other
document, instrument or agreement executed by any Loan Party in connection with
any of those documents, instruments and agreements, or establishing or
evidencing an Obligation, including, without limitation, pursuant to a Hedging
Arrangement with Administrative Agent or any Lender or an Affiliate as the
counterparty, to the extent specifically hedging Borrower’s interest bearing
obligations under this Agreement, each as originally executed or as any of the
same may be amended, restated, renewed or replaced.

 

“Loan Party” means any of Borrower and/or Parent.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System, as amended.

 

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of the applicable Person.  For purposes of
calculating any financial ratio or financial covenant for a Measurement Period
(a) other than with respect to the last Fiscal Quarter of any Fiscal Year, the
financial statements delivered to the Agent pursuant to Section 7.2(b) shall be
used with respect to each respective Fiscal Quarter covered thereby, provided
that, when a Measurement Period includes a Fiscal Quarter that is covered by the
then most recently delivered audited financial statements required to be
delivered to the Agent pursuant to Section 7.2(a), then the financial statements
relating to such prior covered Fiscal Quarters shall be adjusted pursuant to any
adjustments made in such audited financial statements, and (b) for the Fourth
Quarter, the audited financial statements for the Fiscal Year then ended shall
be used.

 

“Miscellaneous Fees and Charges” means, without duplication, the miscellaneous
fees set forth on Exhibit L and/or in the custodial agreement and related
documents and fee schedule

 

70

--------------------------------------------------------------------------------


 

previously, or to be, entered into by the Administrative Agent (or an affiliate)
and Borrower on or before the Closing Date, and all miscellaneous disbursements,
charges and expenses incurred by or on behalf of Administrative Agent for the
handling and administration of Warehousing Advances and Collateral, including
custodial fees, costs for Uniform Commercial Code, tax lien and judgment
searches conducted by Administrative Agent, filing fees, charges for wire
transfers (outgoing and incoming) and check processing charges, charges for
security delivery fees, charges for overnight delivery of Collateral to
Investors, recording fees, service fees and overdraft charges.  Upon not less
than 3 Business Days’ prior Notice to Borrower, Administrative Agent may modify
such Miscellaneous Fees and Charges (and Exhibit L, as may be appropriate) to
conform to current Administrative Agent practices.

 

“Mortgage” means a mortgage or deed of trust on real property that, except in
the case of an FHA Construction Mortgage Loan, is improved and substantially
completed.

 

“Mortgage-backed Securities” means securities that are secured or otherwise
backed by Mortgage Loans.

 

“Mortgage Loan” means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Security Agreement.

 

“Mortgage Loan Amount” means the outstanding principal amount of Mortgage Loan.

 

“Mortgage Note” means a promissory note secured by one or more Mortgages and, if
applicable, one or more Security Agreements.

 

“Mortgage Pool” means a pool of one or more Pledged Loans on the basis of which
a Mortgage-backed Security is to be issued.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate of a
Borrower has any obligation with respect to its employees.

 

“Negative Pledge” means an agreement by a Person with any other Person not to
create, incur, assume, or suffer to exist any Lien upon any of its property,
assets, or revenues, however characterized for UCC or other purposes.

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Parent, before deduction of income taxes, determined on a consolidated basis in
accordance with GAAP.

 

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the fair market value of all other property
received by such Person in respect of such Equity Issuance net of reasonable and
customary legal fees, accountants fees, underwriting discounts and commissions
and other customary fees and expenses actually incurred by such Person in
connection with such Equity Issuance.

 

“Net Worth” shall mean, as of the date of any determination thereof, the net
worth of Borrower determined in accordance with GAAP.

 

71

--------------------------------------------------------------------------------


 

“No Risk Mortgage Loans” means Mortgage Loans as to which Borrower or, as may be
applicable, WD Capital has no loss sharing arrangement or otherwise are without
recourse to Borrower or WD Capital, respectively.

 

“Notices” has the meaning set forth in Section 12.1.

 

“Obligations” means all indebtedness, obligations and liabilities of Borrower to
Administrative Agent or any Lender (whether now existing or arising after the
date of this Agreement, voluntary or involuntary, joint or several, direct or
indirect, absolute or contingent, liquidated or unliquidated, or decreased or
extinguished and later increased and however created or incurred), including,
without limitation, Borrower’s obligations and liabilities to Administrative
Agent or any Lender (a) under the Loan Documents, (b) for disbursements made by
Administrative Agent or any Lender for Borrower’s account, (c) for overdrafts
(which, if permitted, shall be at Administrative Agent’s sole discretion),
(d) for automated clearinghouse exposure, (e) under Hedging Arrangements with
any Lender or an Affiliate as the counterparty, to the extent specifically
hedging Borrower’s interest bearing obligations under this Agreement and of
which Hedging Arrangement Lender had been provided Notice (and all details
thereof) prior to its establishment, and (f) under any cash management or
related agreements.

 

“Operating Accounts” means the demand deposit accounts maintained at
Administrative Agent in Borrower’s name and designated for funding that portion
of each Eligible Loan not funded by a Warehousing Advance made against that
Eligible Loan and for returning any excess payment from an Investor for a
Pledged Loan or Pledged Security (as of the date hereof, account no. 4212867739
with respect to Borrower).

 

“Other Fannie Mae Mortgage Loan” has the meaning set forth in Exhibit D.

 

“Other Taxes” has the meaning set forth in Section 3.11(d).

 

“Outstanding Amount” means on any date, the aggregate outstanding principal
amount of the Loan after giving effect to any prepayments or repayments of the
Loan occurring on such date.

 

“Overdraft Advance” has the meaning set forth in Section 3.7.

 

“Parent” means Walker & Dunlop, Inc., a Maryland corporation.

 

“Participant” has the meaning specified in Section 12.21(c).

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited liability partnerships, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of those governments.

 

“Plan” means each employee benefit plan (whether in existence on the date of
this Agreement or established after that date), as that term is defined in
Section 3 of ERISA, maintained for the benefit of directors, officers or
employees of a Borrower or any ERISA Affiliate.

 

72

--------------------------------------------------------------------------------


 

“Pledged Hedging Accounts” has the meaning set forth in Section 4.1(g).

 

“Pledged Hedging Arrangements” has the meaning set forth in Section 4.1(g).

 

“Pledged Loans” has the meaning set forth in Section 4.1(b).

 

“Pledged Securities” has the meaning set forth in Section 4.1(c).

 

“PNC” means PNC Bank, National Association.

 

“Prime Rate” means on any day, the rate of interest per annum then most recently
established by the Administrative Agent as its “prime rate,” it being understood
and agreed that such rate is set by the Administrative Agent as a general
reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate, that it is not necessarily the lowest
or best rate actually charged to any customer or a favored rate, that it may not
correspond with future increases or decreases in interest rates charged by other
lenders or market rates in general, and that Administrative Agent may make
various business or other loans at rates of interest having no relationship to
such rate.  If Administrative Agent ceases to exist or to establish or publish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is determined thereafter shall be instead the
prime rate reported in The Wall Street Journal (or the average prime rate if a
high and a low prime rate are therein reported), and the Prime Rate shall change
without notice with each change in such prime rate as of the date such change is
reported.

 

“Prohibited Transaction” has the meanings set forth for such term in
Section 4975 of the Internal Revenue Code and Section 406 of ERISA.

 

“Property” means a multifamily property securing a Mortgage Loan.

 

“Published Rate” shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one-month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one-month period as published in another publication
determined by the Administrative Agent).

 

“Purchase Commitment” means an unconditional, fixed price, irrevocable written
commitment, in form and substance satisfactory to the Administrative Agent,
issued in favor of Borrower by an Investor under which that Investor commits to
purchase Mortgage Loans or Mortgage-backed Securities.

 

“Ratable Share” shall mean the proportion that a Lender’s Commitment bears to
the Commitments of all of Lenders, provided that if there exists a Defaulting
Lender, “Ratable Share” shall mean the percentage of the aggregate Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.  If the Commitments have terminated or expired, the Ratable Share
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments.

 

“Recipient” means (a) Administrative Agent and (b) any Lender, as applicable.

 

73

--------------------------------------------------------------------------------


 

“Reference Rate” means, as applicable for determining the Applicable Rate for
any day, the Daily LIBO Rate or the Applicable Base Rate for such day.

 

“Release Amount” has the meaning set forth in Section 4.3(f).

 

“Restricted Cash” shall mean segregated funds of Borrower held for the benefit
of third parties and noted as “restricted cash and cash equivalents” in
Borrower’s financial statements.

 

“Restriction List” and “Restriction Lists” means each and every list of Persons
who are Specially Designated Nationals and Blocked Persons or otherwise are
Persons to whom the Government of the United States prohibits or otherwise
restricts the provision of financial services.  For the purposes of this
Agreement, Restriction Lists include the list of Specially Designated Nationals
and Blocked Persons established pursuant to Executive Order 13224 (September 23,
2001) and maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control or any successor agency or other entity, U.S. Department of the
Treasury, current as of the day the Restriction List is used for purposes of
comparison in accordance with the requirements of this Agreement.

 

“Required Lenders” shall mean

 

(A)                               If there exists fewer than three (3) Lenders,
all Lenders (other than any Defaulting Lender), and

 

(B)                               If there exist three (3) or more Lenders,
Lenders (other than any Defaulting Lender) having more than fifty percent (50%)
of the Total Credit Exposures of all Lenders (with the Total Credit Exposure of
any Defaulting Lender being disregarded in such determination).

 

“Second Mortgage” means a subordinate Mortgage that is in second lien position,
subordinate to a first lien position Mortgage.

 

“Second Mortgage Loan” means a Mortgage Loan secured by a Second Mortgage.

 

“Security Agreement” means a security agreement or other agreement that creates
a Lien on personal property, including furniture, fixtures and equipment, to
secure repayment of a Mortgage Loan.

 

“Servicing Contract” means, with respect to any Person, the arrangement, whether
or not in writing, under which that Person has the right to service Mortgage
Loans.

 

“Servicing Portfolio” means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under subservicing arrangements.

 

“Servicing Report” has the meaning set forth in Section 7.3(a).

 

“Specially Designated Nationals or Blocked Persons” means Persons which are
owned or controlled by, or acting on behalf of, the government of target
countries or are associated with international narcotics trafficking or
terrorism.

 

74

--------------------------------------------------------------------------------


 

“Subordinate Mortgage” means a Second Mortgage or a Third Mortgage.

 

“Subordinate Mortgage Loan” means a Mortgage Loan secured by a Subordinate
Mortgage for which all prior Mortgage Loans on that Property are under a
Servicing Contract with Borrower, and for which all prior Mortgage Loans on that
Property have been sold to, or are subject to a Purchase Commitment issued by,
Fannie Mae.

 

“Subsidiary” means any corporation, partnership, association or other business
entity in which more than fifty percent (50%) of the shares of stock or other
ownership interests having voting power for the election of directors, managers,
trustees or other Persons performing similar functions is at the time owned or
controlled by any Person either directly or indirectly through one or more
Subsidiaries of that Person.

 

“Tangible Net Worth” means, at any time of determination, the excess, at such
time, of the Parent’s and its Subsidiaries’, on a consolidated basis, total
assets, minus the sum of (i) total liabilities, and (ii) the book value of all
intangible assets, including, without limitation, good will, trademarks, trade
names, service marks, brand names, copyrights, patents and unamortized debt
discount and expense, organizational expenses and the excess of the equity in
any Subsidiary over the cost of the investment in such Subsidiary, all of the
foregoing determined in accordance with GAAP applied in a manner consistent with
the most recent audited financial statements delivered to Administrative Agent
under this Agreement.  For the purposes of this definition, mortgage servicing
rights shall not be considered intangible assets.

 

“Taxes” has the meaning set forth in Section 3.11(c).

 

“Third Mortgage” means a subordinate Mortgage that is in third lien position,
subordinate to a first lien position Mortgage and a Second Mortgage.

 

“Third Mortgage Loan” means a Mortgage Loan secured by a Third Mortgage.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments at such time.

 

“Trust Receipt” means a trust receipt in a form approved by and under which the
Administrative Agent may deliver any document relating to the Collateral to
Borrower for correction or completion.

 

“USPAP” means the Appraisal Foundation’s Uniform Standards of Professional
Appraisal Practice, as in effect from time to time.

 

“Warehousing Advance” means a disbursement by Lenders under Section 1.1.

 

“Warehousing Advance Due Date” means, with respect to a Warehousing Advance, the
date that is sixty (60) days after the date of such Warehousing Advance.

 

“Warehousing Advance Request” has the meaning set forth in Section 2.1.

 

75

--------------------------------------------------------------------------------


 

“Warehousing Commitment” means the obligation of Lenders to make Warehousing
Advances to Borrower under Section 1.1.

 

“Warehousing Commitment Amount” means, for any Lender, at any date, that dollar
amount designated opposite such Lender’s name on Schedule I as its Warehousing
Commitment Amount, as the same may be amended from time to time in accordance
with this Agreement.

 

“Warehousing Credit Limit” means Six Hundred Fifty Million Dollars
($650,000,000).

 

“Warehousing Maturity Date” has the meaning set forth in Section 1.2.

 

“Warehousing Note” has the meaning set forth in Section 1.3.

 

“WD Capital” means Walker & Dunlop Capital, LLC (formerly known as CWCapital,
LLC), a Massachusetts limited liability company.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

13.2                        Other Definitional Provisions; Terms of Construction

 

13.2(a)                   Accounting terms not otherwise defined in this
Agreement have the meanings given to those terms under GAAP.

 

13.2(b)                   Defined terms may be used in the singular or the
plural, as the context requires.

 

13.2(c)                    All references to time of day mean the then
applicable time in Pittsburgh, Pennsylvania, unless otherwise expressly
provided.

 

13.2(d)                   References to Sections, Exhibits, Schedules and like
references are to Sections, Exhibits, Schedules and the like of this Agreement
unless otherwise expressly provided.

 

13.2(e)                    The words “include,” “includes” and “including” are
deemed to be followed by the phrase “without limitation.”

 

13.2(f)                     Unless the context in which it is used otherwise
clearly requires, the word “or” has the inclusive meaning represented by the
phrase “and/or.”

 

13.2(g)                    All incorporations by reference of provisions from
other agreements are incorporated as if such provisions were fully set forth
into this Agreement, and include all necessary definitions and related
provisions from those other agreements.  All provisions from other agreements
incorporated into this Agreement by reference survive any termination of those
other agreements until the Obligations of Borrower under this Agreement and the
Warehousing Notes are irrevocably paid in full and the Warehousing Commitment is
terminated.

 

13.2(h)                   All references to the Uniform Commercial Code are
deemed to be references to the Uniform Commercial Code in effect on the date of
this Agreement in the applicable jurisdiction.

 

76

--------------------------------------------------------------------------------


 

13.2(i)                       Unless the context in which it is used otherwise
clearly requires, all references to days, weeks and months mean calendar days,
weeks and months.

 

13.2(j)                      Unless a payment from a Loan Party directly relates
to an Obligation to Administrative Agent, payments received by Administrative
Agent under the Loan Documents shall be for the benefit of Lenders.

 

[Signature pages follow]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

WALKER & DUNLOP, LLC, as Borrower

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

WALKER & DUNLOP, INC., as Parent

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Donald Thomas

 

Name:

Donald Thomas

 

Title:

Associate

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ John Nelson

 

Name:

John Nelson

 

Title:

Managing Director

 

S-1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF WAREHOUSING NOTE

 

$

June 25, 2013

 

FOR VALUE RECEIVED, Walker & Dunlop, LLC (“Borrower”), a Delaware limited
liability company, promises to pay to the order of [PNC Bank, National
Association, a national banking association] [Wells Fargo Bank, National
Association] (together with its successors and assigns, the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), at the
offices of Administrative Agent located at One PNC Plaza, Pittsburgh,
Pennsylvania 15222, or at such other place as Administrative Agent may designate
from time to time (i) the principal sum of                      Million Dollars
($                    ), or so much thereof as may be outstanding under the
Agreement relating to Lender’s Warehousing Commitment Amount, (ii) interest on
that amount from the date of each Warehousing Advance from Lender until repaid
in full, and (iii) all other fees, charges and other Obligations due to
Administrative Agent or Lender under the Agreement, at the rates, at the times,
and in the manner set forth in the Agreement.  All payments under this Note and
the Agreement must be made in lawful money of the United States and in
immediately available funds.

 

This Warehousing Note (this “Note”) evidences a line of credit and is one of the
Warehousing Notes referred to in that certain Amended and Restated Warehousing
Credit and Security Agreement, dated as of June       , 2013, by and among
Borrower, Lender and certain other parties (the “Agreement”).  Reference is made
to the Agreement (which is incorporated by reference as fully and with the same
effect as if set forth at length in this Note) for a description of the
Collateral and a statement of (a) the covenants and agreements made by Borrower,
(b) the rights and remedies granted to Administrative Agent and Lender, and
(c) the other matters governed by the Agreement.  Capitalized terms not
otherwise defined in this Note have the meanings set forth in the Agreement.

 

In addition to principal, interest, fees and other charges payable by Borrower
under this Note and the Agreement, Borrower must pay in accordance with the
terms of Section 12.2(a) of the Agreement, all out-of-pocket costs and expenses
of Administrative Agent and each Lender, including reasonable fees, expenses and
disbursements of counsel, in connection with the enforcement and collection of
this Note.

 

Borrower waives demand, notice, protest and presentment in connection with
collection of amounts outstanding under this Note.

 

This Note is governed by the laws of the Commonwealth of Pennsylvania, without
reference to its principles of conflicts of laws, as an instrument under seal.

 

[Signature Page Follows]

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date set forth above as a sealed instrument.

 

 

WALKER & DUNLOP, LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B-1 – FNMA/DUS

 

PROCEDURES AND DOCUMENTATION FOR WAREHOUSING FANNIE MAE DUS AND OTHER FANNIE MAE
MORTGAGE LOANS

 

Walker & Dunlop, LLC, a Delaware limited liability company (“Borrower”) must
observe the following procedures and documentation requirements in all
respects.  All documents must be satisfactory to PNC Bank, N.A., a national
banking association (“Administrative Agent”) in its sole discretion. 
Capitalized terms used in this Exhibit without further definition have the
meanings set forth in the Amended and Restated Warehousing Credit and Security
Agreement among Borrower, Lenders party thereto and Administrative Agent (as
amended, restated, renewed or replaced, the “Agreement”).  Fannie Mae form
numbers used in this Exhibit are for convenience only and Borrower must use the
equivalent forms required at the time of delivery of a Pledged Loan or a Pledged
Security.

 

I.                                        At least Three (3) Business Days prior
to the Warehousing Advance Date, the Administrative Agent must receive a letter
signed by Borrower, providing the following information on the Pledged Loan:

 

1.                                      Mortgagor’s name.

 

2.                                      Project Name.

 

3.                                      Borrower’s case/loan number.

 

4.                                      Location of project.

 

5.                                      Mortgage Note Amount.

 

6.                                      Expected Warehousing Advance date.

 

7.                                     Name, street address, e-mail address,
telephone number and telecopier number of title company and settlement attorney
and contact person.  Must identify who will be responsible for custody of
closing documents and delivery of required items to Administrative Agent.

 

II.                                   At least One (1) Business Day prior to the
Warehousing Advance Date, Borrower will send via overnight carrier or
electronically to the Administrative Agent, for receipt before 11:00 a.m.
(Pittsburgh, Pennsylvania time) the following Business Day, the following:

 

1.                                      An original, facsimile or other
electronic copy (with the original to be forwarded via overnight delivery) of
the Warehousing Advance Request subject to changes to be communicated in writing
by Borrower to the Administrative Agent before 11:00 a.m. (Pittsburgh,
Pennsylvania time) on the day of the Warehousing Advance.

 

2.                                      A letter from Borrower providing the
following additional information on the Pledge Loan:

 

1

--------------------------------------------------------------------------------


 

(a)                                 Note Rate.

 

(b)                                 Name of Investor.

 

(c)                                  Discount (if any).

 

3.                                      Closing settlement statement, if
available, otherwise must be delivered on the date of the Warehousing Advance,
prior to funding.

 

4.                                      A completed and executed Loan
Disbursement Authorization in the form attached hereto as Exhibit O.

 

5.                                      For Other Fannie Mae Mortgage Loans, a
copy of the Fannie Mae Multifamily Commitment printed from the C&D System.

 

6.                                      For Fannie Mae DUS Mortgage Loans, a
copy of the confirmed Fannie Mae Multifamily MBS/DUS Commitment printed from the
C&D System.

 

7.                                      If a Mortgage-backed Security is to be
issued, a copy of the Purchase Commitment or trade confirmations for the Pledged
Security.

 

8.                                      Original, facsimile or other electronic
copy of the Administrative Agent’s escrow instructions letter to the settlement
attorney, countersigned by an authorized representative of the settlement
attorney involved with the transaction, in a form substantially similar to that
attached hereto as (a) Exhibit N-1 if the settlement attorney will also be
acting as the bailee with respect to the Mortgage Note or (b) Exhibit N-2 if the
settlement attorney will not be acting as the bailee with respect to the
Mortgage Note.

 

No Warehousing Advance will be made by the Administrative Agent prior to the
Administrative Agent’s receipt of all the documents required under Section II
above.  The Administrative Agent has a reasonable time (one (1) Business Day
under ordinary circumstances) to examine Borrower’s Warehousing Advance Request
and the related documents to be delivered by Borrower before funding the
requested Warehousing Advance, and may reject any Mortgage Loan that does not
meet the requirements of this Exhibit, the Agreement or of the related Purchase
Commitment.

 

In accordance with the Escrow Letter, disbursement will be authorized only after
the settlement attorney or closing counsel takes possession, on behalf of
Administrative Agent, of the signed Mortgage Note, endorsed by Borrower in blank
and without recourse, and the title company is prepared to issue its title
insurance policy.  Immediately after disbursement, the settlement attorney, the
closing attorney or title company (herein, the “Closing Agent”) must send the
original of the Mortgage Note to the Administrative Agent for receipt by the
Administrative Agent on the following Business Day.  In the event the Pledged
Loan is not closed and the related Mortgage submitted for recording by 4:30 p.m.
(Pittsburgh, Pennsylvania time) on the date of the Warehousing Advance, the
Closing Agent must return the Warehousing Advance immediately to the account
specified in the Administrative Agent’s escrow instructions unless otherwise
approved by the Administrative Agent prior to such time; provided, however, that
the Warehousing Advance may remain with the title company for up to two
(2) Business Days with

 

2

--------------------------------------------------------------------------------


 

prior written notice to the Administrative Agent and, if longer than two
(2) Business Days, with prior written approval of the Administrative Agent.

 

The foregoing arrangements, which permits the Administrative Agent to fund the
Warehousing Advance after the Mortgage Note has been delivered to a third person
on behalf of, and as agent and bailee for, the Administrative Agent, and before
the Mortgage Note is received by Administrative Agent, are for the convenience
of Borrower.  Borrower retains all risk of loss or nondelivery of the Mortgage
Note, and the Administrative Agent does not have any liability or responsibility
for those risks.

 

III.                              On The Warehousing Advance Date, the
Administrative Agent must receive the following:

 

1.                                      The closing settlement statement.

 

2.                                      A copy of the Mortgage Note made by the
Mortgagor in favor of Borrower, executed by the Mortgagor.

 

3.                                      A copy of the unrecorded, undated and in
blank, assignment of the Mortgage in the form attached hereto as Exhibit P.

 

4.                                      A copy of the first page of the title
insurance policy or the title insurance commitment to issue a policy marked to
show the final policy exceptions, which:

 

(a)                                 Names as insured Borrower and/or the
Investor, and their successors and assigns, as their interests may appear;

 

(b)                                 Shows effective date and time which is as of
the date and time of disbursement of the Warehousing Advance from escrow; and

 

(c)                                  Sets forth an insured amount which is equal
to or greater than the aggregate Warehousing Advance amount.

 

5.                                      A bailee agreement executed by
Borrower’s closing counsel, in the form of (a) Exhibit N-1 if the closing
counsel is also acting as the settlement attorney with respect to the
Warehousing Advance funds or (b) Exhibit N-3 if the closing counsel is not
acting as the settlement attorney with respect to the Warehousing Advance funds,
whereby in either case the closing counsel agrees that it will hold the original
Mortgage Note as bailee for and on behalf of Administrative Agent and deliver it
to the Administrative Agent by recognized overnight delivery within One
(1) Business Day after the Warehousing Advance Date.

 

6.                                      Written notice by electronic mail or
facsimile authorizing the Administrative Agent to disburse funds to the Escrow
Agent as set forth in the Escrow Letter, to be held in trust by the Escrow Agent
pending the Administrative Agent’s authorization to release such funds.

 

7.                                      Documents that are reasonably requested
by the Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

IV.                               As soon as possible following the Warehousing
Advance Date, and no later than One (1) Business Day after the Warehousing
Advance Date, the Administrative Agent must receive the following:

 

1.                                      The original Mortgage Note, endorsed by
Borrower in blank and without recourse, sent by overnight delivery.

 

V.                                    As soon as possible following the
Warehousing Advance Date, and no later than Two (2) Business Days prior to the
date the Investor or the Approved Custodian must receive the Pledged Loan, the
Administrative Agent must receive the following:

 

1.                                      The original unrecorded, undated and in
blank, assignment of the Mortgage, in the form attached hereto as Exhibit P,
sent by overnight delivery.

 

2.                                      The remainder of the documents required
for shipping to the Investor as specified by the Investor or in the applicable
Seller/Servicer Guide or to an Approved Custodian for the Investor, including
the original release documents required by the Investor.

 

3.                                      Documents that are reasonably requested
by Administrative Agent.

 

VI.                               As soon as possible following the Warehousing
Advance Date, and no later than Two (2) Business Days prior to the date the
Investor or the Approved Custodian must receive the Pledged Loan, Administrative
Agent must receive the following:

 

1.                                      Signed shipping instructions for the
delivery of the Pledged Loan, including the following:

 

(a)                                 Name and address of the Investor or the
Approved Custodian to which the Collateral Documents are to be shipped, the
desired shipping date and the preferred method of delivery (which must be a
shipper ordinarily utilized by Administrative Agent) with Borrower’s billing
account information for such shipper (or alternatively a pre-labeled envelope);

 

(b)                                 Date by which the Investor or the Approved
Custodian must receive the Pledged Loan; and

 

(c)                                  Instructions for endorsement of the
Mortgage Note.

 

2.                                      For Other Fannie Mae Mortgage Loans and
Fannie Mae DUS Mortgage Loans, the following additional documents must be
received:

 

(a)                                 Executed bailee letter with the appropriate
applicable Schedule (in form approved by Fannie Mae and Administrative Agent).

 

3.                                     For cash payments, the signed original
Wire Transfer Request (Fannie Mae Form 4639) or Fannie Mae Wiring Instructions
printed from the C&D System, specifying the

 

4

--------------------------------------------------------------------------------


 

applicable Cash Collateral Account as the receiving account for loan purchase
proceeds.  Wire instructions are as follows:

 

For Borrower:

 

PNC Bank, N.A.

ABA #: 043-000-096

ACCOUNT #:  XXXXXXXXXXX

REF:  Walker & Dunlop LLC

ATTN:  Lesley McKee @ (412) 768-5622

 

4.                                      If a Mortgage-backed Security is to be
issued by Fannie Mae, a copy of the Fannie Mae Wiring Instructions printed from
the C&D System, instructing Fannie Mae to issue the Mortgage-backed Security in
Borrower’s name and to deliver the Pledged Security to Administrative Agent’s
custody account at the Administrative Agent using the following instructions:

 

For Borrower:

 

Federal Reserve Bank of Cleveland

ABA #:  043000096

For:  PNC BANKPITT/Trust/324006094413

REF:  Walker & Dunlop LLC

 

5.                                      If a Mortgage-backed Security is to be
issued, completed and signed Security Delivery Instructions, in the form
attached as Schedule I to this Exhibit.

 

Unless otherwise agreed in writing with Borrower, the Administrative Agent
exclusively will deliver the Mortgage Note and other original Collateral
Documents required by this Exhibit evidencing the Pledged Loan, together with a
bailee letter, to an Investor or an Approved Custodian.  Upon instruction by
Borrower, the Administrative Agent will complete the endorsement of the Mortgage
Note.  If no Mortgage-backed Security is to be issued, the Administrative Agent
will deliver the Mortgage Note and the other documents required for shipping to
the Investor as specified by the Investor or in the applicable Seller/Servicer
Guide with a bailee letter to the Investor that issued the Purchase Commitment
for the Pledged Loan or to an Approved Custodian for the Investor.  If a
Mortgage-backed Security is to be issued, Administrative Agent will deliver the
Mortgage Note and the other documents required for shipping.

 

5

--------------------------------------------------------------------------------


 

Schedule I To Exhibit B-1 – FNMA/DUS

 

PNC BANK, N.A.

SECURITY DELIVERY INSTRUCTIONS

 

INSTRUCTIONS MUST BE RECEIVED TWO (2) BUSINESS DAYS IN ADVANCE OF
PICK-UP/DELIVERY

 

BOOK-ENTRY DATE:

SETTLEMENT DATE:

 

 

ISSUER:

SECURITY: $

 

(For Borrower):[                  ]

 

(For Borrower):[                        ]

 

CUSIP NO.

 

Pool No.                           MI No.

 

Coupon Rate:

 

Issue Date (M/D/Y):                                    Maturity Date (M/D/Y):

 

POOL TYPE:

 

DELIVERY INSTRUCTIONS:                          DVP AMOUNT $

 

AUTHORIZED SIGNATURE:

 

 

 

TITLE:

 

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit B-2 – FHA/GNMA

 

PROCEDURES AND DOCUMENTATION FOR WAREHOUSING

FHA PERMANENT MORTGAGE LOANS, FHA CONSTRUCTION MORTGAGE

LOANS, AND RELATED GINNIE MAE MORTGAGE-BACKED SECURITIES

 

Walker & Dunlop, LLC, a Delaware limited liability company (“Borrower”) must
observe the following procedures and documentation requirements in all
respects.  All documents must be satisfactory to PNC Bank, N.A., a national
banking association (“Administrative Agent”) in its sole discretion. 
Capitalized terms used in this Exhibit without further definition have the
meanings set forth in the Amended and Restated Warehousing Credit and Security
Agreement among Borrower, Lenders party thereto and Administrative Agent (as
amended, restated, renewed or replaced, the “Agreement”).  HUD form numbers used
in this Exhibit are for convenience only and Borrower must use the equivalent
forms required at the time of delivery of a Pledged Mortgage or a Pledged
Security.

 

I.                                       At least Three (3) Business Days prior
to the Warehousing Advance Date, the Administrative Agent must receive a letter
signed by Borrower providing the following information on the Pledged Mortgage
or Security:

 

1.                                      Mortgagor’s name.

 

2.                                      Project Name.

 

3.                                      Borrower’s case/loan number.

 

4.                                      HUD’s case/loan number.

 

5.                                      Location of project.

 

6.                                      Mortgage Note Amount.

 

7.                                      Expected Warehousing Advance date.

 

8.                                      Name and address of Borrower’s counsel
to be present at closing.

 

9.                                      Name, street address, e-mail address,
telephone number and telecopier number of title company and settlement attorney
and contact person.  Must identify who will be responsible for custody of
closing documents and delivery of required items to Administrative Agent.

 

Upon receipt of Borrower’s letter required under this Section I, in form and
substance satisfactory to Administrative Agent, Administrative Agent will issue
its closing instructions letter to Borrower’s counsel and its escrow
instructions letter to the settlement attorney involved with the transaction.

 

1

--------------------------------------------------------------------------------


 

II.                                   At least One (1) Business Day prior to the
Warehousing Advance Date, Borrower will send to the Administrative Agent, for
receipt before 11:00 a.m (Pittsburgh, Pennsylvania time) the following Business
Day, the following:

 

1.                                      An original or facsimile (with original
to be forwarded via overnight delivery) of the Warehousing Advance Request
subject to changes to be communicated in writing by Borrower to the
Administrative Agent before 11:00 a.m. (Pittsburgh, Pennsylvania time) on the
day of the Warehousing Advance.

 

2.                                      A letter from Borrower providing the
following additional information on the Pledge Loan:

 

(a)                                 Note Rate.

 

(b)                                 Name of Investor.

 

(c)                                  Discount (if any).

 

3.                                      Closing settlement statement, if
available, otherwise must be delivered on the date of the Warehousing Advance,
prior to funding.

 

4.                                      A completed and executed Loan
Disbursement Authorization in the form attached hereto as Exhibit O.

 

5.                                      Copy of current FHA Firm Commitment to
insure.

 

6.                                      If no mortgage-backed Security is to be
issued, a copy of the Purchase Commitment (which must conform to the
requirements of the Agreement) for the Pledged Mortgage (or the original thereof
if requested by Administrative Agent).

 

7.                                      If a mortgage-backed Security is to be
issued, a copy of the Purchase Commitment or trade confirmation for the
mortgage-backed Security (or the original thereof if requested by Administrative
Agent).

 

8.                                      Original or facsimile of the
Administrative Agent’s closing instructions letter to Borrower’s attorney,
countersigned by the attorney involved with transaction.

 

9.                                      Original or facsimile of the
Administrative Agent’s escrow instructions letter to the settlement attorney,
countersigned by an authorized representative of the settlement attorney
involved with the transaction, in a form substantially similar to that attached
hereto as (a) Exhibit N-1 if the settlement attorney will also be acting as the
bailee with respect to the Mortgage Note or (b) Exhibit N-2 if the settlement
attorney will not be acting as the bailee with respect to the Mortgage Note.

 

10.                               For FHA Construction Mortgage Loans, a copy of
the Application for Insurance of Advance of Mortgage Proceeds (HUD Form 92403)
to be submitted to HUD.

 

2

--------------------------------------------------------------------------------


 

No Warehousing Advance will be made by the Administrative Agent prior to the
Administrative Agent’s receipt of all documents required under Section II
above.  The Administrative Agent has a reasonable time (one (1) Business Day
under ordinary circumstances) to examine Borrower’s Warehousing Advance Request
and the related documents to be delivered by Borrower before funding the
requested Warehousing Advance, and may reject any Eligible Mortgage that does
not meet the requirements of this Exhibit, the Agreement or of the related
Purchase Commitment.

 

In accordance with the Escrow Letter, in the event the Pledged Loan is not
closed and the related Mortgage submitted for recording by 4:30 p.m.
(Pittsburgh, Pennsylvania time) on the date of the Warehousing Advance, the
settlement attorney or closing counsel must return the Warehousing Advance
immediately to the account specified in Administrative Agent’s escrow
instructions, unless otherwise approved by the Administrative Agent prior to
such time; provided, however, that the Warehousing Advance may remain with the
title company for up to two (2) Business Days with prior written notice to the
Administrative Agent, and if longer than two (2) Business Days, with prior
written approval of the Administrative Agent.

 

The foregoing arrangements, which permit the Administrative Agent to fund the
Warehousing Advance after the Mortgage Note has been delivered to a third person
on behalf of, and as agent and bailee for, Administrative Agent, and before the
Mortgage Note is received by Administrative Agent, are for the convenience of
Borrower.  Borrower retains all risk of loss or non-delivery of the Mortgage
Note, and the Administrative Agent does not have any liability or responsibility
for those risks.

 

III.                              On the Warehousing Advance Date, the
Administrative Agent must receive the following:

 

1.                                      The closing settlement statement.

 

2.                                      A copy of the Mortgage Note made by the
Mortgagor in favor of Borrower, executed by the Mortgagor and endorsed for
insurance by HUD.

 

3.                                      A copy of the unrecorded, undated and in
blank, assignment of the Mortgage, in the form attached hereto as Exhibit P.

 

4.                                      A copy of the first page of the title
insurance policy or the title insurance commitment to issue a policy marked to
show the final policy exceptions, which:

 

(a)                                 Names as insured the “Mortgagee and/or the
Secretary of the Department of Housing and Urban Development, and their
successors and assigns, as their interests may appear.”

 

(b)                                 Shows an effective date and time that is as
of the date and time of disbursement of the Warehousing Advance from escrow.

 

(c)                                  Sets forth an insured amount that is equal
to or greater than the aggregate Warehousing Advance amount.

 

3

--------------------------------------------------------------------------------


 

5.                                      A bailee agreement executed by
Borrower’s closing counsel, in the form of (a) Exhibit N-1 if the closing
counsel is also acting as the settlement attorney with respect to the
Warehousing Advance funds or (b) Exhibit N-3 if the closing counsel is not
acting as the settlement attorney with respect to the Warehousing Advance funds,
whereby in either case the closing counsel agrees that it will hold the original
Mortgage Note as bailee for and on behalf of Administrative Agent and deliver it
to the Administrative Agent by recognized overnight delivery within One
(1) Business Day after the Warehousing Advance Date.

 

6.                                      Written notice by electronic mail or
facsimile authorizing the Administrative Agent to disburse funds to the Escrow
Agent as set forth in the Escrow Letter, to be held in trust by the Escrow Agent
pending the Borrower’s authorization to release such funds.

 

7.                                      Documents that are reasonably requested
by the Administrative Agent.

 

8.                                      For FHA Construction Mortgage Loans, a
copy of the Application for Insurance of Advance of Mortgage Proceeds (HUD
Form 92403), signed by an authorized representative of HUD.

 

IV.                               FOR SUBSEQUENT WAREHOUSING ADVANCES FOR FHA
CONSTRUCTION MORTGAGE LOAN:  AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE DATE OF
THE WAREHOUSING ADVANCE THE ADMINISTRATIVE AGENT MUST RECEIVE THE FOLLOWING:

 

1.                                      Original or facsimile of the signed
Warehousing Advance Request.

 

2.                                      An Application for Insurance of Advance
of Mortgage Proceeds (HUD Form 92403), signed by an authorized representative of
HUD.

 

V.                                    FOR SUBSEQUENT WAREHOUSING ADVANCES FOR
FHA CONSTRUCTION MORTGAGE LOAN: ON THE DAY OF THE WAREHOUSING ADVANCE THE
ADMINISTRATIVE AGENT MUST RECEIVE THE FOLLOWING

 

1.                                      Administrative Agent must receive
evidence of the insurance coverage in an amount equal to the amount of the
Warehousing Advance with a copy of the title insurance policy endorsement
immediately following closing.

 

VI.                               As soon as possible after the Warehousing
Advance Date, and no later than Two (2) Business Days prior to the date the
Investor or the Approved Custodian must receive the Pledged Mortgage,
Administrative Agent must receive:

 

1.                                      The original unrecorded, undated and in
blank, assignment of the Mortgage, in the form attached hereto as Exhibit P,
sent by overnight delivery.

 

2.                                     The remainder of the documents required
for shipping to the Investor as specified by the Investor or in the applicable
Seller/Servicer Guide or to an Approved Custodian for the Investor, including
the original release documents required by the Investor.

 

4

--------------------------------------------------------------------------------


 

3.                                      Documents that are reasonably requested
by the Administrative Agent.

 

VII.                          As soon as possible after the Warehousing Advance
Date, and no later than Two (2) Business Days prior to the date the Investor or
the Approved Custodian must receive the Pledged Mortgage, the Administrative
Agent must receive signed shipping instructions for the delivery of the Pledged
Loan, including the following:

 

1.                                      Name and address of the Investor or the
Approved Custodian to which the Collateral Documents are to be shipped, the
desired shipping date and the preferred method of delivery (which must be a
shipper utilized by Administrative Agent), with Borrower’s billing account
information for such shipper (or alternatively a pre-labeled envelope).

 

2.                                      Name of the project securing the Pledged
Loan.

 

3.                                      Date by which the Investor or the
Approved Custodian must receive the Pledged Loan.

 

4.                                      Instructions for endorsement of the
Mortgage Note.  For an FHA Construction Mortgage Loan, Administrative Agent
will, if instructed, endorse and deliver the Mortgage Note following the initial
Warehousing Advance for that Mortgage Loan.

 

5.                                      Completed but not signed Release of
Security Interest (HUD Form 11711A), to be signed and delivered by
Administrative Agent.  With respect to Warehousing Advances against FHA
Construction Mortgage Loans, Administrative Agent will only sign and deliver a
Release of Security Interest (HUD Form 11711A) for the initial and the last
Warehousing Advances for that Mortgage Loan.

 

Unless otherwise agreed in writing with Borrower, the Administrative Agent
exclusively will deliver the Mortgage Note and other original Collateral
Documents relating to the Collateral evidencing a Pledged Loan, together with a
bailee letter, to an Investor or an Approved Custodian.  Upon instruction by
Borrower, the Administrative Agent will complete the endorsement of the Mortgage
Note.  If no Mortgage-backed Security is to be issued, the Administrative Agent
will deliver the Mortgage Note with a bailee letter to the Investor that issued
the Purchase Commitment for the Pledged Loan or an Approved Custodian for the
Investor.  If a Mortgage-backed Security is to be issued, Administrative Agent
will deliver the Mortgage Note and the Release of Security Interest with a
Bailee Letter to an Approved Custodian for Ginnie Mae.

 

VIII.                     If A Ginnie Mae Security is to be issued, as soon as
possible following Closing, but no later than Three (3) Business Days prior to
Settlement Date for a Security, Administrative Agent must receive:

 

1.                                      A signed copy of the Schedule of
Subscribers (HUD Form HUD-11705), instructing Ginnie Mae to issue the
mortgage-backed Security in Borrower’s name, and to deliver the Security to
Administrative Agent’s custody account at the Federal Reserve Bank of Cleveland
(ABA 043000096, For: PNC Pitt/Trust/XXXXXXXXX, Reference:  Walker & Dunlop,
LLC).

 

5

--------------------------------------------------------------------------------


 

2.                                      Completed and signed Securities Delivery
Instructions, in the form set forth below in this Exhibit.

 

Upon receipt of a Security, the Administrative Agent will deliver the Security
to the Investor that issued the Purchase Commitment for the Security.  The
Security will be released to the Investor only upon payment of the purchase
proceeds to Administrative Agent.  Cash proceeds of the sale of a Pledged Loan
or a Security will be applied to the related Warehousing Advance.  As long as no
Default or Event of Default exists, Administrative Agent will return any excess
proceeds from the sale of a Pledged Loan or a Security to Borrower (by transfer
to Borrower’s Operating Account), unless otherwise instructed in writing.

 

6

--------------------------------------------------------------------------------


 

OPERATING ACCOUNT#: 130760016803

SCHEDULE I TO EXHIBIT B-2— FHA/GNMA

 

PNC BANK, N.A.

SECURITY DELIVERY INSTRUCTIONS

 

INSTRUCTIONS MUST BE RECEIVED TWO (2) BUSINESS DAYS IN ADVANCE OF PICK-UP/
DELIVERY

 

BOOK-ENTRY DATE:

 

SETTLEMENT DATE:

ISSUER:

 

 

$

 

SECURITY:

NO. OF CERTIFICATES:

 

1)

 

 

2)

 

 

3)

CUSIP NO.:

 

 

Pool No.

MI No.

 

Coupon Rate:

Issue Date (MM/DD/YYYY):

 

Maturity Dated (MM/DD/YYYY):

 

 

 

 

POOL TYPE (circle one):

 

 

Ginnie Mae:  

GINNIE MAE I

 

GINNIE MAE II

 

 

 

 

Fannie Mae:  

FIXED ARM

 

DISCOUNT NOTE DEBENTURES REMIC

 

 

 

DELIVER TO:

 

( ) Versus Payment

 

 

DVP AMOUNT $

DELIVER TO:

 

( ) Versus Payment

 

 

DVP AMOUNT $

DELIVER TO:

 

( ) Versus Payment

 

 

DVP AMOUNT $

 

 

 

CLIENT:

 

 

 

 

 

PROJECT:

 

 

 

 

 

AUTHORIZED SIGNATURE:

 

 

 

 

 

 

TITLE:

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B-3 — FREDDIE MAC PROGRAM PLUS LOANS

 

PROCEDURES FOR DOCUMENTING WAREHOUSING ADVANCES

 

PROCEDURES AND DOCUMENTATION FOR WAREHOUSING

FREDDIE MAC PROGRAM PLUS LOANS

 

Walker & Dunlop, LLC, a Delaware limited liability company (“Borrower”) must
observe the following procedures and documentation requirements in all
respects.  All documents must be satisfactory to PNC Bank, N.A., a national
banking association (“Administrative Agent”) in its sole discretion. 
Administrative Agent shall deliver any information received hereunder to each
Lender promptly upon receipt thereof.  Capitalized terms used in this
Exhibit without further definition have the meanings set forth in the Amended
and Restated Warehousing Credit and Security Agreement among Borrower, Lenders
party thereto and Administrative Agent (as amended, restated, renewed or
replaced, the “Agreement”).  Freddie Mac form numbers used in this Exhibit are
for convenience only and Borrower must use the equivalent forms required at the
time of delivery of a Pledged Loan or a Pledged Security.

 

I.                                        At least Three (3) Business Days prior
to the Warehousing Advance Date, the Administrative Agent must receive a letter
signed by Borrower, providing the following information on the Pledged Loan:

 

1.                                      Mortgagor’s name.

 

2.                                      Project name.

 

3.                                      Borrower’s case/loan number.

 

4.                                      Location of project.

 

5.                                      Mortgage Note Amount.

 

6.                                      Expected Warehousing Advance Date.

 

7.                                      Name and address of Borrower’s counsel
to be present at closing.

 

8.                                      Name, street address, e-mail address,
telephone number and telecopier number of title company and settlement attorney
and contact person.  Must identify who will be responsible for custody of
closing documents and delivery of required items to Administrative Agent.

 

Upon receipt of Borrower’s letter required under this Section I, in form and
substance satisfactory to the Administrative Agent, the Administrative Agent
will issue its escrow instructions letter to the title company or the settlement
attorney.

 

1

--------------------------------------------------------------------------------


 

II.                                   At least One (1) Business Day prior to the
Warehousing Advance Date, Borrower will send to the Administrative Agent, for
receipt before 11:00 a.m (Pittsburgh, Pennsylvania time) the following Business
Day, the following:

 

1.                                      An original or facsimile (with original
to be forwarded via overnight delivery) of the Warehousing Advance Request
subject to changes to be communicated in writing by Borrower to the
Administrative Agent before 11:00 a.m. (Pittsburgh, Pennsylvania time) on the
day of the Warehousing Advance.

 

2.                                      A letter from Borrower providing the
following additional information on the Pledge Loan:

 

(a)                                 Note Rate.

 

(b)                                 Name of Investor.

 

(c)                                  Discount (if any).

 

3.                                      Closing settlement statement, if
available, otherwise must be delivered on the date of the Warehousing Advance,
prior to funding.

 

4.                                      A completed and executed Loan
Disbursement Authorization in the form attached hereto as Exhibit O.

 

5.                                      A copy of the executed Purchase
Commitment (which must conform to requirements of the Agreement).

 

6.                                      Original or facsimile of the
Administrative Agent’s escrow instructions letter to the settlement attorney,
countersigned by an authorized representative of the title company or the
settlement attorney involved with the transaction.

 

7.                                      If applicable, original or facsimile of
the Administrative Agent’s closing instructions letter to Borrower’s attorney,
countersigned by the attorney involved with the transaction.

 

8.                                      Original or facsimile of the
Administrative Agent’s escrow instructions letter to the settlement attorney,
countersigned by an authorized representative of the settlement attorney
involved with the transaction, in a form substantially similar to that attached
hereto as (a) Exhibit N-1 if the settlement attorney will also be acting as the
bailee with respect to the Mortgage Note or (b) Exhibit N-2 if the settlement
attorney will not be acting as the bailee with respect to the Mortgage Note.

 

No Warehousing Advance will be made by the Administrative Agent prior to the
Administrative Agent’s receipt of all the documents required under Section II
above.  The Administrative Agent has a reasonable time (one (1) Business Day
under ordinary circumstances) to examine Borrower’s Warehousing Advance Request
and the related documents to be delivered by Borrower before funding the
requested Warehousing Advance, and may reject any Mortgage Loan that does not
meet the requirements of this Exhibit, the Agreement or of the related Purchase
Commitment.

 

In accordance with the Escrow Letter, disbursement will be authorized only after
the settlement attorney or closing counsel takes possession, on behalf of
Administrative Agent, of the signed Mortgage Note, endorsed by Borrower in blank
and without recourse, and the title company is

 

2

--------------------------------------------------------------------------------


 

prepared to issue its title insurance policy.  Immediately after disbursement,
the settlement attorney, the closing attorney or title company (herein, the
“Closing Agent”) must send the original of the Mortgage Note to the
Administrative Agent for receipt by the Administrative Agent on the following
Business Day.  In the event the Pledged Loan is not closed and the related
Mortgage submitted for recording by 4:30 p.m. (Pittsburgh, Pennsylvania time) on
the date of the Warehousing Advance, the Closing Agent must return the
Warehousing Advance immediately to the account specified in the Administrative
Agent’s escrow instructions unless otherwise approved by the Administrative
Agent prior to such time; provided, however, that the Warehousing Advance may
remain with the title company for up to two (2) Business Days with prior written
notice to the Administrative Agent and, if longer than two (2) Business Days,
with prior written approval of the Administrative Agent.

 

The foregoing arrangements, which permit the Administrative Agent to fund the
Warehousing Advance after the Mortgage Note has been delivered to a third person
on behalf of, and as agent and bailee for, Administrative Agent, and before the
Mortgage Note is received by Administrative Agent, are for the convenience of
Borrower.  Borrower retains all risk of loss or nondelivery of the Mortgage
Note, and neither Administrative Agent nor any Administrative Agent has any
liability or responsibility for those risks.

 

III.                              On the Warehousing Advance Date, the
Administrative Agent must receive the following:

 

1.                                      The closing settlement statement.

 

2.                                      A copy of the Mortgage Note made by the
Mortgagor in favor of Borrower, executed by the Mortgagor.

 

3.                                      A copy of the unrecorded, undated and in
blank, assignment of the Mortgage, in the form attached hereto as Exhibit P.

 

4.                                      A copy of the first page of the title
insurance policy or the title insurance commitment to issue a policy marked to
show the final policy exceptions, which:

 

(a)                                 Names as insured Borrower and/or the
Investor.

 

(b)                                 Shows an effective date and time that is as
of the date and time of disbursement of the Warehousing Advance from escrow.

 

(c)                                  Sets forth an insured amount that is equal
to or greater than the Warehousing Advance amount.

 

5.                                      A bailee agreement executed by
Borrower’s closing counsel, in the form of (a) Exhibit N-1 if the closing
counsel is also acting as the settlement attorney with respect to the
Warehousing Advance funds or (b) Exhibit N-3 if the closing counsel is not
acting as the settlement attorney with respect to the Warehousing Advance funds,
whereby in either case the closing counsel agrees that it will hold the original
Mortgage Note as bailee for and on behalf of Administrative Agent and deliver it
to the Administrative Agent by

 

3

--------------------------------------------------------------------------------


 

recognized overnight delivery within One (1) Business Day after the Warehousing
Advance Date.

 

6.                                      Written notice by electronic mail or
facsimile authorizing the Administrative Agent to disburse funds to the Escrow
Agent as set forth in the Escrow Letter, to be held in trust by the Escrow Agent
pending the Administrative Agent’s authorization to release such funds.

 

7.                                      Documents that are reasonably requested
by the Administrative Agent.

 

IV.                               As soon as possible following the Warehousing
Advance Date, and no later than One (1) Business Day after the Warehousing
Advance Date, the Administrative Agent much receive the following:

 

1.                                      The original signed Mortgage Note,
endorsed by Borrower in blank and without recourse.

 

V.                                    As soon as possible after the Warehousing
Advance Date, and no later than Two (2) Business Days prior to the date the
Investor or the Approved Custodian must receive the Pledged Mortgage,
Administrative Agent must receive:

 

1.                                      The original unrecorded, undated and in
blank assignment of the Mortgage, in the form attached hereto as Exhibit P, sent
by overnight delivery.

 

2.                                      The remainder of the documents required
for shipping to the Investor as specified by the Investor or in the applicable
Seller/Servicer Guide or to an Approved Custodian for the Investor, including
the original release documents required by the Investor.

 

3.                                      Documents that are reasonably requested
by the Administrative Agent.

 

VI.                               As soon as possible following the Warehousing
Advance Date, and no later than Two (2) Business Days prior to the date the
Investor or the Approved Custodian must receive the Pledged Loan, Administrative
Agent must receive the following:

 

1.                                      Signed shipping instructions for the
delivery of the Pledged Loan, including the following:

 

(a)                                 Name and address of the Investor or the
Approved Custodian to which the Collateral Documents are to be shipped, the
desired shipping date and the preferred method of delivery (which must be a
shipper utilized by Administrative Agent), with Borrower’s billing account
information for such shipper (or alternatively a pre-labeled envelope);

 

(b)                                 Name of project securing the Pledged Loan;

 

(c)                                  Date by which the Investor or the Approved
Custodian must receive the Pledged Loan; and

 

(d)                                 Instructions for endorsement of the Mortgage
Note.

 

4

--------------------------------------------------------------------------------


 

2.                                      For Freddie Mac Program Plus Loans, the
following additional documents must be received:

 

(a)                                 For cash payments, the signed original Wire
Transfer Authorization for a Cash Warehouse Delivery (Multifamily) (Freddie Mac
Form 987M), specifying the Cash Collateral Account as the receiving account for
loan purchase proceeds.

 

(b)                                 Warehouse Lender Release of Security
Interest (Multifamily) (Freddie Mac Form 996M).

 

3.                                      The remainder of the documents required
for shipping to the Investor, as specified by the Investor or in the applicable
seller/servicer guide.

 

5

--------------------------------------------------------------------------------


 

Exhibit C

 

Warehousing Advance Request Against Eligible Loans

 

WALKER & DUNLOP, LLC

 

ELIGIBLE LOAN TYPE:

o FANNIE MAE DUS MORTGAGE LOAN

 

o Check if ASAPP funding

 

o OTHER FANNIE MAE MORTGAGE LOAN

 

o FHA PERMANENT MORTGAGE LOAN

 

o FHA CONSTRUCTION MORTGAGE LOAN

 

o FREDDIE MAC PROGRAM PLUS MORTGAGE LOAN

STATUS OF ELIGIBLE LOAN:

o FIRST MORTGAGE LOAN

 

o SECOND MORTGAGE LOAN [If permitted]

 

o THIRD MORTGAGE LOAN [If permitted]

 

[PLEASE UPDATE STATUS]

 

NOTE: FHA MORTGAGE LOANS MAY ONLY BE REQUESTED BY WALKER & DUNLOP, LLC
(“BORROWER”), AND ARE NOT ELIGIBLE UNTIL THE ADMINISTRATIVE AGENT HAS CONFIRMED
BORROWER’S STATUS AS APPROVED HUD/FHA MORTGAGEE AND GINNIE MAE SERVICER, AS
APPLICABLE

 

Loan No.:

Warehouse Date:

 

 

Project Name:

Contract/Pool No.:

 

 

Project State and Zip Code:

 

 

 

Mortgage Note Amount:

Interest Rate:

 

 

Mortgage Note Date:

 

 

 

Warehousing Advance Amount:

 

 

 

Approved Warehouse Amount:

Endorsement Amount:

 

 

Cumulative Endorsement Amount:

 

 

 

Investor:

Expiration Date:

 

 

Committed Purchase Price:

 

 

 

Title Company/Closing Agent:

 

 

C-1

--------------------------------------------------------------------------------


 

Title Contact Person:

Phone No.:

 

 

Title Contact Person E-Mail Address:

 

 

 

Title Company Address:

 

 

C-2

--------------------------------------------------------------------------------


 

Wire Transfer Information

 

Wire Amount: 

Date of Wire:

Receiving Bank: PNC BANK, N.A

ABA No.: #043-000-096

City & State: Pittsburgh, PA

 

Credit Account Name: Walker & Dunlop LLC

Number: XXXXXXXXXX

Advise:  Lesley McKee

Phone:  (412) 768-5622

 

Walker & Dunlop, LLC, a Delaware limited liability company (“Borrower”) has
granted, and hereby reaffirms the grant of, a security interest to PNC Bank,
N.A., a national banking association, as agent for Lenders (“Administrative
Agent”) in all of Borrower’s right, title and interest in and to the Mortgage
Loan described above and all related Collateral pursuant to Section 4.1 of the
Amended and Restated Warehousing Credit and Security Agreement between Borrower,
Lenders and Administrative Agent (as amended, restated, renewed or replaced, the
“Agreement”).  Capitalized terms used in this Exhibit without further definition
have the meanings set forth in the Agreement.

 

The undersigned represent and warrant as follows:

 

(a)                                 The borrowing requested hereby complies with
all applicable requirements of the Agreement.

 

(b)                                 Except as previously disclosed to the
Administrative Agent in writing, each representation and warranty made in the
Agreement is true and correct at and as of the date hereof (except to the extent
relating to a specific date) and will be true and correct at and as of the time
the Warehousing Advance is made, in each case both with and without giving
effect to the Warehousing Advance and the application of the proceeds thereof.

 

(c)                                  No Default or Event of Default has occurred
and is continuing as of the date hereof or would result from the making of the
Warehousing Advance or the application of the proceeds thereof if the
Warehousing Advance were made on the date hereof, and no Default or Event of
Default will have occurred and be continuing at the time the Warehousing Advance
is to be made or would result from the making of the Warehousing Advance or the
application of the proceeds thereof .

 

(d)                                 Borrower agrees to cause the Mortgage
Notes(s) and the other Collateral Documents to be delivered to Administrative
Agent on the first Business Day after the date of the Warehousing Advance made
to fund the Mortgage Loan.

 

(e)                                  If the proceeds of the Warehousing Advance
requested hereby are intended to be used for a FHA Mortgage Loan for which a
Ginnie Mae Security will be issued, Ginnie Mae has confirmed sufficient
additional commitment authority and pool numbers have been identified to

 

C-3

--------------------------------------------------------------------------------


 

permit the consummation of such transactions.

 

AUTHORIZED SIGNATURE:

 

WALKER & DUNLOP, LLC, a Delaware limited liability company

 

 

By:

 

 

 

 

 

Name

 

 

 

 

 

Title:

 

 

 

C-4

--------------------------------------------------------------------------------


 

Exhibit D

 

Eligible Loans and Terms of Warehousing Advances

 

Subject to compliance with the terms and limitations set forth below, and the
terms, representations and warranties and the covenants in the Agreement
(including applicable Exhibits), each of the following Mortgage Loans is an
Eligible Loan for purposes of the Agreement:

 

Fannie Mae DUS Mortgage Loan

 

Definition: A permanent Mortgage Loan on a Multifamily Property originated by
Borrower under Fannie Mae’s Delegated Underwriting and Servicing Guide.

 

Subordinate Mortgage Loan: Only Second Mortgage Loans and Third Mortgage Loans
permitted.

 

Committed/Uncommitted: Purchase Commitment required.

 

Advance Rate: 100% of the lesser of (i) the Mortgage Note Amount or (ii) the
Committed Purchase Price.

 

FHA Permanent Mortgage Loan

 

Definition: A permanent FHA fully-insured Mortgage Loan secured by a mortgage on
a Multi-Family Property.

 

Subordinate Mortgage Loans: Only second mortgage loans permitted.

 

Committed/Uncommitted: Purchase Commitment required.

 

Advance Rate: 100% of the lesser of (i) the Mortgage Note Amount or (ii) the
Committed Purchase Price.

 

FHA Construction Mortgage Loan

 

Definition.  An FHA fully-insured Mortgage Loan for the construction or
substantial rehabilitation of a Multi-Family Property.  No Warehousing Advance
will be made against an FHA Construction Mortgage Loan unless (i) the
Administrative Agent has or at one time had or will obtain (as provided in
Exhibit B-2 — FHA/GNMA) possession of the related Mortgage Note, or (ii) the
related Mortgage Note is in the possession of a Person other than Borrower or an
Affiliate of Borrower.

 

Subordinate Mortgage Loans: Not permitted.

 

Committed/Uncommitted: Purchase Commitment required.

 

Advance Rate: 100% of the lesser of (i) Mortgage Note Amount or (ii) the
Committed Purchase Price.

 

D-1

--------------------------------------------------------------------------------


 

Freddie Mac Program Plus Loan

 

Definition: Multi-Family Loans sold to Freddie Mac pursuant to the Freddie Mac
Program Plus Seller/Servicer program.

 

Subordinate Mortgage Loans: Only Second Mortgage Loans or Third Mortgage Loans
permitted.

 

Committed/Uncommitted: Purchase Commitment required.

 

Advance Rate: 100% of the lesser of (i) the Mortgage Note Amount or (ii) the
Committed Purchase Price.

 

D-2

--------------------------------------------------------------------------------


 

Exhibit E

 

Authorized Representatives

 

Stephen Theobald

 

Donna Mighty

 

Howard W. Smith III

 

William M. Walker

 

Debra A. Casale

 

Veronica Langhofer

 

Shanekwa Harrison Jones

 

Richard Warner

 

Jenna Treible

 

Gregory Florkowski

 

Wendy LeBlanc

 

Sandy Barlow

 

Jim Schroeder

 

Shannon Chase

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

Subsidiaries of Borrower

 

[Intentionally omitted[

 

F-1

--------------------------------------------------------------------------------


 

Exhibit G

 

Assumed Names

 

None

 

G-1

--------------------------------------------------------------------------------


 

Exhibit H

 

Servicing Portfolio

 

Walker & Dunlop, Inc.
Loan Servicing Portfolio
Portfolio Size, Number of Loans
As of March 31, 2013

 

 

 

Loan
Count

 

Fannie Mae (combined or Full Risk)

 

1,836

 

Fannie Mae SLP

 

1,430

 

Freddie Mac

 

590

 

Ginnie Mae-HUD

 

570

 

Aegon Non-Cashier (Est.)

 

22

 

Advantus

 

1

 

AIG

 

18

 

Allstate

 

8

 

American Equity Investment

 

37

 

American United Life

 

7

 

Americo Life, Inc.

 

1

 

Ameritas

 

1

 

Assurant Asset Management

 

13

 

Aviva

 

37

 

Berkadia (formerly Capmark/GMAC)

 

7

 

CDT

 

12

 

Continental Casualty Co.

 

2

 

CUNA/MEMBERS Capital Advisors

 

30

 

GMAC

 

1

 

ING Investment Management

 

21

 

JP/WAMU

 

112

 

Lincoln National Life

 

32

 

Minnesota Life Ins Co.

 

10

 

Nationwide Life Insurance Co.

 

36

 

Nationwide (Securitized)

 

13

 

Ohio National Financial Services

 

3

 

PNC Non-Cashier (Est.)

 

6

 

PPM Financial

 

1

 

RBS Citizens

 

1

 

ReliaStar

 

1

 

RiveSource of NY

 

1

 

Sun Life Assurance of Canada

 

48

 

Symetra Life Ins Company

 

1

 

Thrivent Financial

 

2

 

Union Central Life

 

1

 

Unum

 

3

 

W&D Interim Loan Fund LLC

 

1

 

Wachovia

 

11

 

Woodman of the World

 

4

 

 

 

 

 

COMBINED TOTAL

 

4,931

 

 

H-1

--------------------------------------------------------------------------------


 

Exhibit I

 

Compliance Certificate

 

Reference is made to that certain Amended and Restated Warehousing Credit and
Security Agreement between Walker & Dunlop, LLC, a Delaware limited liability
company (“Borrower”), Lenders and PNC Bank, N.A., a national banking association
as administrative agent (“Administrative Agent”), dated as of June       , 2013
(as the same may be amended, modified, supplemented, renewed or restated from
time to time, the “Agreement”).  All capitalized terms and all Section numbers
used herein refer to those terms and Sections set forth in the Agreement.  This
Compliance Certificate is submitted to Lender pursuant to Section 7.2(c) of the
Agreement.

 

The undersigned hereby certifies to Lender that, as of the close of business on
                                 (“Statement Date”):

 

1.                                      As demonstrated by the attached
calculations supporting this Compliance Certificate, no Event of Default exists
under Sections 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.16 and 8.17 of the Agreement,
or, if any such Event of Default exists, a detailed explanation is attached
setting forth the nature and the period of existence of any Default or Event of
Default, and the action Borrower has taken, is taking, or proposes to take with
respect to that Default or Event of Default and/or fail to comply.

 

2.                                      I have reviewed the terms of the
Agreement, and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of Borrower and Parent. 
That review has not disclosed, and I have no other knowledge of the existence
of, any Default or Event of Default, or, if any such Default or Event of Default
existed or exists, a detailed explanation is attached setting forth the nature
and the period of existence of such Default or Event of Default and the action
Borrower has taken, is taking or proposes to take with respect that Default or
Event of Default.

 

3.                                      Pursuant to Section 7.2 of the
Agreement, enclosed are the financial statements and related materials of
Borrower or Parent, as applicable, as of the Statement Date.  The financial
statements for the period ending on the Statement Date fairly present the
financial condition and results of operations of Borrower or Parent, as
applicable, as of the Statement Date.

 

[Remainder of page intentionally left blank]

 

I-1

--------------------------------------------------------------------------------

 

 

 


 

Submitted under the pains and penalties of perjury this            day of
              ,         .

 

 

 

WALKER & DUNLOP, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

Exhibit J

 

Lines of Credit

 

1.                                      Bank of America, N.A. - $575,000,000

 

J-1

--------------------------------------------------------------------------------


 

Exhibit K

 

Foreign Qualifications and Licenses

 

Walker and Dunlop, LLC current holds the following foreign licenses and
qualifications from these states:

 

·                  Alabama- Registered foreign limited liability company

·                  Arkansas- Registered foreign limited liability company;
Collection Agency License

·                  California- Registered foreign limited liability company;
Finance Lender License

·                  Colorado- Registered foreign limited liability company

·                  District of Columbia- Registered foreign limited liability
company

·                  Florida- Registered foreign limited liability company

·                  Georgia- Certificate of Authority

·                  Idaho- Registered foreign limited liability company

·                  Illinois- Registered foreign limited liability company

·                  Iowa- Registered foreign limited liability company

·                  Kentucky- Registered foreign limited liability company

·                  Louisiana- Registered foreign limited liability company

·                  Maryland- Registered foreign limited liability company

·                  Massachusetts- Registered foreign limited liability company

·                  Michigan- Registered foreign limited liability company

·                  Nevada- Registered foreign limited liability company

·                  New Jersey- Registered foreign limited liability company;
Collection Agency Bond

·                  New York- Registered foreign limited liability company

·                  North Carolina- Registered foreign limited liability company

·                  North Dakota- Registered foreign limited liability company;
Money Broker License

·                  Ohio- Registered foreign limited liability company

·                  Oklahoma- Registered foreign limited liability company

·                  Pennsylvania- Registered foreign limited liability company

·                  Puerto Rico- Registered foreign limited liability company

·                  South Carolina- Registered foreign limited liability company

·                  South Dakota- Registered foreign limited liability company;
Mortgage Lender License

·                  Tennessee- Registered foreign limited liability company

·                  Texas-  Registered foreign limited liability company

·                  Utah- Registered foreign limited liability company;
Collection Agency License

·                  Virginia- Registered foreign limited liability company

·                  Washington- Registered foreign limited liability company

·                  Wisconsin- Registered foreign limited liability company

 

K-1

--------------------------------------------------------------------------------


 

Exhibit L

 

Miscellaneous Fees and Charges

 

None

 

L-1

--------------------------------------------------------------------------------


 

Exhibit M

 

Form of Assignment and Assumption Agreement

 

Dated: as of [                   , 20    ]

 

Reference is made to that certain Amended and Restated Warehousing Credit and
Security Agreement dated as of                 , 2013, among Walker & Dunlop,
LLC, a Delaware limited liability company (“Borrower”), The Lenders and PNC
Bank, National Association, a national banking association, as administrative
agent (“Administrative Agent”) (as amended, modified, restated and/or
supplemented and in effect, the “Loan Agreement”).  Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Loan Agreement.

 

[·] (the “Assignor”) and [·] (the “Assignee”) agree as follows:

 

The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, $[·] of the Assignor’s Warehousing
Commitment and unpaid principal balance outstanding under the Assignor’s
Warehousing Note, representing [·] percent ([·]%) of the Warehousing Credit
Limit (such percentage, a “Commitment Percentage”) as of the Effective Date (as
hereinafter defined).

 

The Assignor (i) represents that as of the date hereof, its Commitment
Percentage (without giving effect to assignments thereof which have not yet
become effective) is [·]%, and the unpaid principal balance of the Loan
outstanding under the Warehousing Note held by the Assignor (unreduced by any
assignments thereof which have not yet become effective) is $[·]; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any other instrument or document
furnished pursuant thereto, other than that the Assignor is the legal and
beneficial owner of the interest being assigned by it hereunder, that such
interest is free and clear of any adverse claim, and that it is legally
authorized to enter into this Assignment and Acceptance; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower, any Guarantor or any other person which may be
primarily or secondarily liable in respect of any of the Obligations or any of
their obligations, or the performance or observance by Borrower, any Guarantor
or any other person primarily or secondarily liable in respect of any of the
obligations under any of the Loan Documents or any other instrument or document
delivered or executed pursuant thereto; and (iv) attaches the Warehousing Note
delivered to it under the Loan Agreement and requests that Borrower exchange
such Warehousing Note for new Warehousing Notes payable to each of the Assignor
and the Assignee as follows:

 

Warehousing Note Payable to the Order of:

Amount of Note

[                                              ]

$[                        ]

[                                              ]

$[                        ]

 

M-1

--------------------------------------------------------------------------------


 

The Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (ii) confirms that it has received a copy
of the Loan Documents, together with copies of the most recent financial
statements delivered pursuant to the Loan Agreement and such other documents and
information as the Assignee has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance;
(iii) confirms and represents that it has, independently and without reliance
upon the Assignor or any other Lender under the Loan Agreement, and based on
such documents and information as the Assignee deems appropriate, made such
Person’s own credit decision to join in the credit facility contemplated by the
Loan Documents and to become a Lender; (iv) agrees that it will, independently
and without reliance upon the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents; (v) appoints and authorizes Administrative Agent to take such action
as agent on its behalf and to exercise such powers as are expressly delegated to
or conferred upon Assignor by the terms of the Loan Documents together with such
other powers as are reasonably incidental thereto; (vi) agrees that it will
perform all the obligations which by the terms of the Loan Documents are
required to be performed by the Assignee as a Lender in accordance with the
terms of the Loan Documents; and (vii) specifies as its address for notices the
office set forth beneath its name on the signature page hereof.

 

The effective date for this Assignment and Acceptance shall be [              
    ,                   ] (the “Effective Date”).  Following the execution of
this Assignment and Acceptance, it will be delivered to Assignor for acceptance.

 

Upon such acceptance, from and after the Effective Date (i) the Assignee shall
be a party to the Loan Agreement and, to the extent provided in this Assignment
and Acceptance, have the rights and obligations of a Lender thereunder, and
(ii) the Assignor shall, with respect to that portion of its interest under the
Loan Documents assigned hereunder relinquish its future rights and be released
from its future obligations under the Loan Documents but shall remain liable for
all obligations which arose prior to such assignment.

 

Upon such acceptance, from and after the Effective Date, Borrower shall make all
payments in respect of the rights and obligations assigned hereby (including
payments of principal, interest, fees and other amounts) to the Assignee.  The
Assignor and the Assignee shall make all appropriate adjustments in payments for
periods prior to the Effective Date by Borrower or with respect to the making of
this assignment directly between themselves.

 

THIS ASSIGNMENT AND ACCEPTANCE SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

M-2

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Assignment and Acceptance to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

 

 

“ASSIGNOR”

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

“ASSIGNEE”

 

 

 

 

 

 

 

By:

 

 

Title:

 

Notice Address of Assignee:   

 

 

 

 

 

 

Attn:

 

 

 

 

Telephone No.:

 

 

Telecopier No.:

 

 

 

Wiring Instructions of Assignee:

 

 

 

 

Bank Name and address:

 

 

 

 

 

Routing No.:

 

Account Name:

 

Account No.:

 

M-3

--------------------------------------------------------------------------------


 

 

BORROWER’S CONSENT

 

If required under the Loan Agreement, Walker & Dunlop, LLC, a Delaware limited
liability company hereby approves the foregoing assignment.

 

 

WALKER & DUNLOP, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

M-1

--------------------------------------------------------------------------------


 

Exhibit N-1

 

Form of Escrow and Bailee Letter

 

Date

 

Attn:

Closing Agent

XXXXXXXXXXXX

XXXXXXXXXXXX

 

Phone #: (xxx) xxxxxxx

Fax #: (xxx) xxxxxxx

 

RE:                          Mortgage Loan:                     

 

Dear                   :

 

Walker & Dunlop, LLC, a Delaware limited liability company, whose address is
7501 Wisconsin Avenue, Suite 1200, Bethesda, Maryland 20818 (the “Borrower”) has
advised PNC Bank, National Association (the “Administrative Agent”), that
Borrower has appointed [name of Closing Agent firm], and [name of Closing Agent
firm] has agreed, by and through its undersigned employee, to serve as the
closing agent (the “Closing Agent”) and counsel relative to the origination and
closing of the mortgage loan to be made by Borrower for the above-referenced
property (the “Mortgage Loan”).  Pursuant to an Amended and Restated Warehousing
Credit and Security Agreement by and among Borrower, Lenders and Administrative
Agent (the “Agreement”), Lenders have agreed to provide certain funding for the
Mortgage Loan to you as the Closing Agent.  Terms used in this letter and not
defined herein have the meanings set forth in the Credit Agreement.

 

To facilitate the closing of the Mortgage Loan (the “Closing”), you will confirm
to the Administrative Agent on the date of the Closing that you are in
possession of the original mortgage note evidencing the Mortgage Loan.  As agent
and bailee for the Administrative Agent, you agree to hold the original mortgage
note evidencing the Mortgage Loan as bailee for and on behalf of the
Administrative Agent, and to deliver the original mortgage note evidencing the
Mortgage Loan and the original Assignment of Mortgage Note and Mortgage in blank
to Administrative Agent by recognized overnight delivery promptly after Closing,
and in any event within one (1) Business Day.  Such delivery shall be made to
the address set forth below, unless otherwise directed by the Administrative
Agent.

 

PNC Bank, National Association

500 W. Jefferson, Mailstop K-1 KHDQ-04-6

Louisville, KY 40202

Attention:  Jennifer Elmore

 

Upon receipt of your confirmation that you are in possession of the original
mortgage note evidencing the Mortgage Loan, the Administrative Agent will remit
to you, by wire transfer, immediately available funds in the approximate amount
of $                       (the “Funds”), which

 

N-1

--------------------------------------------------------------------------------


 

you are to hold in trust for the Administrative Agent until written or oral
instructions to disburse the funds are obtained from Borrower, at which time you
may disburse the Funds in accordance with such instructions.  Once you have
received instructions from the Administrative Agent to disburse the Funds to
close the Mortgage Loan, please advise an authorized representative of the
Administrative Agent by facsimile of the fact of such disbursement immediately
upon making such disbursement.

 

Authorized representatives of the Administrative Agent are listed in the
attached Schedule A to this letter.

 

If the Funds cannot be or are not disbursed for any reason on or before
4:30 p.m. Eastern Time on the date of Closing, you shall advise the
Administrative Agent immediately by telephone that disbursement has not occurred
and the Funds must be returned immediately to the Administrative Agent at the
wiring instructions in the attached Schedule B to this letter unless otherwise
approved by the Administrative Agent prior to such time; provided, however, that
the Funds may remain with you for up to two (2) Business Days with prior written
notice given to the Administrative Agent, and if longer than two (2) Business
Days upon prior written approval from the Administrative Agent.

 

In the event you are not able for any reason to comply with the terms and
conditions set forth in this letter, you shall advise an authorized
representative of Administrative Agent immediately by fax and comply with any
instructions given to you by such authorized representative.

 

Please acknowledge your receipt of this letter and your agreement to comply with
the terms and conditions set forth herein by signing below and returning this
letter by facsimile to my attention at 502-581-2743.  The Administrative Agent
will not forward the Funds to you until it receives a properly completed and
signed copy of this letter.

 

 

Sincerely,

 

 

 

PNC Bank, National Association

 

 

 

 

By:

 

 

 

[Name]

 

 

[Title]

 

N-2

--------------------------------------------------------------------------------


 

The undersigned Closing Agent acknowledges the terms of this letter and agrees
to comply with the terms and conditions set forth herein.  In addition, Closing
Agent agrees that, notwithstanding any contrary understanding with Borrower or
Borrower’s instructions to Closing Agent, these terms and conditions shall
control and may not be altered except by written or oral authorization executed
by the Administrative Agent.

 

CLOSING AGENT:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Wire Transfer Instructions:

Bank:

 

 

City, State:

 

 

ABA #:

 

 

Account Name:

 

 

Account #:

 

 

Reference:

 

 

Attn:

 

 

 

 

Date:

 

 

 

N-3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

AUTHORIZED REPRESENTATIVES

 

 

 

Phone

 

Fax

Sharon Wilson

 

(502) 581-3345

 

(502) 581-2743

Anna Marie Stepnick

 

(412) 768-5361

 

(412) 705-2400

Jennifer Elmore

 

(502) 581-2958

 

(502) 581-2743

Sherry Boston

 

(502) 581-2959

 

(502) 581-2743

 

NOTE DELIVERY

 

Deliver Note to:

 

1) Jenny Elmore — fax number 502-581-2958, e-mail:  Jennifer.elmore@pnc.com

 

Original Note and Endorsement should be delivered by Closing Counsel to:

 

2)            Jenny Elmore
                PNC Bank, NA
                500 W. Jefferson, Mailstop K1-KHDQ-04-6
                Louisville, KY  40202

 

N-4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PNC NATIONAL ASSOCIATION

WIRE INSTRUCTIONS

 

Bank Name:

PNC Bank, National Association

City, State:

Pittsburgh, PA

ABA #:

043-000-096

Account Name:

Commercial Loan Operations

Account Number:

XXXXXXXXXXX

Attention:

Lesley McKee

Phone Advice:

Phone: (412) 768-5622

RE:

Walker & Dunlop, LLC

 

N-5

--------------------------------------------------------------------------------


 

Exhibit N-2

 

Form of Escrow Letter

 

Date

 

Attn:

Closing Agent

XXXXXXXXXXXX

XXXXXXXXXXXX

 

Phone #: (xxx) xxxxxxx

Fax #: (xxx) xxxxxxx

 

RE:         Mortgage Loan:                     

 

Dear                   :

 

Walker & Dunlop, LLC, a Delaware limited liability company, whose address is
7501 Wisconsin Avenue, Suite 1200, Bethesda, Maryland 20818 (the “Borrower”) has
advised PNC Bank, National Association (the “Administrative Agent”), that
Borrower has appointed [name of Closing Agent firm], and [name of Closing Agent
firm] has agreed, by and through its undersigned employee [if an agent of Title
Company add: (which employee is authorized pursuant to the attached insured
closing production letter)], to serve as the closing agent (the “Closing Agent”)
relative to the mortgage loan to be made by Borrower for the above-referenced
property (the “Mortgage Loan”).  Pursuant to an Amended and Restated Warehousing
Credit and Security Agreement by and among Borrower, Lenders and Administrative
Agent (the “Agreement”), Lenders have agreed to provide certain funding for the
Mortgage Loan to you as the Closing Agent.  Terms used in this letter and not
defined herein have the meanings set forth in the Credit Agreement.

 

To facilitate the closing of the Mortgage Loan (the “Closing”), the
Administrative Agent will remit to you, by wire transfer, immediately available
funds in the approximate amount of $                       (the “Funds”), which
you are to hold in trust for the Administrative Agent until written or oral
instructions to disburse the funds are obtained from Borrower, at which time you
may disburse the Funds in accordance with such instructions.  Once you have
received instructions from Borrower to disburse the Funds to close the Mortgage
Loan, please advise an authorized representative of the Administrative Agent by
facsimile of the fact of such disbursement immediately upon making such
disbursement.

 

Authorized representatives of the Administrative Agent are listed in the
attached Schedule A to this letter.

 

If the Funds cannot be or are not disbursed for any reason on or before
4:30 p.m. Eastern Time on the date of Closing, you shall advise the
Administrative Agent immediately by telephone that disbursement has not occurred
and the Funds must be returned immediately to the

 

N-6

--------------------------------------------------------------------------------


 

Administrative Agent at the wiring instructions in the attached Schedule B to
this letter unless otherwise approved by the Administrative Agent prior to such
time; provided, however, that the Funds may remain with you for up to two
(2) Business Days with prior written notice given to the Administrative Agent,
and if longer than two (2) Business Days upon prior written approval from the
Administrative Agent.

 

In the event you are not able for any reason to comply with the terms and
conditions set forth in this letter, you shall advise an authorized
representative of Administrative Agent immediately by fax and comply with any
instructions given to you by such authorized representative.

 

Please acknowledge your receipt of this letter and your agreement to comply with
the terms and conditions set forth herein by signing below and returning this
letter by facsimile to my attention at 502-581-2743.  The Administrative Agent
will not forward the Funds to you until it receives a properly completed and
signed copy of this letter.

 

 

Sincerely,

 

 

 

PNC Bank, National Association

 

 

 

By:

 

 

[Name]

 

[Title]

 

The undersigned Closing Agent acknowledges the terms of this letter and agrees
to comply with the terms and conditions set forth herein.  In addition, Closing
Agent agrees that, notwithstanding any contrary understanding with Borrower or
Borrower’s instructions to Closing Agent, these terms and conditions shall
control and may not be altered except by written or oral authorization executed
by the Administrative Agent.

 

CLOSING AGENT:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Wire Transfer Instructions:

Bank:

 

 

City, State:

 

 

ABA #:

 

 

Account Name:

 

 

Account #:

 

 

Reference:

 

 

Attn:

 

 

N-7

--------------------------------------------------------------------------------


 

Date:

 

 

 

N-8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

AUTHORIZED REPRESENTATIVES

 

 

 

Phone

 

Fax

Sharon Wilson

 

(502) 581-3345

 

(502) 581-2743

Anna Marie Stepnick

 

(412) 768-5361

 

(412) 705-2400

Jennifer Elmore

 

(502) 581-2958

 

(502) 581-2743

Sherry Boston

 

(502) 581-2959

 

(502) 581-2743

 

NOTE DELIVERY

 

Deliver Note to:

 

1) Jenny Elmore — fax number 502-581-2958, e-mail:  Jennifer.elmore@pnc.com

 

Original Note and Endorsement should be delivered by Closing Counsel to:

 

2)            Jenny Elmore
                PNC Bank, NA
                500 W. Jefferson, Mailstop K1-KHDQ-04-6
                Louisville, KY  40202

 

N-9

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PNC NATIONAL ASSOCIATION

WIRE INSTRUCTIONS

 

Bank Name:

PNC Bank, National Association

 

 

City, State:

Pittsburgh, PA

 

 

ABA #:

043-000-096

 

 

Account Name:

Commercial Loan Operations

 

 

Account Number:

XXXXXXXXXXX

 

 

Attention:

Leslie McKee

 

 

Phone Advice:

Phone: (412) 768-5622

 

 

RE:

Walker & Dunlop, LLC

 

N-10

--------------------------------------------------------------------------------


 

Exhibit N-3

 

Form of Bailee Letter

 

Date

 

Attn:

XXXXXXXXXX

XXXXXXXXXXXX

XXXXXXXXXXXX

 

Phone #: (xxx) xxxxxxx

Fax #: (xxx) xxxxxxx

 

RE:         Mortgage Loan:               

 

Dear                   :

 

Walker & Dunlop, LLC, a Delaware limited liability company, whose address is
7501 Wisconsin Avenue, Suite 1200, Bethesda, Maryland 20818 (the “Borrower”) has
advised PNC Bank, National Association (the “Administrative Agent”), that
Borrower has appointed [name of Closing Agent firm], and [name of Closing Agent
firm] has agreed, by and through its undersigned employee, to serve as the
closing agent (the “Closing Agent”) and counsel relative to the origination and
closing of the  mortgage loan to be made by Borrower for the above-referenced
property (the “Mortgage Loan”).  Pursuant to an Amended and Restated Warehousing
Credit and Security Agreement by and among Borrower, Lenders and Administrative
Agent (the “Agreement”), Lenders have agreed to provide certain funding for the
Mortgage Loan to you as the Closing Agent.  Terms used in this letter and not
defined herein have the meanings set forth in the Credit Agreement.

 

To facilitate the closing of the Mortgage Loan (the “Closing”), you will confirm
to the Administrative Agent on the date of the Closing that you are in
possession of the original mortgage note evidencing the Mortgage Loan.  As agent
and bailee for the Administrative Agent, you agree to hold the original mortgage
note evidencing the Mortgage Loan as bailee for and on behalf of the
Administrative Agent, and to deliver the original mortgage note evidencing the
Mortgage Loan and the original Assignment of Mortgage Note and Mortgage in blank
to Administrative Agent by recognized overnight delivery promptly after Closing,
and in any event within one (1) Business Day.  Such delivery shall be made to
the address set forth below, unless otherwise directed by the Administrative
Agent.

 

PNC Bank, National Association

500 West Jefferson, Mailstop K-1 KHDQ-04-6
Louisville, KY  402012

Attention:  Jennifer Elmore

 

N-10

--------------------------------------------------------------------------------


 

Please acknowledge your receipt of this letter and your agreement to comply with
the terms and conditions set forth herein by signing below and returning this
letter by facsimile to my attention at 502-581-2743.  The Administrative Agent
will not forward the funds necessary to fund the Mortgage Loan until it receives
a properly completed and signed copy of this letter.

 

 

 

Sincerely,

 

 

 

PNC Bank, National Association

 

 

 

By:

 

 

[Name]

 

[Title]

 

N-11

--------------------------------------------------------------------------------


 

The undersigned Closing Agent acknowledges the terms of this letter and agrees
to comply with the terms and conditions set forth herein.  In addition, Closing
Agent agrees that, notwithstanding any contrary understanding with Borrower or
Borrower’s instructions to Closing Agent, these terms and conditions shall
control and may not be altered except by written or oral authorization executed
by the Administrative Agent.

 

CLOSING AGENT:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

N-12

--------------------------------------------------------------------------------


 

Exhibit O

 

Form of Loan Disbursement Authorization

 

Loan Disbursement Authorization

[g157471kg29i001.gif]

 

To:

PNC Bank, National Association

 

Date:                  , 201

 

ATTN:  Loan Administrator Name

 

 

500 First Avenue, MS PF-PFSC-04-V

 

 

Pittsburgh PA  15219

 

 

RE:                          WALKER & DUNLOP, LLC

 

You are hereby authorized to make the following disbursements under our
$650,000,000.00 Committed Line of Credit for a total advance of
$                                   .

 

XXX                  Credit the undersigned’s demand deposit account with you,
Account Number                                    , in the amount of
$                                    .

 

XXX                  Wire transfer funds in the amount of
$                                             to:

 

 

 

 

Bank Name, City & State

 

ABA Transit Number

 

 

 

 

 

 

Account Title

 

Account Number

 

 

 

 

 

 

REF:

 

ATTN:

 

[Remainder of page intentionally left blank]

 

O-1

--------------------------------------------------------------------------------


 

The person signing below is authorized to make this request, and you are
entitled to rely conclusively on the above instructions to disburse loan
proceeds in the amount and manner specified.

 

 

 

WALKER & DUNLOP, LLC

 

a Delaware limited liability company

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

Form 8P — Multistate Rev 1/02

 

O-2

--------------------------------------------------------------------------------


 

Exhibit P

 

Form of Assignment of Mortgage

 

 

Project Name:

 

 

Project Location:

 

 

Project No.:

 

 

ASSIGNMENT OF MORTGAGE

 

FOR VALUE RECEIVED and for other good and valuable consideration, Walker &
Dunlop, LLC, a Delaware limited liability company (“Assignor”), hereby endorses,
assigns, transfers, grants, conveys and delivers to
                                , its successors and assigns (collectively,
“Assignee”), all right, title and interest of Assignor in and to:

 

1.                                      Mortgage given by Mortgagor in favor of
Assignor dated as of                                   , 201    , and recorded
of                                   , 200    , in the Public Records of
                         County,        Official Records Book         ,
Page          (the “Mortgage”), which Mortgage secures repayment of the Note and
has been filed as a lien against the real property described in attached
Exhibit A;

 

2.                                      [Security Agreement dated as of
                                  , 201    , by and between Assignor as secured
party and Mortgagor as debtor (the “Security Agreement”);] [If applicable]

 

3.                                      any and all other instruments or
documents, and all covenants, agreements, benefits, and rights under those
instruments or documents further evidencing or securing the indebtedness
evidenced by the Note and secured by the Mortgage.

 

This Assignment is made without recourse, and without representation or warranty
of any kind whatsoever, express or implied, except that Assignor hereby
represents and warrants to Assignee that as of the date of this Assignment,
Assignor is the holder of the Note and the mortgagee under the Mortgage, and has
the full power and authority to assign, transfer and sell the Note, the
Mortgage, [the Security Agreement] and the other loan documents.

 

[Remainder of page intentionally left blank]

 

P-1

--------------------------------------------------------------------------------


 

In witness whereof the Assignor has executed this Assignment as of
                 , 20    .

 

 

 

ASSIGNOR:

 

 

 

 

 

WALKER & DUNLOP, LLC, a Delaware limited liability company

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

P-2

--------------------------------------------------------------------------------


 

)

)

)

 

I hereby certify that on the          day of                 , 20    , before
me, an officer duly authorized in the jurisdiction aforesaid to take
acknowledgements, the foregoing instrument was acknowledged before me by
                                .  He/She is personally known to me as the
                     of Walker & Dunlop, LLC, a Delaware limited liability
company.

 

 

 

 

Name:

 

 

Notary Public in and for the

 

 

[Seal]

 

My Commission Expires:

 

P-3

--------------------------------------------------------------------------------


 

Exhibit Q

 

[Intentionally Omitted]

 

Q-1

--------------------------------------------------------------------------------


 

Exhibit R

 

Form Amended and Restated Guaranty

 

R-1

--------------------------------------------------------------------------------


 

Amended and Restated Guaranty

and Suretyship Agreement

[g157471kg31i001.jpg]

 

THIS AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”) is
made and entered into as of this            day of June, 2013, by WALKER &
DUNLOP, INC., a Maryland corporation  (the “Guarantor”), with an address at 7501
Wisconsin Avenue, Ste. 1200E, Bethesda, Maryland 20814, for the benefit of PNC
BANK, NATIONAL ASSOCIATION (the “Agent”), as administrative agent for PNC BANK,
NATIONAL ASSOCIATION, as lender and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
lender (collectively, the “Lenders”) with an address at One PNC Plaza,
19th Floor, Pittsburgh, Pennsylvania 15222, in consideration of the extension of
credit by the Lenders to WALKER & DUNLOP, LLC, a Delaware limited liability
company (the “Borrower”), and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged.

 

WHEREAS, Guarantor previously executed and delivered to Agent that certain
Guaranty and Suretyship Agreement, dated as of June 30, 2011 (the “Original
Guaranty”), whereby Guarantor guaranteed the Borrower’s payment and performance
under that certain Warehousing Credit and Security Agreement, dated as of
June 30, 2010, between Borrower and Agent, as the same has been amended from
time to time (the “Original Agreement”).  The Borrower, Guarantor, Agent and
Lenders have contemporaneously herewith amended and restated the Original
Agreement pursuant to that certain Amended and Restated Warehousing Credit and
Security Agreement, of even date, among Borrower, Guarantor, Agent and Lenders
(the Amended and Restated Warehouse Credit and Security Agreement, as the same
may be amended, renewed, extended, restated or otherwise modified is herein the
“Credit Agreement”).  In connection with the execution and delivery of the
Credit Agreement, Guarantor has agreed to guarantee the Borrower’s payment and
performance thereunder, and to amend and restate the terms of the Original
Guaranty pursuant to the terms hereof.

 

1.             Guaranty of Obligations.  The Guarantor hereby unconditionally
guarantees, as a primary obligor, and becomes surety for, the prompt payment and
performance of all loans, advances, debts, liabilities, obligations, covenants
and duties owing by the Borrower to the Agent on behalf of the Lenders, and to
the Lenders, arising under or relating to the Credit Agreement (including any
interest accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and all costs and
expenses of the Agent and each Lender incurred in the documentation,
negotiation, modification, enforcement, collection of the Credit Agreement and
otherwise in connection with any of the foregoing, including reasonable
attorneys’ fees and expenses (collectively, the “Obligations”).  If the Borrower
defaults under any such Obligations, the Guarantor will pay the amount due to
the Agent on behalf of the Lenders.

 

2.             Nature of Guaranty; Waivers.  This is a guaranty of payment and
not of collection and the Agent shall not be required or obligated, as a
condition of the Guarantor’s liability, to make any demand upon or to pursue any
of its rights against the Borrower, or to pursue any rights which may be
available to it with respect to any other person who may be liable for the
payment of the Obligations.

 

This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until all of the Obligations have been
indefeasibly paid in full, and the Agent has terminated this Guaranty. This
Guaranty will remain in full force and effect even if there is no principal
balance outstanding under the Obligations at a particular time or from time to
time.  This Guaranty will not be

 

R-2

--------------------------------------------------------------------------------


 

affected by any surrender, exchange, acceptance, compromise or release by the
Agent of any other party, or any other guaranty or any security held by it for
any of the Obligations, by any failure of the Agent to take any steps to perfect
or maintain its lien or security interest in or to preserve its rights to any
security or other collateral for any of the Obligations or any guaranty, or by
any irregularity, unenforceability or invalidity of any of the Obligations or
any part thereof or any security or other guaranty thereof.  The Guarantor’s
obligations hereunder shall not be affected, modified or impaired by any
counterclaim, set-off, recoupment, deduction or defense based upon any claim the
Guarantor may have (directly or indirectly) against the Borrower or the Agent,
except payment or performance of the Obligations.

 

Notice of acceptance of this Guaranty, notice of extensions of credit to the
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon the Agent’s
failure to comply with the notice requirements under Sections 9-611 and 9-612 of
the Uniform Commercial Code as in effect from time to time are hereby waived. 
The Guarantor waives all defenses based on suretyship or impairment of
collateral.

 

The Agent at any time and from time to time, without notice to or the consent of
the Guarantor, and without impairing or releasing, discharging or modifying the
Guarantor’s liabilities hereunder, may (a) change the manner, place, time or
terms of payment or performance of or interest rates on, or other terms relating
to, any of the Obligations; (b) renew, substitute, modify, amend or alter, or
grant consents or waivers relating to any of the Obligations, any other
guaranties, or any security for any Obligations or guaranties; (c) apply any and
all payments by whomever paid or however realized including any proceeds of any
collateral, to any Obligations of the Borrower in such order, manner and amount
as the Agent may determine in its sole discretion; (d) settle, compromise or
deal with any other person, including the Borrower or the Guarantor, with
respect to any Obligations in such manner as the Agent deems appropriate in its
sole discretion; (e) substitute, exchange or release any security or guaranty;
or (f) take such actions and exercise such remedies hereunder as provided
herein.

 

3.             Repayments or Recovery from the Agent.  If any demand is made at
any time upon the Agent for the repayment or recovery of any amount received by
it in payment or on account of any of the Obligations and if the Agent repays
all or any part of such amount by reason of any judgment, decree or order of any
court or administrative body or by reason of any settlement or compromise of any
such demand, the Guarantor will be and remain liable hereunder for the amount so
repaid or recovered to the same extent as if such amount had never been received
originally by the Agent.  The provisions of this section will be and remain
effective notwithstanding any contrary action which may have been taken by the
Guarantor in reliance upon such payment, and any such contrary action so taken
will be without prejudice to the Agent’s rights hereunder and will be deemed to
have been conditioned upon such payment having become final and irrevocable.

 

4.             Financial Statements.  Unless compliance is waived in writing by
the Agent or until all of the Obligations have been paid in full, the Guarantor
will promptly submit to the Agent such information relating to the Guarantor’s
affairs (including but not limited to annual financial statements and tax
returns for the Guarantor) or any security for the Guaranty as the Agent may
reasonably request.

 

5.             Enforceability of Obligations.  No modification, limitation or
discharge of the Obligations arising out of or by virtue of any bankruptcy,
reorganization or similar proceeding for relief of debtors under federal or
state law will affect, modify, limit or discharge the Guarantor’s liability in
any manner whatsoever and this Guaranty will remain and continue in full force
and effect and will be enforceable against the Guarantor to the same extent and
with the same force and effect as if any such proceeding had not been
instituted.  The Guarantor waives all rights and benefits which might accrue to
it by reason of any such proceeding and will be liable to the full extent
hereunder, irrespective of any

 

R-3

--------------------------------------------------------------------------------


 

modification, limitation or discharge of the liability of the Borrower that may
result from any such proceeding.

 

6.             Events of Default.  The occurrence of any of the following shall
be an “Event of Default”: (i) any Event of Default (as defined in the Credit
Agreement); (ii) the Guarantor’s failure to perform any of its obligations
hereunder; (iii) the falsity, inaccuracy or material breach by the Guarantor of
any written warranty, representation or statement made or furnished to the Agent
by or on behalf of the Guarantor; or (iv) the termination or attempted
termination of this Guaranty.  Upon the occurrence of any Event of Default,
(a) the Guarantor shall pay to the Agent the amount of the Obligations; or
(b) on demand of the Agent, the Guarantor shall immediately deposit with the
Agent, in U.S. dollars, all amounts due or to become due under the Obligations,
and the Agent may at any time use such funds to repay the Obligations; or
(c) the Agent in its discretion may exercise with respect to any collateral any
one or more of the rights and remedies provided a secured party under the
applicable version of the Uniform Commercial Code; or (d) the Agent in its
discretion may exercise from time to time any other rights and remedies
available to it at law, in equity or otherwise.

 

7.             Right of Setoff.  In addition to all liens upon and rights of
setoff against the Guarantor’s money, securities or other property given to the
Agent and/or the Lenders by law, the Agent and each of the Lenders shall have,
with respect to the Guarantor’s obligations to the Agent and the Lenders under
this Guaranty and to the extent permitted by law, a contractual possessory
security interest in and a contractual right of setoff against, and the
Guarantor hereby grants the Agent on behalf of the Lenders, and the Lenders, a
security interest in, and hereby assigns, conveys, delivers, pledges and
transfers to the Agent on behalf of the Lenders, and each of the Lenders, all of
the Guarantor’s right, title and interest in and to, all of the Guarantor’s
deposits, moneys, securities and other property now or hereafter in the
possession of or on deposit with, or in transit to, the Agent on behalf of the
Lenders, and each of the Lenders, whether held in a general or special account
or deposit, whether held jointly with someone else, or whether held for
safekeeping or otherwise.  Every such security interest and right of setoff may
be exercised without demand upon or notice to the Guarantor.  Every such right
of setoff shall be deemed to have been exercised immediately upon the occurrence
of an Event of Default hereunder without any action of the Agent on behalf of
the Lenders, and each of the Lenders, although the Agent may enter such setoff
on their books and records at a later time.

 

8.             Intentionally Omitted.

 

9.             Costs.  To the extent that the Agent incurs any costs or expenses
in protecting or enforcing its rights under the Obligations or this Guaranty,
including reasonable attorneys’ fees and the costs and expenses of litigation,
such costs and expenses will be due on demand, will be included in the
Obligations and will bear interest from the incurring or payment thereof at the
Default Rate (as defined in any of the Obligations).

 

10.          Postponement of Subrogation.  Until the Obligations are
indefeasibly paid in full, expire, are terminated and are not subject to any
right of revocation or rescission, the Guarantor postpones and subordinates in
favor of the Agent or its designee (and any assignee or potential assignee) any
and all rights which the Guarantor may have to (a) assert any claim whatsoever
against the Borrower based on subrogation, exoneration, reimbursement, or
indemnity or any right of recourse to security for the Obligations with respect
to payments made hereunder, and (b) any realization on any property of the
Borrower, including participation in any marshalling of the Borrower’s assets.

 

11.          Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt.  Notices may be given in any manner
to which the Agent and the Guarantor may separately agree,

 

R-4

--------------------------------------------------------------------------------


 

including electronic mail.  Without limiting the foregoing, first-class mail,
facsimile transmission and commercial courier service are hereby agreed to as
acceptable methods for giving Notices.  Regardless of the manner in which
provided, Notices may be sent to  addresses for the Agent and the Guarantor as
set forth above or to such other address as either may give to the other  for
such purpose in accordance with this section.

 

12.          Preservation of Rights.  No delay or omission on the Agent’s part
to exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Agent’s
action or inaction impair any such right or power.  The Agent’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Agent may have under other agreements, at law or in equity. 
The Agent may proceed in any order against the Borrower, the Guarantor or any
other obligor of, or any collateral securing, the Obligations.

 

13.          Illegality.  If any provision contained in this Guaranty should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Guaranty.

 

14.          Changes in Writing.  No modification, amendment or waiver of, or
consent to any departure by the Guarantor from, any provision of this Guaranty
will be effective unless made in a writing signed by the Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice to or demand on the Guarantor will entitle
the Guarantor to any other or further notice or demand in the same, similar or
other circumstance.

 

15.          Entire Agreement.  This Guaranty (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Guarantor and the Agent with respect to the subject matter hereof; provided,
however, that this Guaranty is in addition to, and not in substitution for, any
other guarantees from the Guarantor to the Agent.

 

16.          Successors and Assigns.  This Guaranty will be binding upon and
inure to the benefit of the Guarantor and the Agent and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Guarantor may not assign this Guaranty in whole or in part without the Agent’s
prior written consent and the Agent at any time may assign this Guaranty in
whole or in part.

 

17.          Interpretation.  In this Guaranty, unless the Agent and the
Guarantor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to sections or exhibits are to those of this
Guaranty.  Section headings in this Guaranty are included for convenience of
reference only and shall not constitute a part of this Guaranty for any other
purpose.  If this Guaranty is executed by more than one party as Guarantor, the
obligations of such persons or entities will be joint and several.

 

18.          Indemnity.  The Guarantor agrees to indemnify each of the Agent,
the Lenders, each legal entity, if any, who controls, is controlled by or is
under common control with the Agent and the Lenders and each of their respective
directors, officers and employees (the “Indemnified Parties”), and to defend and
hold each Indemnified Party harmless from and against, any and all claims,
damages, losses, liabilities and expenses (including all fees and charges of
internal or external counsel with whom any Indemnified Party may consult and all
expenses of litigation  and preparation therefor) which any Indemnified Party
may incur or which may be asserted against any Indemnified Party by any person,
entity or governmental authority (including any person or entity claiming
derivatively on behalf of the

 

R-5

--------------------------------------------------------------------------------


 

Guarantor), in connection with or arising out of or relating to the matters
referred to in this Guaranty, whether (a) arising from or incurred in connection
with any breach of a representation, warranty or covenant by the Guarantor, or
(b) arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,
regulation or order, or tort, or contract or otherwise, before any court or
governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct.  The indemnity agreement contained in this Section shall
survive the termination of this Guaranty and assignment of any rights
hereunder.  The Guarantor may participate at its expense in the defense of any
such claim.

 

19.          Governing Law and Jurisdiction.  This Guaranty has been delivered
to and accepted by the Agent and will be deemed to be made in the State where
the Agent’s office indicated above is located.  THIS GUARANTY WILL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE AGENT ON BEHALF OF THE LENDERS
AND THE GUARANTOR DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
AGENT’S OFFICE INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS
RULES.  The Guarantor hereby irrevocably consents to the exclusive jurisdiction
of any state or federal court in the county or judicial district where the
Agent’s office indicated above is located; provided that nothing contained in
this Guaranty will prevent the Agent from bringing any action, enforcing any
award or judgment or exercising any rights against the Guarantor individually,
against any security or against any property of the Guarantor within any other
county, state or other foreign or domestic jurisdiction.  The Guarantor
acknowledges and agrees that the venue provided above is the most convenient
forum for both the Agent and the Guarantor.  The Guarantor waives any objection
to venue and any objection based on a more convenient forum in any action
instituted under this Guaranty.

 

20.          Equal Credit Opportunity Act.  If the Guarantor is not an
“applicant for credit” under Section 202.2 (e) of the Equal Credit Opportunity
Act of 1974 (“ECOA”), the Guarantor acknowledges that (i) this Guaranty has been
executed to provide credit support for the Obligations, and (ii) the Guarantor
was not required to execute this Guaranty in violation of Section 202.7(d) of
the ECOA.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

R-6

--------------------------------------------------------------------------------


 

23.          WAIVER OF JURY TRIAL.  THE GUARANTOR IRREVOCABLY WAIVES ANY AND ALL
RIGHT THE GUARANTOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS GUARANTY, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS.  THE GUARANTOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.

 

The Guarantor acknowledges that it has read and understood all the provisions of
this Guaranty, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

WITNESS / ATTEST:

WALKER & DUNLOP, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

(SEAL)

Print Name:

 

 

Print Name:

 

 

 

 

Title:

 

 

R-7

--------------------------------------------------------------------------------


 

Schedule I

 

List of Lenders and Lenders’ Warehousing Commitments

 

Lender

 

Warehousing Commitment

 

 

 

 

 

PNC Bank, National Association

 

$

450,000,000.00

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

200,000,000.00

 

 

--------------------------------------------------------------------------------